Published Deal CUSIP: 29980TAG4
Published Revolving Tranche 1 CUSIP: 29980TAH2
Published Revolving Tranche 2 CUSIP: 29980TAJ8


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
EVEREST RE GROUP, LTD.,
EVEREST REINSURANCE (BERMUDA), LTD., and
EVEREST INTERNATIONAL REINSURANCE, LTD.,
and the other Subsidiary Borrowers party hereto,
as Borrowers,
 
THE LENDERS NAMED HEREIN,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
and
 
CITIBANK, N.A.,
HSBC BANK USA, N.A., and
BARCLAYS BANK PLC,
as Co-Syndication Agents


$800,000,000 Senior Credit Facilities
 
Joint Lead Arrangers and Joint Bookrunners:


WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.,
HSBC SECURITIES (USA) INC., and
BARCLAYS BANK PLC


Dated as of May 26, 2016
 
 
 
 
8470562v6 24740.00061

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
ARTICLE I


DEFINITIONS
1.1
Defined Terms
1
1.2
Accounting Terms
24
1.3
Other Terms; Construction
24
1.4
Exchange Rates; Currency Equivalents
25
 
 
 



ARTICLE II


AMOUNT AND TERMS OF THE CREDIT
 
 
2.1
Commitments
25
2.2
Borrowings
26
2.3
Disbursements; Funding Reliance; Domicile of Loans
27
2.4
Notes
28
2.5
Termination and Reduction of Commitments  28 2.6 Mandatory Payments and
Prepayments  29 2.7 Voluntary Prepayments  30 2.8 Interest  30 2.9 Fees  32 2.10
Interest Periods  33 2.11 Conversions and Continuations  34 2.12 Method of
Payments; Computations  35 2.13 Recovery of Payments  36 2.14 Use of Proceeds
 37 2.15 Pro Rata Treatment  37 2.16 Increased Costs; Change in Circumstances;
Illegality; Etc.  38 2.17 Taxes  41 2.18 Compensation  44 2.19 Replacement of
Lenders4  45 2.20 Increase in Commitments  45 2.21 Extension of Tranche 1
Maturity Date and Tranche 2 Maturity Date  47 2.22 Defaulting Lenders  50      

 
ARTICLE III


LETTERS OF CREDIT
 
 
3.1
Issuance of Tranche 1 Letters of Credit
54
3.2
Issuance of Tranche 2 Letters of Credit
55
3.3
Syndicated Letters of Credit
57

 
8470562v6 24740.00061

--------------------------------------------------------------------------------

 
3.4
Participated Letters of Credit
59
3.5
Reports to Administrative Agent 61 3.6 Obligations Absolute 61 3.7 No Liability
of the Fronting Lender or L/C Agent 62 3.8 Secured Tranche 1 Letters of Credit
63 3.9 Existing Letters of Credit 64 3.10 Cash Collateral Account 64 3.11 The
Fronting Lenders and L/C Agent 65 3.12 Effectiveness 65

 
 
ARTICLE IV


CONDITIONS PRECEDENT
 
4.1
Conditions Precedent to the Restatement Effective Date
65
4.2
Conditions Precedent to All Loans and Letters of Credit
68

 
ARTICLE V


REPRESENTATIONS AND WARRANTIES
 
5.1
Corporate Organization and Power
69
5.2
Authorization; Enforceability 69 5.3 No Violation 69 5.4 Governmental and
Third-Party Authorization; Permits 70
5.5
Litigation 70 5.6 Taxes 70 5.7 Subsidiaries 71 5.8 Full Disclosure 71 5.9 Margin
Regulations 71 5.10 No Material Adverse Effect 71 5.11 Financial Matters 71 5.12
ERISA 72 5.13 Environmental Matters 72 5.14 Compliance With Laws 73 5.15
Regulated Industries 73 5.16 Insurance 73 5.17 OFAC; PATRIOT Act 74 5.18
Security Documents 74

 
ARTICLE VI


AFFIRMATIVE COVENANTS
 
 
6.1
GAAP Financial Statements
74
6.2
Statutory Financial Statements
75
6.3
Other Business and Financial Information
76

 
8470562v6 24740.00061

--------------------------------------------------------------------------------

 
6.4
Corporate Existence; Franchises; Maintenance of Properties
78
6.5
Compliance with Laws
78
6.6
Payment of Obligations
78
6.7
Insurance
79
6.8
Maintenance of Books and Records; Inspection
79
6.9
Public/Private Information
79
6.10
Compliance with Anti-Corruption Laws and Sanctions
79
6.11
Collateral
80
6.12
Further Assurances
80

 
 
ARTICLE VII


FINANCIAL COVENANTS


7.1
Maximum Consolidated Indebtedness to Total Capitalization
81
7.2
Consolidated Net Worth
81
7.3
Financial Strength Ratings
81


 
ARTICLE VIII


NEGATIVE COVENANTS
 
8.1
Fundamental Changes
81
8.2
Indebtedness
82
8.3
Liens
82
8.4
Disposition of Assets
85
8.5
Transactions with Affiliates
85
8.6
Restricted Payments
85
8.7
Lines of Business
86
8.8
Fiscal Year
86
8.9
Accounting Changes
86
8.10
Limitations on Certain Restrictions
86
8.11
Collateral
87
8.12
Private Act
87

 
ARTICLE IX


EVENTS OF DEFAULT
 


9.1
Events of Default
88
9.2
Remedies; Termination of Commitments, Acceleration, Etc
90
9.3
Remedies; Set Off
91

 
ARTICLE X


THE ADMINISTRATIVE AGENT
 
10.1
Appointment
92

 
8470562v6 24740.00061

--------------------------------------------------------------------------------

10.2
Nature of Duties
92
10.3
Exculpatory Provisions
93
10.4
Reliance by Administrative Agent
93
10.5
Non-Reliance on Administrative Agent and Other Lenders
94
10.6
Notice of Default
94
10.7
The Administrative Agent in its Individual Capacity
95
10.8
Successor Agent
95
10.9
Collateral and Guaranty Matters
95
10.10
Fronting Lender and L/C Agent
96
10.11
No Other Duties, Etc
96

 
ARTICLE XI


MISCELLANEOUS
11.1
Fees and Expenses
96
11.2
Indemnification
97
11.3
Governing Law; Consent to Jurisdiction
98
11.4
Waiver of Trial by Jury
99
11.5
Notices
99
11.6
Amendments, Waivers, Etc
101
11.7
Assignments, Participations
103
11.8
No Waiver
106
11.9
Successors and Assigns
106
11.10
Survival
106
11.11
Severability
107
11.12
Construction
107
11.13
Confidentiality
107
11.14
Counterparts; Effectiveness
108
11.15
Disclosure of Information
108
11.16
Nonreliance
108
11.17
Entire Agreement
108
11.18
PATRIOT Act Notice
108
11.19
Addition and Termination of Borrowers
109
11.20
Judgment Currency
109
11.21
Effectiveness of the Amendment and Restatement; Existing Credit Agreement
109
11.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
110

 
 
ARTICLE XII


THE GUARANTY
12.1
The Guaranty
110
12.2
Guaranty Unconditional
111
12.3
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
112
12.4
Waiver by Everest Group
112
12.5
Subrogation
112

 
8470562v6 24740.00061

--------------------------------------------------------------------------------

12.6
Stay of Acceleration
113
12.7
Continuing Guaranty; Assignments
113

 
EXHIBITS
 
 
Exhibit A
Form of Note
Exhibit B 1
Form of Notice of Borrowing
Exhibit B 2
Form of Notice of Conversion/Continuation
Exhibit B-3
Form of Syndicated Letter of Credit Notice
Exhibit B-4
Form of Participated Letter of Credit Notice
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Assignment and Assumption
Exhibit E
[Reserved]
Exhibit F
Form of Collateral Value Report
Exhibit G
Form of Joinder Agreement
Exhibit H
Form of Assumption Agreement

 
 
SCHEDULES
 
 
Schedule 1.1(a)
Commitments and Notice Addresses
Schedule 1.1(b)
Collateral Value
Schedule 5.7
Subsidiaries
Schedule 8.3
Liens

 
8470562v6 24740.00061

--------------------------------------------------------------------------------

 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
                        THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of May 26, 2016, is made among EVEREST RE GROUP, LTD., a company incorporated
and existing under the laws of Bermuda ("Everest Group"), EVEREST REINSURANCE
(BERMUDA), LTD., a company incorporated and existing under the laws of Bermuda
("Everest Bermuda"), EVEREST INTERNATIONAL REINSURANCE, LTD., a company
incorporated and existing under the laws of Bermuda ("Everest International",
and collectively with Everest Group, Everest Bermuda and any other Person that
joins this Agreement upon the terms and conditions set forth in Section 11.19,
the "Borrowers"), the Lenders (as hereinafter defined) and WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Wells Fargo"), as administrative agent for the Lenders,
and CITIBANK, N.A., HSBC BANK USA, N.A., and BARCLAYS BANK PLC, as
Co-Syndication Agents for the Lenders.
 
RECITALS
 
                                                  The Borrowers, certain other
lenders, and Wells Fargo as administrative agent, are parties to a certain
Second Amended and Restated Credit Agreement, dated as of June 22, 2012 (the
"Existing Credit Agreement").
 
                                                  The parties hereto have agreed
to amend and restate the Existing Credit Agreement on the terms and conditions
set forth herein, it being the intention of the Borrowers, the Lenders and the
Administrative Agent that this Third Amended and Restated Credit Agreement and
the Credit Documents executed in connection herewith shall not effect the
novation of the obligations of the Borrowers thereunder but be merely a
restatement and, where applicable, an amendment of and substitution for the
terms governing such obligations hereafter.
 
                                                  The Lenders are willing to
make available to the Borrowers the credit facilities provided for herein
subject to and on the terms and conditions set forth in this Agreement.
 
AGREEMENT
 
                         NOW, THEREFORE, in consideration of the mutual
provisions, covenants and agreements herein contained, the parties hereto hereby
agree that the Existing Credit Agreement is amended and restated in its entirety
as follows:
 
ARTICLE I
 
DEFINITIONS
 
                                                  1.1            Defined Terms. 
For purposes of this Agreement, in addition to the terms defined elsewhere
herein, the following terms shall have the meanings set forth below (such
meanings to be equally applicable to the singular and plural forms thereof):
 
                                                "Account Control Agreements"
means, collectively, each control agreement among a Custodian, the
Administrative Agent and (respectively) each of the Borrowers, each in form and
substance reasonably satisfactory to the Administrative Agent.
 
8470562v6 24740.00061

--------------------------------------------------------------------------------

                                                   "Account Designation Letter"
means a letter from any Borrower to the Administrative Agent, duly completed and
signed by an Authorized Officer of such Borrower and in form and substance
satisfactory to the Administrative Agent, listing any one or more accounts to
which such Borrower may from time to time request the Administrative Agent to
forward the proceeds of any Loans made hereunder.
 
                                                  "Additional Commitment" has
the meaning given to such term in Section 2.20(d).
 
                                                   "Additional Lenders" has the
meaning given to such term in Section 2.20(b).
 
                                                   "Additional Tranche 1 Lender"
has the meaning given to such term in Section 2.20(a).
 
                                                   "Additional Tranche 2 Lender"
has the meaning given to such term in Section 2.20(b).
 
                                                   "Adjusted Base Rate" means,
at any time with respect to any Base Rate Loan, a rate per annum equal to the
Base Rate as in effect at such time plus the Applicable Percentage for Base Rate
Loans as in effect at such time.
 
                                                   "Adjusted LIBOR Rate" means,
at any time with respect to any LIBOR Loan, a rate per annum equal to the LIBOR
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.
 
                                                   "Administrative Agent" means
Wells Fargo, in its capacity as Administrative Agent appointed under Article X.
 
                                                   "Administrative
Questionnaire" means, with respect to each Lender, the administrative
questionnaire in the form submitted to such Lender by the Administrative Agent
and returned to the Administrative Agent duly completed by such Lender.
 
                                                   "Affiliate" means, as to any
Person, each other Person (whether or not existing as of the date hereof) that
directly or indirectly, through one or more intermediaries, owns or controls, or
is owned by, is controlled by or under common control with, such Person or is a
director or officer of such Person.  For purposes of this definition, with
respect to any Person, "control" means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
 
                                                  "Agreement" means this Third
Amended and Restated Credit Agreement.
 
                                                   "Annual Statement" means,
with respect to any Insurance Subsidiary for any fiscal year, the annual
financial statements of such Insurance Subsidiary as required to be filed with
the Insurance Regulatory Authority of its jurisdiction of domicile and in
accordance with the laws of such jurisdiction, together with all exhibits,
schedules, certificates and actuarial opinions required to be filed or delivered
therewith.
 
                                                  "Anti-Corruption Laws" means
all laws, rules, and regulations of any jurisdiction applicable to any Borrower
or its Subsidiaries from time to time concerning or relating to bribery
 
8470562v6 24740.00061
2

--------------------------------------------------------------------------------

or corruption, including the PATRIOT Act, the United States Foreign Corrupt
Practices Act of 1977, and the United Kingdom Bribery Act of 2010, and the rules
and regulations thereunder.
 
                                                  "Applicable Percentage" means,
at any time from and after the Restatement Effective Date, the applicable
percentage (i) to be added to the LIBOR Rate for purposes of determining the
Adjusted LIBOR Rate, (ii) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (iii) to be used in calculating the
commitment fees payable pursuant to Section 2.9(b) and 2.9(e), and (iv) to be
used in calculating the letter of credit fee payable pursuant to Section 2.9(c)
and 2.9(f), in each case as determined under the following matrix with reference
to Everest Group's non-credit enhanced long-term senior unsecured debt rating
(the "Debt Rating") by Moody's or Standard & Poor's (in each case based upon the
higher of the two ratings):
 
 
 
 
 
Pricing
Level
 
 
 
Standard &
Poor's/Moody's
Rating
 
 
Interest
Margin for
Base Rate
Loans
Interest
Margin for
LIBOR Loans;
Unsecured
Letter of
Credit Fee
 
 
 
Secured
Letter of
Credit Fee
 
 
 
Tranche 1
Commitment
Fee
 
 
 
Tranche 2
Commitment
Fee
I
A+/A1 or above
0.000%
0.875%
0.45%
0.100%
0.125%
II
A/A2
0.000%
1.000%
0.45%
0.125%
0.125%
III
A-/A3
0.125%
1.125%
0.45%
0.150%
0.125%
IV
BBB+/Baa1
0.375%
1.375%
0.45%
0.175%
0.125%
V
BBB/Baa2 or below
0.625%
1.625%
0.45%
0.250%
0.125%

 
                                                  Notwithstanding anything set
forth herein to the contrary, (i) if at any time the difference between the Debt
Ratings by Moody's and Standard & Poor's is more than one rating grade, then for
purposes of determining the applicable pricing level (the "Pricing Level") set
forth above, the rating one level below the higher rating will apply, and
(ii) if either Moody's or Standard & Poor's shall not have in effect a Debt
Rating, then for purposes of determining the Pricing Level set forth above, the
Pricing Level shall be based upon the Debt Rating of Moody's or Standard &
Poor's (whichever is then in effect).
 
                                                  On each Adjustment Date (as
hereinafter defined), the Applicable Percentage for all Loans and the commitment
fees and letter of credit fees payable pursuant to Sections 2.9(b), 2.9(c),
2.9(e) and 2.9(f) shall be adjusted effective as of such date in accordance with
the above matrix; provided, however, that, notwithstanding the foregoing or
anything else herein to the contrary, if at any time (i) an Event of Default
described in Section 9.1(a) shall have occurred and be continuing, or (ii) both
Moody's and Standard & Poor's shall not have in effect a Debt Rating, then, at
all such times, the Pricing Level and each Applicable Percentage shall be
determined in accordance with Level V of the above matrix (notwithstanding the
actual level).  For purposes of this definition, "Adjustment Date" means the
date on which either Moody's or Standard & Poor's publicly announces any change
in its Debt Rating.
8470562v6 24740.00061
3

--------------------------------------------------------------------------------

                 "Arrangers" means Wells Fargo Securities, LLC, Citigroup Global
Markets Inc., HSBC Securities (USA) Inc. and Barclays Bank PLC
 
                                                  "Assignee" has the meaning
given to such term in Section 11.7(a).
 
                 "Assignment and Assumption" means an Assignment and Assumption
entered into between a Lender and an Assignee and accepted by the Administrative
Agent and the Borrowers (to the extent required to be so accepted pursuant to
Section 11.7), in substantially the form of Exhibit D.
 
                 "Assumption Agreement" means an assumption agreement in
substantially the form of Exhibit H.
 
                 "Authorized Officer" means, with respect to any action
specified herein to be taken by or on behalf of any Borrower, any officer of
such Borrower duly authorized by resolution of the board of directors of such
Borrower to take such action on its behalf, and whose signature and incumbency
shall have been certified to the Administrative Agent by the secretary or an
assistant secretary of such Borrower.
 
                 "Bail-In Action" means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution.
 
                 "Bail-In Legislation" means, with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.
 
                 "Bankruptcy Code" means 11 U.S.C. §§ 101 et seq.
 
                 "Base Rate" means the highest of (i) the per annum interest
rate publicly announced from time to time by Wells Fargo in Charlotte, North
Carolina, to be its prime rate (which may not necessarily be its lowest or best
lending rate), as adjusted to conform to changes as of the opening of business
on the date of any such change in such prime rate, (ii) the Federal Funds Rate
as published by the Federal Reserve Bank of New York plus 0.5% per annum, as
adjusted to conform to changes as of the opening of business on the date of any
such change in the Federal Funds Rate, and (iii) the LIBOR Rate for an Interest
Period of one month ("One-Month LIBOR") plus 1.0% per annum (for the avoidance
of doubt, the One-Month LIBOR for any day shall be based on the rate appearing
on Reuters LIBOR01 Page (or other commercially available source providing such
quotations as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on such day).
 
                 "Base Rate Loan" means, at any time, any Loan that bears
interest at such time at the Adjusted Base Rate.
 
                 "Borrowers" has the meaning given to such term in the
introductory paragraph hereof.
 
8470562v6 24740.00061
4

--------------------------------------------------------------------------------

                 "Borrowing" means the incurrence by a Borrower (including as a
result of conversions and continuations of outstanding Loans pursuant to
Section 2.11) on a single date of a group of Loans of a single Type and, in the
case of LIBOR Loans, as to which a single Interest Period is in effect.
 
                 "Borrowing Date" means, with respect to any Borrowing, the date
upon which such Borrowing is made.
 
                 "Business Day" means (i) any day other than a Saturday or
Sunday, a legal holiday or a day on which commercial banks in Charlotte, North
Carolina or New York, New York are authorized or required by law to be closed,
(ii) in respect of any determination relevant to a LIBOR Loan, any such day that
is also a day on which trading in Dollar deposits is conducted by banks in the
London interbank Eurodollar market and (iii) when used in connection with a
Participated Letter of Credit denominated in Canadian dollars, such day is also
a day on which banks are open for dealings in deposits in Canadian dollars in
both Toronto and Montreal.
 
                 "Capital Stock" means (i) with respect to any Person that is a
corporation, any and all shares, interests or equivalents in capital stock
(whether voting or nonvoting, and whether common or preferred) of such
corporation, and (ii) with respect to any Person that is not a corporation, any
and all partnership, membership, limited liability company or other equity
interests of such Person; and in each case, any and all warrants, rights or
options to purchase any of the foregoing.
 
                 "Cash Collateral Account" has the meaning given to such term in
Section 3.10.
 
                 "Cash Collateralize" means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Administrative
Agent, any Fronting Lender and the Lenders, as collateral for the Letter of
Credit Exposure or obligations of Lenders to fund participations in respect of
Letter of Credit Exposure, cash or deposit account balances or, if the
Administrative Agent and the applicable Fronting Lender shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and such Fronting
Lender.  "Cash Collateral" shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
 
                 "Cash Equivalents" means (i) securities issued or
unconditionally guaranteed by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within 90 days from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 90 days from the date of acquisition
and, at the time of acquisition, having a rating of at least A 1 or the
equivalent thereof by Standard & Poor's or at least P 1 or the equivalent
thereof by Moody's, (iii) time deposits and certificates of deposit maturing
within 90 days from the date of issuance and issued by a bank or trust company
organized under the laws of the United States of America or any state thereof
that has combined capital and surplus of at least $500,000,000 and that has (or
is a subsidiary of a bank holding company that has) a long-term unsecured debt
rating of at least A or the equivalent thereof by Standard & Poor's or at least
A2 or the equivalent thereof by Moody's, (iv) repurchase obligations with a term
not exceeding seven days with respect to underlying securities of the types
described in clause (i)
 
8470562v6 24740.00061
5

--------------------------------------------------------------------------------

 
above entered into with any bank or trust company meeting the qualifications
specified in clause (iii) above, and (v) money market funds at least 95% of the
assets of which are continuously invested in securities of the type described in
clauses (i) through (iv) above.
 
                 "Change in Law" means the occurrence, after the Restatement
Effective Date, of any of the following: (i) the adoption or taking effect of
any law, rule, regulation or treaty, (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (iii) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.
 
                 "Collateral" means all the assets, property and interests in
property that shall from time to time be pledged or be purported to be pledged
by the Borrowers as direct or indirect security for the Secured Obligations
pursuant to any one or more of the Security Documents.
 
                 "Collateral Value" means, with respect to each Borrower as of
any Business Day as of which it is being calculated, (i) for each category of
Eligible Collateral set forth on Schedule 1.1(b), an amount equal to the
"Eligible Percentage" of the market value (or, as to cash, the dollar amount)
thereof set forth opposite such category of Eligible Collateral on
Schedule 1.1(b), and (ii) for the Eligible Collateral, in the aggregate, the sum
of such amounts, in each case as of the close of business on the immediately
preceding Business Day or, if such amount is not determinable as of the close of
business on such immediately preceding Business Day, as of the close of business
on the most recent Business Day on which such amount is determinable, which
Business Day shall be not more than two Business Days prior to the Business Day
as of which the Collateral Value is being calculated; provided that the
calculation of the Collateral Value shall be further subject to the terms and
conditions set forth in Section 8.11 and on Schedule 1.1(b); provided further
that (a) no Collateral (including cash) shall be included in the calculation of
the Collateral Value unless the Administrative Agent, for the ratable benefit of
the Secured Lenders, has a first priority perfected Lien on and security
interest in such Collateral pursuant to the Security Documents and (b) no
Collateral that is subject to a securities lending arrangement shall be included
in the calculation of Collateral Value.
 
                 "Collateral Value Report" has the meaning given to such term in
Section 6.11(b).
 
                 "Commitment" means, with respect to any Lender, such Lender's
Tranche 1 Commitment and/or Tranche 2 Commitment, as applicable.
 
                 "Compliance Certificate" means a fully completed and duly
executed certificate in the form of Exhibit C, together with a Covenant
Compliance Worksheet.
 
8470562v6 24740.00061
6

--------------------------------------------------------------------------------

 
                 "Consolidated Indebtedness" means, as of the last day of any
fiscal quarter, the aggregate (without duplication) of all Indebtedness (whether
or not reflected on Everest Group's or any Subsidiary's balance sheet) of
Everest Group and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, excluding (i) reimbursement obligations in respect of
letters of credit issued for the benefit of any Insurance Subsidiary or any
Borrower in the ordinary course of their respective business to support the
payment of obligations arising under insurance and reinsurance contracts and
weather and similar swap agreements, but only in each case to the extent such
letters of credit (A) are not drawn upon and (B) are collateralized by cash or
Cash Equivalents, and (ii) the aggregate principal amount of all Hybrid
Securities, to the extent such aggregate principal amount is equal to or less
than 15% of Total Capitalization.
 
                 "Consolidated Net Income" means, for any period, net income (or
loss) for Everest Group and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
                 "Consolidated Net Worth" means, as of any date of
determination, the net worth of Everest Group and its Subsidiaries as of such
date, determined on a consolidated basis in accordance with GAAP (without giving
effect to adjustments pursuant to Statement No. 115 of the Financial Accounting
Standards Board of the United States of America), but excluding any Disqualified
Capital Stock.
 
                 "Contingent Obligation" means, with respect to any Person, any
direct or indirect liability of such Person with respect to any Indebtedness,
liability or other obligation (the "primary obligation") of another Person (the
"primary obligor"), whether or not contingent, (i) to purchase, repurchase or
otherwise acquire such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or provide funds (A) for the payment
or discharge of any such primary obligation or (B) to maintain working capital
or equity capital of the primary obligor or otherwise to maintain the net worth
or solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor in respect thereof to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to Everest Group and its
Subsidiaries, the term Contingent Obligation shall not include (y) endorsements
for collection or deposit in the ordinary course of business or (z) obligations
entered into by an Insurance Subsidiary in the ordinary course of its insurance
or reinsurance business under insurance policies, surety bonds or contracts
issued by it or to which it is a party, including reinsurance agreements (and
security posted by any such Insurance Subsidiary in the ordinary course of its
business to secure obligations thereunder).
 
                 "Covenant Compliance Worksheet" means a fully completed
worksheet in the form of Attachment A to Exhibit C.
 
                 "Credit Documents" means this Agreement, the Notes, the Letter
of Credit Documents, the Fee Letters, the Security Agreement, any other Security
Documents, any Assumption Agreement and all other agreements, instruments,
documents and certificates now or hereafter
8470562v6 24740.00061
7

--------------------------------------------------------------------------------

executed and delivered to the Administrative Agent or any Lender by or on behalf
of any Borrower with respect to this Agreement.
 
                 "Custodial Account" means each account of any Borrower on which
(and on the contents of which) a Lien has been granted as security for the
Secured Obligations.
 
                 "Custodial Agreement" means each custodial or similar agreement
between the Borrowers (or any of them) and a Custodian, pursuant to which one or
more Custodial Accounts are maintained.
 
                 "Custodian" means each bank or financial institution that
maintains a Custodial Account (in its capacity as custodian thereof), in each
case including any sub-custodian.
 
                 "Debtor Relief Laws" means the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, or other applicable
jurisdictions from time to time in effect.
 
                 "Default" means any event or condition that, with the passage
of time or giving of notice, or both, would, unless cured or waived, constitute
an Event of Default.
 
                 "Defaulting Lender" means any Lender that (i) has refused to
fund, or otherwise defaulted in the funding of, its ratable share of any
Borrowing or Syndicated Letter of Credit or its participation interest in any
Participated Letter of Credit in accordance with the terms hereof, unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
refusal or default is the result of such Lender's determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (ii) has failed to pay to the Administrative Agent, any
Fronting Lender, the L/C Agent or any Lender when due any amount owed by such
Lender pursuant to the terms of this Credit Agreement (excluding those amounts
set forth in clause (i) above), unless such amount is subject to a good faith
dispute, (iii) has notified the Borrowers, the Administrative Agent, a Fronting
Bank or the L/C Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender's obligation to
fund a Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iv) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (iv) upon receipt of such written confirmation by the Administrative
Agent and the Borrowers), or (v) has, or has a direct or indirect parent company
that has, (A) become the subject of a proceeding under any Debtor Relief Law,
(B) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (C) become the
 
8470562v6 24740.00061
8

--------------------------------------------------------------------------------

subject of a Bail-In Action (provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender).  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (v) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrowers, each Fronting Lender, the L/C
Agent and each Lender.
 
                 "Disqualified Capital Stock" means, with respect to any Person,
any Capital Stock of such Person that, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event or otherwise, (i) matures or is mandatorily
redeemable or subject to any mandatory repurchase requirement, pursuant to a
sinking fund obligation or otherwise, (ii) is redeemable or subject to any
mandatory repurchase requirement at the sole option of the holder thereof, or
(iii) is convertible into or exchangeable for (whether at the option of the
issuer or the holder thereof) (A) debt securities or (B) any Capital Stock
referred to in clause (i) or (ii) above, in each case under clause (i), (ii) or
(iii) above at any time on or prior to the first anniversary of the later of
(x) the Tranche 1 Maturity Date and (y) Tranche 2 Maturity Date; provided,
however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.
 
                 "Dollar Amount" means, at any time, (i) with respect to any
amount denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Foreign Currency.
 
                 "Dollars" or "$"means dollars of the United States of America.
 
                 "EEA Financial Institution" means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
 
                 "EEA Member Country" means any of the member states of the
European Union, Iceland, Liechtenstein, and Norway.
 
                 "EEA Resolution Authority" means any public administrative
authority or any person entrusted with public administrative authority of any
EEA Member Country (including any delegee) having responsibility for the
resolution of any EEA Financial Institution.
 
8470562v6 24740.00061
9

--------------------------------------------------------------------------------

                 "Eligible Assignee" means (i) a Lender; (ii) an Affiliate of a
Lender; and (iii) any other Person approved by the Administrative Agent, each
Fronting Lender, and, unless an Event of Default has occurred and is continuing
at the time any assignment is effected in accordance with Section 11.7, Everest
Group, such approval not to be unreasonably withheld or delayed; provided,
however, that (a) neither any Borrower nor an Affiliate of any Borrower shall
qualify as an Eligible Assignee, and (b) no Person that is a Non-NAIC Approved
Lender may be an Eligible Assignee.
 
                 "Eligible Collateral" means the cash and other obligations and
investments fitting with a category specified on Schedule 1.1(b), subject to the
term to maturity criteria set forth therein.
 
                 "Environmental Claims" means any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigations (other than internal
reports prepared by any Person in the ordinary course of its business and not in
response to any third party action or request of any kind) or proceedings
relating in any way to any Environmental Law or relating to any permit issued,
or any approval given, under any such Environmental Law (collectively,
"Claims"), including (i) any and all Claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Substances or arising
from alleged injury or threat of injury to human health or the environment.
 
                 "Environmental Laws" means any and all federal, state and local
laws, statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations, rules of common law and orders of courts or Governmental
Authorities, relating to the protection of human health or occupational safety
or the environment, now or hereafter in effect and in each case as amended from
time to time, including requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.
 
                 "ERISA" means the Employee Retirement Income Security Act of
1974.
 
                 "ERISA Affiliate" means any trade or business (whether or not
incorporated) that, together with Everest Group or any of its Subsidiaries, is
treated as (i) a single employer under Section 414(b), (c), (m) or (o) of the
Internal Revenue Code or (ii) a member of the same controlled group under
Section 4001(a)(14) of ERISA.
 
                 "ERISA Event" means any of the following:  (i) a "reportable
event" as defined in Section 4043(c) of ERISA with respect to a Plan or, if
Everest Group, any of its Subsidiaries or an ERISA Affiliate has received
notice, a Multiemployer Plan, for which the requirement to give notice has not
been waived by the PBGC (provided, however, that a failure to meet the minimum
funding standard of Section 412 of the Code shall be considered a "reportable
event" regardless of the issuance of any waiver), (ii) the applicable by Everest
Group, any of its Subsidiaries or an ERISA Affiliate for a funding waiver
pursuant to Section 412 of the Internal Revenue Code, (iii) the incurrence by
Everest Group, any of its Subsidiaries or an ERISA Affiliate of any Withdrawal
Liability, or the receipt by Everest Group, any of its Subsidiaries or an ERISA
 
8470562v6 24740.00061
10

--------------------------------------------------------------------------------

Affiliate of notice from a Multiemployer Plan that it is insolvent pursuant to
Section 4245 of ERISA or that it intends to terminate or has terminated under
Section 4041A of ERISA, (iv) the distribution by Everest Group, any of its
Subsidiaries or an ERISA Affiliate under Section 4041 of ERISA of a notice of
intent to terminate any Plan or the taking of any action to terminate any Plan,
(v) the commencement of proceedings by the PBGC under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by Everest Group, any of its Subsidiaries or an ERISA Affiliate of a
notice from any Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan, (vi) the institution of a proceeding by
any fiduciary of any Multiemployer Plan against Everest Group, any of its
Subsidiaries or an ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days, (vii) the imposition upon Everest
Group, any of its Subsidiaries or an ERISA Affiliate of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, or the imposition or threatened imposition of any Lien
upon any assets of Everest Group, any of its Subsidiaries or an ERISA Affiliate
as a result of any alleged failure to comply with the Internal Revenue Code or
ERISA with respect to any Plan, or (viii) the engaging in or otherwise becoming
liable for a Prohibited Transaction by Everest Group, any of its Subsidiaries or
an ERISA Affiliate.
 
                 "EU Bail-In Legislation Schedule" means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time.
 
                 "Event of Default" has the meaning given to such term in
Section 9.1.
 
                 "Everest Bermuda" has the meaning given to such term in the
introductory paragraph of this Agreement.
 
                 "Everest Group" has the meaning given to such term in the
introductory paragraph of this Agreement.
 
                 "Everest International" has the meaning given to such term in
the introductory paragraph of this Agreement.
 
                 "Exchange Act" means the Securities Exchange Act of 1934.
 
                 "Excluded Taxes" has the meaning given to such term in
Section 2.17(a).
 
                 "Existing Credit Agreement" has the meaning given to such term
in the Recitals to this Agreement.
 
                 "Extending Lender" has the meaning given to such term in
Section 2.21(b).
 
                 "Extension Date" has the meaning given to such term in
Section 2.21(b).
 
                 "FATCA" means Section 1471 through 1474 of the Internal Revenue
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with),
including any intergovernmental agreements related thereto, and any current or
future regulations or official interpretations thereof.
 
8470562v6 24740.00061
11

--------------------------------------------------------------------------------

                 "Federal Funds Rate" means, for any period, a fluctuating per
annum interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent. 
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than 0%,
such rate shall be deemed to be 0% for purposes of this Agreement.
 
                 "Federal Reserve Board" means the Board of Governors of the
Federal Reserve System.
 
                 "Fee Letters" means (i) the Wells Fargo Fee Letter and (ii) the
letters from certain of the other Arrangers dated April 29, 2016, in each case,
relating to certain fees payable by the Borrowers in respect of the transactions
contemplated by this Agreement.
 
                 "Final Maturity Date" means the date when the Tranche 1
Maturity Date and Tranche 2 Maturity Date have occurred, all Letters of Credit
have expired or terminated and all Obligations owing hereunder and in the other
Credit Documents have been paid in full.
 
                 "Financial Officer" means, with respect to any Borrower, the
chief financial officer, vice president—finance, principal accounting officer,
treasurer or assistant treasurer of such Borrower.
 
                 "Foreign Currencies" means Canadian dollars.
 
                 "Foreign Currency Equivalent" means, at any time, with respect
to any amount denominated in Dollars, the equivalent amount thereof in the
applicable Foreign Currency as determined by the Administrative Agent at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Foreign Currency with Dollars.
 
                 "Foreign Lender" has the meaning given to such term in
Section 2.17(d).
 
                 "Fronting Exposure" means, with respect to any Fronting Lender,
at any time there is a Defaulting Lender, such Defaulting Lender's Letter of
Credit Exposure with respect to Participated Letters of Credit issued by such
Fronting Lender other than such portion of such Defaulting Lender's Letter of
Credit Exposure with respect to Participated Letters of Credit as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
 
                 "Fronting Lender" means Wells Fargo, in its capacity as an
issuer of Participated Letters of Credit, and any other Lender reasonably
acceptable to the Administrative Agent which is requested by the applicable
Borrower, and which agrees in its sole discretion in writing, to issue
Participated Letters of Credit.
 
8470562v6 24740.00061
12

--------------------------------------------------------------------------------

                 "Fund" shall mean any Person (other than a natural person) that
is (or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business.
 
                 "GAAP" means generally accepted accounting principles in the
United States of America, as set forth in the statements, opinions and
pronouncements of the Accounting Principles Board, the American Institute of
Certified Public Accountants and the Financial Accounting Standards Board,
consistently applied and maintained, as in effect from time to time (subject to
the provisions of Section 1.2).
 
                 "Governmental Authority" means any nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.
 
                 "Guaranty" means the undertaking by Everest Group under
Article XII.
 
                 "Hazardous Substances" means any substances or materials
(i) that are or include hazardous wastes, hazardous substances, pollutants,
contaminants or toxic substances as defined under any Environmental Law,
(ii) that are defined by any Environmental Law as toxic, explosive, corrosive,
ignitable, infectious, radioactive, mutagenic or otherwise hazardous, (iii) the
presence of which requires investigation or response under any Environmental
Law, (iv) that constitute a nuisance, trespass or health or safety hazard to
Persons or neighboring properties, (v) that consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance or (vi) that contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or wastes, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
                 "Hedge Agreement" means any interest or foreign currency rate
swap, cap, collar, option, hedge, forward rate or other similar agreement or
arrangement designed to protect against fluctuations in interest rates or
currency exchange rates, including any swap agreement (as defined in 11 U.S.C.
§ 101).
 
                 "Historical Statutory Statements" has the meaning given to such
term in Section 5.11(b).
 
                 "Hybrid Securities" means, at any time, any Trust Preferred
Securities and any subordinated securities, instruments or other obligations
directly or indirectly issued by Everest Group or any of its Subsidiaries or any
trust or other entity formed by Everest Group or any of its Subsidiaries that
(i) are accorded equity treatment by Standard & Poor's at the time of issuance
and (ii) by their terms (or by the terms of any security into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or otherwise, do not mature or are not mandatorily redeemable or subject
to any mandatory repurchase requirement at any time on or prior to the date
which is one year after the Final Maturity Date.
 
                 "Increasing Lender" has the meaning given to such term in
Section 2.20(d).
 
8470562v6 24740.00061
13

--------------------------------------------------------------------------------

                 "Indebtedness" means, with respect to any Person (without
duplication), (i) all indebtedness of such Person for borrowed money or in
respect of loans or advances, (ii) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (iii) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers' acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (iv) all obligations of such Person to pay the deferred
purchase price of property or services, (v) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (vi) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (vii) all obligations and liabilities of such Person incurred in
connection with any transaction or series of transactions providing for the
financing of assets through one or more securitizations or in connection with,
or pursuant to, any synthetic lease or similar off-balance sheet financing,
(viii) all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any (for purposes
hereof, the "maximum fixed repurchase price" of any Disqualified Capital Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Capital Stock as if such Disqualified
Capital Stock were purchased on any date on which Indebtedness shall be required
to be determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Capital Stock, such fair
market value shall be determined reasonably and in good faith by the board of
directors or other governing body of the issuer of such Disqualified Capital
Stock), (ix) the net termination obligations of such Person under any Hedge
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date, (x) all Contingent Obligations of such Person in
respect of Indebtedness of other Persons and (xi) all indebtedness referred to
in clauses (i) through (x) above secured by any Lien on any property or asset
owned or held by such Person regardless of whether the indebtedness secured
thereby shall have been assumed by such Person or is nonrecourse to the credit
of such Person.
 
                 "Indemnified Costs" has the meaning given to such term in
Section 11.2.
 
                 "Indemnified Person" has the meaning given to such term in
Section 11.2.
 
                 "Insurance Regulatory Authority" means, with respect to any
Insurance Subsidiary, the insurance department or similar Governmental Authority
charged with regulating insurance companies or insurance holding companies, in
its jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.
 
                 "Insurance Subsidiary" means Everest Bermuda, Everest
International and any other Subsidiary of Everest Group the ability of which to
pay dividends is regulated by an Insurance Regulatory Authority or that is
otherwise required to be regulated thereby in accordance with the applicable
Requirements of Law of its jurisdiction of domicile.
 
                 "Interest Period" has the meaning given to such term in
Section 2.10.
 
8470562v6 24740.00061
14

--------------------------------------------------------------------------------

                 "Internal Revenue Code" means the Internal Revenue Code of
1986.
 
                 "Issuing Lender" means (i) with respect to any Participated
Letter of Credit, the applicable Fronting Lender and (ii) with respect to a
Syndicated Letter of Credit, each Tranche 1 Lender or Tranche 2 Lender, as
applicable, in its capacity as the issuer of such Syndicated Letter of Credit.
 
                 "Joinder Agreement" means the joinder agreement substantially
in the form of Exhibit G hereto.
 
                 "L/C Agent" means Wells Fargo, in such capacity.
 
                 "L/C Disbursement" means (i) with respect to any Participated
Letter of Credit, a payment made by the applicable Fronting Bank pursuant
thereto and (ii) with respect to any Syndicated Letter of Credit, a payment made
by an Issuing Lender pursuant thereto.
 
                 "Lender" means each Person signatory hereto as a "Lender" and
each other Person that becomes a "Lender" hereunder pursuant to Section 2.19,
2.20, 2.21 or 11.7.
 
                 "Lending Office" means, with respect to any Lender, the office
of such Lender designated as its "Lending Office" on its Administrative
Questionnaire or in an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to Everest
Group and the Administrative Agent.  A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types of Loans, and, with respect to LIBOR Loans, such
office may be a domestic or foreign branch or Affiliate of such Lender.
 
                 "Letter of Credit Documents" means, collectively, any
application for any Letter of Credit and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.
 
                 "Letter of Credit Exposure" means, with respect to any Lender,
the sum of the Tranche 1 Letter of Credit Exposure and the Tranche 2 Letter of
Credit Exposure applicable to such Lender.
 
                 "Letter of Credit Notice" means a Syndicated Letter of Credit
Notice or a Participated Letter of Credit Notice, as the context may require, or
such other electronic notice acceptable to the L/C Agent or Fronting Lender, as
applicable.
 
                 "Letters of Credit" means any standby letter of credit issued
hereunder, whether issued as a Syndicated Letter of Credit or Participated
Letter of Credit.
 
                 "LIBOR Loan" means, at any time, any Loan that bears interest
at such time at the Adjusted LIBOR Rate.
 
                 "LIBOR Rate" means, with respect to each LIBOR Loan comprising
part of the same Borrowing for any Interest Period, an interest rate per annum
equal to (y) the rate of interest
 
8470562v6 24740.00061
15

--------------------------------------------------------------------------------

(rounded upward, if necessary, to the nearest 1/16 of one percentage point)
appearing on Reuters Screen LIBOR01 (or any successor page) or (z) if no such
rate is available, the rate of interest determined by the Administrative Agent
to be the rate or the arithmetic mean of rates (rounded upward, if necessary, to
the nearest 1/16 of one percentage point) at which Dollar deposits in
immediately available funds are offered by Wells Fargo to first-tier banks in
the London interbank Eurodollar market, in each case under clause (y) or (z)
above at approximately 11:00 a.m., London time, two Business Days prior to the
first day of such Interest Period for a period substantially equal to such
Interest Period and in an amount substantially equal to the amount of Wells
Fargo's LIBOR Loan comprising part of such Borrowing.  Notwithstanding the
foregoing, if the LIBOR Rate shall be less than 0%, then such rate shall be
deemed 0% for purposes of this Agreement.
 
                 "Licenses" has the meaning given to such term in
Section 5.4(c).
 
                 "Lien" means any mortgage, pledge, hypothecation, assignment,
security interest, lien (statutory or otherwise), preference, priority, charge
or other encumbrance of any nature, whether voluntary or involuntary, including
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
 
                 "Loans" has the meaning given to such term in Section 2.1.
 
                 "Margin Stock" has the meaning given to such term in Regulation
U.
 
                 "Material Adverse Effect" means a material adverse effect upon
(i) the financial condition, operations, business, properties or assets of
Everest Group and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrowers to perform their respective payment or other material obligations
under this Agreement or any of the other Credit Documents or (iii) the legality,
validity or enforceability of this Agreement or any of the other Credit
Documents or the rights and remedies of the Administrative Agent, any Issuing
Lender or the Lenders hereunder and thereunder.
 
                 "Material Insurance Subsidiary" means any Insurance Subsidiary
that is a Material Subsidiary.
 
                 "Material Subsidiary" means each of (i) Everest Bermuda,
(ii) Everest International, (iii) at the relevant time of determination, any
other Subsidiary having (after the elimination of intercompany accounts) (y) in
the case of a non-Insurance Subsidiary, (A) assets constituting at least 10% of
the total assets of Everest Group and its Subsidiaries on a consolidated basis,
(B) revenues for the four quarters most recently ended constituting at least 10%
of the total revenues of Everest Group and its Subsidiaries on a consolidated
basis, or (C) Net Income for the four quarters most recently ended constituting
at least 10% of the Consolidated Net Income of Everest Group and its
Subsidiaries, in each case determined in accordance with GAAP as of the date of
the GAAP financial statements of Everest Group and its Subsidiaries most
recently delivered under Section 6.1 prior to such time (or, with regard to
determinations at any time prior to the initial delivery of financial statements
under Section 6.1, as of the date of the most recent financial statements
referred to in Section 5.11(a)), or (z) in the case of an Insurance
 
8470562v6 24740.00061
16

--------------------------------------------------------------------------------

Subsidiary, (A) assets constituting at least 10% of the aggregate assets of all
of Everest Group's Insurance Subsidiaries, or (B) gross written premiums for the
four quarters most recently ended constituting at least 10% of the aggregate
gross written premiums (without duplication) of all of Everest Group's Insurance
Subsidiaries, in each case determined in accordance with SAP as of the date of
the statutory financial statements most recently delivered under Section 6.2
prior to such time (or, with regard to determinations at any time prior to the
initial delivery of financial statements under Section 6.2, as of the date of
the most recent financial statements referred to in Section 5.11(b)) and
(iv) any Subsidiary that has one of the foregoing as a Subsidiary.
 
                 "Moody's" means Moody's Investors Service, Inc.
 
                 "Multiemployer Plan" means any "multiemployer plan" within the
meaning of Section 4001(a)(3) of ERISA to which Everest Group or any of its
Subsidiaries or any ERISA Affiliate makes, is making or is obligated to make
contributions or has made or been obligated to make contributions.
 
                 "NAIC" means the National Association of Insurance
Commissioners.
 
                 "Net Income" means, with respect to any Person for any period,
the net income (or loss), after extraordinary items, taxes and all other items
of expense and income of such Person for such period, determined in accordance
with GAAP.
 
                 "Non-Consenting Lender" means any Lender that does not approve
any consent, waiver or amendment to any Credit Document that (i) requires the
approval of all Lenders, all Tranche 1 Lenders or all Tranche 2 Lenders (or all
Lenders, Tranche 1 Lenders or Tranche 2 Lenders directly affected thereby) under
Section 11.6 and (ii) has been approved by the Required Lenders, Required
Tranche 1 Lenders or Required Tranche 2 Lenders, respectively.
 
                 "Non-Defaulting Lender" means, at any time, each Lender that is
not a Defaulting Lender at such time.
 
                 "Non-Extending Lender" has the meaning given to such term in
Section 2.21(b).
 
                 "Non-NAIC Approved Lender" means a Lender that is not listed on
the most current list of banks approved by the Securities Valuation Officer of
the NAIC or is not acting through the branch so listed.
 
                 "Notes" means, with respect to any Tranche 1 Lender requesting
the same, the promissory note of the Borrowers in favor of such Tranche 1 Lender
evidencing the Loans made by such Tranche 1 Lender pursuant to Section 2.1, in
substantially the form of Exhibit A.
 
                 "Notice of Borrowing" has the meaning given to such term in
Section 2.2(b).
 
                 "Notice of Conversion/Continuation" has the meaning given to
such term in Section 2.11(b).
 
8470562v6 24740.00061
17

--------------------------------------------------------------------------------

                 "Obligations" means all principal of and interest (including
interest accruing after the filing of a petition or commencement of a case by or
with respect to any Borrower seeking relief under any Debtor Relief Law, whether
or not the claim for such interest is allowed in such proceeding) on the Loans
and Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by any Borrower to the
Administrative Agent, any Lender, any Issuing Lender, the L/C Agent or any other
Person entitled thereto, under this Agreement or any of the other Credit
Documents, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.
 
                 "OFAC" means the U.S. Department of the Treasury's Office of
Foreign Assets Control.
 
                 "Participant" has the meaning given to such term in
Section 11.7(e).
 
                 "Participant Register" has the meaning given to such term in
Section 11.7(e).
 
                 "Participated Letter of Credit Notice" has the meaning given to
such term in Section 3.4(a).
 
                 "Participated Letters of Credit" means Letters of Credit issued
pursuant to Section 3.4.
 
                 "PATRIOT Act" means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001.
 
                 "PBGC" means the Pension Benefit Guaranty Corporation
established pursuant to Subtitle A of Title IV of ERISA.
 
                 "Permitted Liens" has the meaning given to such term in
Section 8.3.
 
                 "Person" means any natural person, corporation, association,
joint venture, partnership, limited liability company, organization, business,
individual, trust, government or agency or political subdivision thereof or any
other legal entity.
 
                 "Plan" means any "employee pension benefit plan" within the
meaning of Section 3(2) of ERISA that is subject to the provisions of Title IV
of ERISA (other than a Multiemployer Plan) and to which Everest Group or any
ERISA Affiliate may have any liability.
 
                 "Platform" has the meaning given to such term in
Section 11.5(b).
 
                 "Private Act" means separate legislation enacted in Bermuda
with the intention that such legislation apply specifically to any Borrower, in
whole or in part.
 
                 "Prohibited Transaction" means any transaction described in
(i) Section 406 of ERISA that is not exempt by reason of Section 408 of ERISA or
by reason of a Department of Labor prohibited transaction individual or class
exemption or (ii) Section 4975(c) of the Internal Revenue Code that is not
exempt by reason of Section 4975(c)(2) or 4975(d) of the Internal Revenue Code.
 
8470562v6 24740.00061
18

--------------------------------------------------------------------------------

                 "Quarterly Statement" means, with respect to any Insurance
Subsidiary for any fiscal quarter, the quarterly financial statements of such
Insurance Subsidiary as required to be filed with the Insurance Regulatory
Authority of its jurisdiction of domicile, together with all exhibits,
schedules, certificates and actuarial opinions required to be filed or delivered
therewith.
 
                 "Register" has the meaning given to such term in
Section 11.7(c).
 
                 "Regulations D, T, U and X" mean Regulations D, T, U and X,
respectively, of the Federal Reserve Board.
 
                 "Reimbursement Obligations" means the obligation of the
applicable Borrower to reimburse the applicable Issuing Lenders for any payment
actually made by such Issuing Lenders under any Letter of Credit, together with
interest thereon payable as provided herein.
 
                 "Reinsurance Agreement" means any agreement, contract, treaty,
certificate or other arrangement whereby any Insurance Subsidiary agrees to
transfer, cede or retrocede to another insurer or reinsurer all or part of the
liability assumed or assets held by such Insurance Subsidiary under a policy or
policies of insurance issued by such Insurance Subsidiary or under a reinsurance
agreement assumed by such Insurance Subsidiary.
 
                 "Required Lenders" means, at any time, the Lenders whose
Commitments (or, after the termination of the Commitments, outstanding Tranche 1
Credit Exposure and/or Tranche 2 Letter of Credit Exposure) represent at least a
majority of the aggregate, at such time, of the Commitments (or, after the
termination of the Commitments, the sum of (x) the aggregate Tranche 1 Credit
Exposure and (y) the aggregate Tranche 2 Letter of Credit Exposure), provided
that the Commitment of, and the portion of the outstanding Tranche 1 Credit
Exposure and/or Tranche 2 Letter of Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
                 "Required Tranche 1 Lenders" means, at any time, the Tranche 1
Lenders whose Tranche 1 Commitments (or, after the Tranche 1 Termination Date,
Tranche 1 Credit Exposure) represent at least a majority of the aggregate, at
such time, of the Tranche 1 Commitments (or, after the Tranche 1 Termination
Date, the aggregate Tranche 1 Credit Exposure), provided that the Commitment of,
and the portion of the outstanding Tranche 1 Credit Exposure held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Tranche 1 Lenders.
 
                 "Required Tranche 2 Lenders" means, at any time, the Tranche 2
Lenders whose Tranche 2 Commitments (or, after the Tranche 2 Termination Date,
Tranche 2 Letter of Credit Exposure) represent at least a majority of the
aggregate, at such time, of the Tranche 2 Commitments (or, after the Tranche 2
Termination Date, the aggregate Tranche 2 Letter of Credit Exposure), provided
that the Commitment of, and the portion of the outstanding Tranche 2 Letter of
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Tranche 2 Lenders.
 
                 "Requirement of Law" means, with respect to any Person, the
charter, articles, constitution or certificate of organization or incorporation
and bylaws or other organizational or
 
8470562v6 24740.00061
19

--------------------------------------------------------------------------------

governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject or otherwise pertaining to any or all of the transactions
contemplated by this Agreement and the other Credit Documents.
 
                 "Responsible Officer" means, with respect to any Borrower, the
president, the chief executive officer, the chief financial officer, any
executive officer or any other Financial Officer of such Borrower, and any other
officer or similar official thereof responsible for the administration of the
obligations of such Borrower in respect of this Agreement or any other Credit
Document.
 
                 "Restatement Effective Date" has the meaning given to such term
in Section 4.1.
 
                 "Revaluation Date" means with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Participated Letter of
Credit denominated in a Foreign Currency, (ii) each date of an amendment of any
such Participated Letter of Credit having the effect of increasing or decreasing
the Stated Amount thereof, (iii) each date of any payment by any Fronting Lender
under any Participated Letter of Credit denominated in a Foreign Currency and
(iv) each such additional date as the Administrative Agent or the Fronting
Lender shall determine or the Required Lenders shall require.
             
                 "Sanctioned Country" means at any time, a country, region or
territory which is itself the subject or target of any Sanctions.
 
                 "Sanctions" means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the U.S.
government (including those administered by OFAC or the U.S. Department of
State), the European Union, Her Majesty's Treasury, the United Nations Security
Council or other relevant sanctions authority.
 
                 "Sanctioned Person" means, at any time, (a) any Person listed
in any Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty's Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
 
                 "SAP" means, with respect to any Insurance Subsidiary, the
statutory accounting practices prescribed or permitted by the relevant Insurance
Regulatory Authority of its jurisdiction of domicile, consistently applied and
maintained and in conformity with those used in the preparation of the most
recent Historical Statutory Statements.
 
                  "Secured Lenders" means (i) all Lenders holding Tranche 1
Letter of Credit Exposure required to be secured by Collateral pursuant to
Section 3.8 and (ii) all Tranche 2 Lenders.
 
                 "Secured Letter of Credit Exposure" means, with respect to any
Lender at any time, the sum of (i) such Lender's Tranche 1 Letter of Credit
Exposure required to be secured by Collateral pursuant to Section 3.8 plus
(ii) such Lender's Tranche 2 Letter of Credit Exposure.
 
8470562v6 24740.00061
20

--------------------------------------------------------------------------------

                 "Secured Letters of Credit" means (i) all Tranche 1 Letters of
Credit issued on a secured basis pursuant to Section 3.8(a), secured after
issuance in accordance with Section 3.8(b) or secured from and after the
Tranche 1 Termination Date in accordance with Section 3.8(c) and (ii) the
Tranche 2 Letters of Credit.
 
                 "Secured Obligations" means all Obligations owing to any Lender
or any Issuing Lender in respect of Secured Letters of Credit.
 
                 "Security Agreement" means the Second Amended and Restated
Pledge and Security Agreement, dated as of June 22, 2012, between the Borrowers
and Wells Fargo, as administrative agent.
 
                 "Security Documents" means (i) the Security Agreement,
(ii) each Account Control Agreement, (iii) each other security agreement
executed and delivered pursuant to Section 6.12 and (iv) each other document,
agreement, certificate and/or financing statement, executed, delivered, made or
filed pursuant to the terms of the documents specified in foregoing clauses (i),
(ii) and (iii).
 
                 "Spot Rate" means, with respect to any Foreign Currency, the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such Foreign Currency with Dollars through its principal
foreign exchange trading office at approximately 11:00 a.m., London time, on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Participated Letter of Credit denominated in an Foreign
Currency.
 
                 "Standard & Poor's" means Standard & Poor's Ratings Services,
LLC.
 
                 "Stated Amount" means, with respect to any Letter of Credit at
any time, the aggregate Dollar Amount available to be drawn thereunder at such
time (regardless of whether any conditions for drawing could then be met).
 
                 "Subsidiary" means, with respect to any Person, any corporation
or other Person (whether or not existing as of the date hereof) of which more
than 50% of the outstanding Capital Stock having ordinary voting power to elect
a majority of the board of directors, board of managers or other governing body
of such Person, is at the time, directly or indirectly, owned or controlled by
such Person and one or more of its other Subsidiaries or a combination thereof
(irrespective of whether, at the time, securities of any other class or classes
of any such corporation or other Person shall or might have voting power by
reason of the happening of any contingency).  When used without reference to a
parent entity, the term "Subsidiary" shall be deemed to refer to a Subsidiary of
Everest Group.
 
                 "Subsidiary Borrowers" means (i) Everest Bermuda, (ii) Everest
International and (iii) any other Person that joins this Agreement upon the
terms and conditions set forth in Section 11.19.
 
8470562v6 24740.00061
21

--------------------------------------------------------------------------------

                 "Syndicated Letter of Credit Notice" has the meaning given to
such term in Section 3.3(a).
 
                 "Syndicated Letters of Credit" means Letters of Credit issued
pursuant to Section 3.3.
 
                 "Taxes" has the meaning given to such term in Section 2.17(a).
 
                 "Total Capitalization" means, as of any date of determination,
the sum of (i) Consolidated Net Worth as of such date, (ii) Consolidated
Indebtedness as of such date (excluding, to the extent otherwise included, the
Hybrid Securities) and (iii) the aggregate principal amount of all Hybrid
Securities.
 
                 "Tranche 1 Commitment" means, with respect to any Tranche 1
Lender at any time, the commitment of such Tranche 1 Lender to make Loans and
participate in Tranche 1 Letters of Credit in an aggregate principal amount at
any time outstanding up to the amount set forth opposite such Lender's name on
Schedule 1.1(a) under the caption "Tranche 1 Commitment", or, if such Tranche 1
Lender has entered into one or more Assignment and Assumptions, the amount set
forth for such Tranche 1 Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 11.7(c) as such Tranche 1 Lender's
"Tranche 1 Commitment," as such amount may be reduced, increased or terminated
at or prior to such time pursuant to the terms hereof.
 
                 "Tranche 1 Credit Exposure" means, with respect to any
Tranche 1 Lender at any time, the sum of (i) the aggregate principal amount of
all Loans made by such Tranche 1 Lender that are outstanding at such time and
(ii) such Tranche 1 Lender's Tranche 1 Letter of Credit Exposure at such time.
 
                 "Tranche 1 Lender" means any Lender having a Tranche 1
Commitment (or, after the Tranche 1 Commitments have terminated, any Lender
holding outstanding Loans or Tranche 1 Letter of Credit Exposure).
 
                 "Tranche 1 Letter of Credit Exposure" means, with respect to
any Tranche 1 Lender at any time, such Tranche 1 Lender's ratable share (based
on the proportion that its Tranche 1 Commitment bears to the aggregate Tranche 1
Commitments at such time) of the sum of (i) the aggregate Stated Amount of all
Tranche 1 Letters of Credit outstanding at such time and (ii) the aggregate
Dollar Amount of all Tranche 1 Reimbursement Obligations outstanding at such
time.
 
                 "Tranche 1 Letters of Credit" has the meaning given to such
term in Section 3.1.
 
                 "Tranche 1 Maturity Date" means the fifth anniversary of the
Restatement Effective Date, or such later date if extended pursuant to
Section 2.21; provided in each case that if any such date is not a Business Day,
the Tranche 1 Maturity Date shall be the immediately preceding Business Day.
 
                 "Tranche 1 Reimbursement Obligations" means all Reimbursement
Obligations in respect of Tranche 1 Letters of Credit.
 
8470562v6 24740.00061
22

--------------------------------------------------------------------------------

                 "Tranche 1 Termination Date" means the Tranche 1 Maturity Date
or such earlier date of termination of the Tranche 1 Commitments pursuant to
Section 2.5 or 9.2.
 
                 "Tranche 2 Commitment" means, with respect to any Tranche 2
Lender at any time, the commitment of such Tranche 2 Lender to participate in
Tranche 2 Letters of Credit in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender's name on
Schedule 1.1(a) under the caption "Tranche 2 Commitment", or, if such Tranche 2
Lender has entered into one or more Assignment and Assumptions, the amount set
forth for such Tranche 2 Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 11.7(c) as such Tranche 2 Lender's
"Tranche 2 Commitment," as such amount may be reduced, increased or terminated
at or prior to such time pursuant to the terms hereof.
 
                 "Tranche 2 Lender" means any Lender having a Tranche 2
Commitment (or, after the Tranche 2 Commitments have terminated, any Lender
holding outstanding Tranche 2 Letter of Credit Exposure).
 
                 "Tranche 2 Letter of Credit Exposure" means, subject to
Section 2.22(a)(iv), with respect to any Tranche 2 Lender at any time, such
Tranche 2 Lender's ratable share (based on the proportion that its Tranche 2
Commitment bears to the aggregate Tranche 2 Commitments at such time) of the sum
of (i) the aggregate Stated Amount of all Tranche 2 Letters of Credit
outstanding at such time and (ii) the aggregate Dollar Amount of all Tranche 2
Reimbursement Obligations outstanding at such time.
 
                 "Tranche 2 Letters of Credit" has the meaning given to such
term in Section 3.2.
 
                 "Tranche 2 Maturity Date" means the fifth anniversary of the
Restatement Effective Date, or such later date if extended pursuant to
Section 2.21; provided in each case that if any such date is not a Business Day,
the Tranche 2 Maturity Date shall be the immediately preceding Business Day.
 
                 "Tranche 2 Reimbursement Obligations" means all Reimbursement
Obligations in respect of Tranche 2 Letters of Credit.
 
                 "Tranche 2 Termination Date" means the Tranche 2 Maturity Date
or such earlier date of termination of the Tranche 2 Commitments pursuant to
Section 2.5 or 9.2.
 
                 "Trust Preferred Securities" means any preferred securities
offered by a special purpose business trust of which Everest Group or any of its
Subsidiaries is the grantor, the proceeds of which are or have been used
principally to purchase subordinated debentures issued by Everest Group or any
of its Subsidiaries.
 
                 "Type" has the meaning given to such term in Section 2.2(a).
 
                 "Unsecured Letters of Credit" means all Tranche 1 Letters of
Credit that are not Secured Letters of Credit.
 
8470562v6 24740.00061
23

--------------------------------------------------------------------------------

                 "Unutilized Tranche 1 Commitment" means, with respect to any
Tranche 1 Lender at any time, such Lender's Tranche 1 Commitment at such time
less the sum of (i) the aggregate principal amount of all Loans made by such
Tranche 1 Lender that are outstanding at such time and (ii) such Tranche 1
Lender's Tranche 1 Letter of Credit Exposure at such time.
 
                 "Unutilized Tranche 2 Commitment" means, with respect to any
Tranche 2 Lender at any time, such Lender's Tranche 2 Commitment at such time
less such Tranche 2 Lender's Tranche 2 Letter of Credit Exposure at such time.
 
                 "Wells Fargo" has the meaning given to such term in the
introductory paragraph of this Agreement.
 
                 "Wells Fargo Fee Letter" means the letter from Wells Fargo and
Wells Fargo Securities, LLC to the Borrowers, dated April 29, 2016, relating to
certain fees payable by the Borrowers in respect of the transactions
contemplated by this Agreement.
 
                 "Wholly Owned" means, with respect to any Subsidiary of any
Person, that 100% of the outstanding Capital Stock of such Subsidiary is owned,
directly or indirectly, by such Person.
 
                 "Write-Down and Conversion Powers" means, with respect to any
EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
 
                 1.2            Accounting Terms.  Except as specifically
provided otherwise in this Agreement, all accounting terms used herein that are
not specifically defined shall have the meanings customarily given them, and all
financial computations hereunder shall be made, in accordance with GAAP (or, to
the extent that such terms apply solely to any Insurance Subsidiary or if
otherwise expressly required, SAP).  Notwithstanding the foregoing, in the event
that any changes in GAAP or SAP after the date hereof are required to be applied
to the transactions described herein and would affect the computation of the
financial covenants contained in Article VII, such changes shall be followed
only from and after the date this Agreement shall have been amended to take into
account any such changes.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, any election or requirement to measure any
financial liability using fair value shall be disregarded.
 
                 1.3            Other Terms; Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words "include,"
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation."  The word "will" shall be construed to have the same meaning and
effect as the word "shall."  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to
 
8470562v6 24740.00061
24

--------------------------------------------------------------------------------

include such Person's successors and assigns, (iii) the words "herein," "hereof"
and "hereunder," and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (v) any reference to any law or regulation herein shall,
unless otherwise specified, include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law or
regulation, (vi) the words "asset" and "property" shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (vii) any reference to a time of day shall mean such time in Charlotte,
North Carolina.
 
                 1.4            Exchange Rates; Currency Equivalents.
 
                 (a)             The Administrative Agent shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar Amounts
of Participated Letters of Credit denominated in Foreign Currencies.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
required to be delivered hereunder or calculating financial covenants hereunder
and except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Amount as so determined by the Administrative Agent.
 
                 (b)             Wherever in this Agreement in connection with
the issuance, amendment or extension of a Participated Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Letter of Credit is denominated in a Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Foreign Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE CREDIT
 
                 2.1            Commitments.  Each Tranche 1 Lender severally
agrees, subject to and on the terms and conditions of this Agreement, to make
loans (each, a "Loan," and collectively, the "Loans") to one or more of the
Borrowers, from time to time on any Business Day during the period from and
including the Restatement Effective Date to but not including the Tranche 1
Termination Date, in an aggregate principal amount at any time outstanding not
greater than its Tranche 1 Commitment at such time; provided that no Borrowing
of Loans shall be made if, immediately after giving effect thereto (and to any
concurrent repayment of Tranche 1 Reimbursement Obligations which are repaid
with the proceeds of Loans made pursuant to such Borrowing), (y) the Tranche 1
Credit Exposure of any Tranche 1 Lender would exceed its Tranche 1 Commitment at
such time or (z) the aggregate Tranche 1 Credit Exposure would exceed the
aggregate Tranche 1 Commitment at such time.  Subject to and on the terms and
conditions of this Agreement, the Borrowers may borrow, repay and reborrow
Loans.
 
8470562v6 24740.00061
25

--------------------------------------------------------------------------------

                 2.2            Borrowings.
 
                 (a)             The Loans shall, at the option of each Borrower
and subject to the terms and conditions of this Agreement, be either Base Rate
Loans or LIBOR Loans (each, a "Type" of Loan); provided that (i) all Loans
comprising the same Borrowing shall, unless otherwise specifically provided
herein, be of the same Type, and (ii) no LIBOR Loan may be borrowed at any time
prior to the third Business Day after the Restatement Effective Date.
 
                 (b)             In order to make a Borrowing (other than
Borrowings involving continuations or conversions of outstanding Loans, which
shall be made pursuant to Section 2.11), each Borrower will give the
Administrative Agent written notice not later than 11:00 a.m. three Business
Days prior to each Borrowing to be comprised of LIBOR Loans and not later than
10:00 a.m. on the same Business Day of such Borrowing of Base Rate Loans;
provided, however, that requests for the Borrowing of any Loans to be made on
the Restatement Effective Date may, at the discretion of the Administrative
Agent, be given with less advance notice than the times specified hereinabove. 
Each such notice (each, a "Notice of Borrowing") shall be irrevocable, shall be
given in the form of Exhibit B-1 and shall specify (1) the aggregate principal
amount and initial Type of the Loans to be made pursuant to such Borrowing, (2)
in the case of a Borrowing of LIBOR Loans, the initial Interest Period to be
applicable thereto, and (3) the requested Borrowing Date, which shall be a
Business Day.  Upon its receipt of a Notice of Borrowing, the Administrative
Agent will promptly notify each Tranche 1 Lender of the proposed Borrowing. 
Notwithstanding anything to the contrary contained herein:
 
                                                      (i)       the aggregate
principal amount of each Borrowing shall not be less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof (or, if less, in
the amount of the aggregate Unutilized Tranche 1 Commitments);
 
                                                      (ii)      if the
applicable Borrower shall have failed to designate the Type of Loans comprising
a Borrowing, such Borrower shall be deemed to have requested a Borrowing
comprised of Base Rate Loans; and
 
                                                      (iii)     if the
applicable Borrower shall have failed to select the duration of the Interest
Period to be applicable to any Borrowing of LIBOR Loans, then such Borrower
shall be deemed to have selected an Interest Period with a duration of one
month.
 
                 (c)             As provided in Sections 2.5(b) and 2.5(c), the
Borrowers shall have the right to terminate in whole or permanently reduce
ratably in part the unused Commitments of the Lenders.
 
                 (d)             Not later than 1:00 p.m. on the requested
Borrowing Date, each Tranche 1 Lender will make available to the Administrative
Agent at its office referred to in Section 11.5 (or such other location as the
Administrative Agent may designate) an amount, in Dollars and in immediately
available funds, equal to the amount of the Loan to be made by such Tranche 1
Lender.  To the extent (i) the Tranche 1 Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, and (ii) the
conditions precedent in Section 4.2 are satisfied, the Administrative Agent will
make the aggregate of such amounts available to the
 
8470562v6 24740.00061
26

--------------------------------------------------------------------------------

applicable Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.
 
                 2.3            Disbursements; Funding Reliance; Domicile of
Loans.
 
                 (a)             Each Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of each Borrowing it makes in
accordance with the terms of any written instructions from any Authorized
Officer of such Borrower; provided that the Administrative Agent shall not be
obligated under any circumstances to forward amounts to any account not listed
in an Account Designation Letter.
 
                 (b)             Unless the Administrative Agent has received,
prior to 1:00 p.m. on the relevant Borrowing Date, written notice from a
Tranche 1 Lender that such Tranche 1 Lender will not make available to the
Administrative Agent such Tranche 1 Lender's share of such Borrowing, the
Administrative Agent may assume that such Tranche 1 Lender has made such share
available to the Administrative Agent in immediately available funds on such
Borrowing Date in accordance with the applicable provisions of Section 2.2, and
the Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make a corresponding amount available to the applicable Borrower
on such Borrowing Date.  If and to the extent that such Tranche 1 Lender shall
not have made its share available to the Administrative Agent, and the
Administrative Agent shall have made such corresponding amount available to the
applicable Borrower, such Tranche 1 Lender, on the one hand, and such Borrower,
on the other, severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from and including the date such amount is made available to such Borrower to
but excluding the date such amount is repaid to the Administrative Agent, at
(i) in the case of such Tranche 1 Lender, the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of such Borrower,
at the rate of interest applicable at such time to the Type of Loans comprising
such Borrowing, as determined under the provisions of Section 2.8.  If such
Tranche 1 Lender shall repay to the Administrative Agent such corresponding
amount, such amount shall constitute such Tranche 1 Lender's Loan included in
such Borrowing.  The failure of any Tranche 1 Lender to make any Loan required
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan as part of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Loan to be made by such other Lender as part of any Borrowing.  Any payment
by the applicable Borrower shall be without prejudice to any claim such Borrower
may have against a Tranche 1 Lender that shall have failed to make such payment
to the Administrative Agent.
 
                 (c)             Each Tranche 1 Lender may, at its option, make
and maintain any Loan at, to or for the account of any of its Lending Offices;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan to or for the account of such Tranche 1
Lender in accordance with the terms of this Agreement.
 
                 (d)             Each Borrower may at any time deliver to the
Administrative Agent an Account Designation Letter listing any additional
accounts or deleting any accounts listed in a previous Account Designation
Letter.
 
8470562v6 24740.00061
27

--------------------------------------------------------------------------------

                 2.4            Notes.
 
                 (a)             Each Tranche 1 Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to the applicable Lending Office of such Tranche 1
Lender resulting from each Loan made by such Lending Office of such Tranche 1
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lending Office of such Tranche 1 Lender from time to
time under this Agreement.
 
                 (b)             The Administrative Agent shall maintain the
Register pursuant to Section 11.7(c), and a subaccount for each Tranche 1
Lender, in which Register and subaccounts (taken together) shall be recorded
(i) the amount of each such Loan, the Type of each such Loan and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Tranche 1 Lender
hereunder in respect of each such Loan and (iii) the amount of any sum received
by the Administrative Agent hereunder from each Borrower in respect of each such
Loan and each Tranche 1 Lender's share thereof.
 
                 (c)             The entries made in the accounts, Register and
subaccounts maintained pursuant to Section 2.4(b) (and, if consistent with the
entries of the Administrative Agent, Section 2.4(a)) shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the applicable Borrower therein recorded;
provided, however, that the failure of any Tranche 1 Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of each Borrower to repay (with applicable interest) the Loans made
to such Borrower by such Tranche 1 Lender in accordance with the terms of this
Agreement.
 
                 (d)             The Loans made by each Tranche 1 Lender shall,
if requested by the applicable Tranche 1 Lender (which request shall be made to
the Administrative Agent), be evidenced by a Note appropriately completed in
substantially the form of Exhibit A, executed by each Borrower and payable to
the order of such Tranche 1 Lender.  Each Note shall be entitled to all of the
benefits of this Agreement and the other Credit Documents and shall be subject
to the provisions hereof and thereof.
 
                 2.5            Termination and Reduction of Commitments.
 
                 (a)             Unless sooner terminated pursuant to any other
provision of this Section 2.5 or Section 9.2, the Tranche 1 Commitments shall be
automatically and permanently terminated on the Tranche 1 Maturity Date and the
Tranche 2 Commitments shall be automatically and permanently terminated on the
Tranche 2 Maturity Date.  From and after the Tranche 1 Termination Date, all
outstanding Tranche 1 Letters of Credit shall be secured in accordance with
Section 3.8(c).
 
                 (b)             At any time and from time to time after the
date hereof, upon not less than three Business Days' prior written notice to the
Administrative Agent, the Borrowers may terminate in whole or reduce in part the
aggregate Unutilized Tranche 1 Commitments; provided that any such partial
reduction shall be in an aggregate amount of not less than $10,000,000 or, if
greater, an integral multiple of $5,000,000 in excess thereof, and applied
ratably among the Tranche 1
 
8470562v6 24740.00061
28

--------------------------------------------------------------------------------

Lenders according to their respective Tranche 1 Commitments.  The amount of any
termination or reduction made under this Section 2.5(b) may not thereafter be
reinstated.
 
                 (c)              At any time and from time to time after the
date hereof, upon not less than three Business Days' prior written notice to the
Administrative Agent, the Borrowers may terminate in whole or reduce in part the
aggregate Unutilized Tranche 2 Commitments; provided that any such partial
reduction shall be in an aggregate amount of not less than $10,000,000 or, if
greater, an integral multiple of $5,000,000 in excess thereof, and applied
ratably among the Tranche 2 Lenders according to their respective Tranche 2
Commitments.  The amount of any termination or reduction made under this
Section 2.5(c) may not thereafter be reinstated.
 
                 2.6            Mandatory Payments and Prepayments.
 
                 (a)             Except to the extent due or paid sooner
pursuant to the provisions of this Agreement, the aggregate outstanding
principal of the Loans shall be due and payable in full on the Tranche 1
Maturity Date.
 
                 (b)             In the event that, at any time, the aggregate
Tranche 1 Credit Exposure shall exceed the aggregate Tranche 1 Commitments at
such time (after giving effect to any concurrent termination or reduction
thereof), the Borrowers will immediately prepay the outstanding principal amount
of the Loans and/or Cash Collateralize the Tranche 1 Letter of Credit Exposure
in the amount of such excess as follows.  To the extent such excess amount is
greater than the aggregate principal amount of Loans outstanding immediately
prior to the application of such prepayment, the amount delivered to the
Administrative Agent shall be retained by the Administrative Agent and held in
the Cash Collateral Account as cover for Tranche 1 Letter of Credit Exposure, as
more particularly described in Section 3.10, and thereupon such cash shall be
deemed to reduce the Tranche 1 Letter of Credit Exposure by an equivalent
amount.
 
                 (c)             In the event that, at any time, (x) the
aggregate Tranche 2 Letter of Credit Exposure at such time shall exceed the
aggregate Tranche 2 Commitments at such time (after giving effect to any
concurrent termination or reduction thereof) or (y) the aggregate Secured Letter
of Credit Exposure at such time shall exceed the aggregate Collateral Value at
such time, then, in either case, the Borrowers will, to the extent they have not
deposited additional Eligible Collateral in a Custodial Account having a
Collateral Value at least equal to such excess within the three Business Day
period specified in Section 8.11 and subject to the other terms of this
Agreement, immediately pay to the Administrative Agent the Dollar Amount of such
excess in Dollars and in immediately available funds to be retained by the
Administrative Agent and held in the Cash Collateral Account as cover for
Tranche 2 Letter of Credit Exposure or Secured Letter of Credit Exposure, as the
case may be, as more particularly described in Section 3.10, and thereupon such
funds shall be deemed to reduce the aggregate Tranche 2 Letter of Credit
Exposure or Secured Letter of Credit Exposure, as the case may be, by an
equivalent amount.
 
                 (d)             In the event that, at any time, the aggregate
Secured Letter of Credit Exposure pertaining to any Borrower shall exceed the
Collateral Value in the Custodial Account of such Borrower, such Borrower will,
to the extent it has not deposited additional Eligible Collateral in its
Custodial Account having a Collateral Value at least equal to such excess within
the five Business Day period specified in Section 8.11 and subject to the other
terms of this Agreement,
 
8470562v6 24740.00061
29

--------------------------------------------------------------------------------

immediately pay to the Administrative Agent the Dollar Amount of such excess in
Dollars and in immediately available funds to be retained by the Administrative
Agent and held in the Cash Collateral Account as cover for the Secured Letter of
Credit Exposure pertaining to it, as more particularly described in
Section 3.10, and thereupon such funds shall be deemed to reduce the Secured
Letter of Credit Exposure pertaining to such Borrower by an equivalent amount.
 
                 2.7            Voluntary Prepayments.
 
                 (a)             At any time and from time to time, the
Borrowers shall have the right to prepay the Loans, in whole or in part,
together with accrued interest to the date of prepayment, without premium or
penalty (except as provided in clause (iii) below), upon written notice given to
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
each intended prepayment of LIBOR Loans and one Business Day prior to each
intended prepayment of Base Rate Loans; provided that (i) each partial
prepayment of Base Rate Loans shall be in an aggregate principal amount of not
less than $1,000,000 or, if greater, an integral multiple of $500,000 in excess
thereof, and each partial prepayment of LIBOR Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, (ii) no partial prepayment of LIBOR
Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans under such Borrowing
to less than $3,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof, and (iii) unless made together with all amounts
required under Section 2.18 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto.  Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount and Type of the Loans to be
prepaid (and, in the case of LIBOR Loans, the Interest Period of the Borrowing
pursuant to which made), and shall be irrevocable and shall bind the Borrowers
to make such prepayment on the terms specified therein.  Loans prepaid pursuant
to this Section 2.7(a) may be reborrowed, subject to the terms and conditions of
this Agreement.  In the event the Administrative Agent receives a notice of
prepayment under this Section 2.7(a), the Administrative Agent will give prompt
notice thereof to the Tranche 1 Lenders; provided that if such notice has also
been furnished to the Tranche 1 Lenders, the Administrative Agent shall have no
obligation to notify the Tranche 1 Lenders with respect thereto.
 
                 (b)            Each prepayment of the Loans made pursuant to
this Section 2.7 shall be applied ratably among the Tranche 1 Lenders holding
the Loans being prepaid, in proportion to the principal amount held by each.
 
                 2.8            Interest.
 
                 (a)             The Borrowers will pay interest in respect of
the unpaid principal amount of each Loan, from the date of Borrowing thereof
until such principal amount shall be paid in full, (i) at the Adjusted Base
Rate, as in effect from time to time during such periods as such Loan is a Base
Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from time to time
during such periods as such Loan is a LIBOR Loan.
 
                 (b)             Notwithstanding the foregoing, if any principal
of any Loan payable by the Borrowers hereunder is not paid when due (whether at
maturity, pursuant to acceleration or
 
8470562v6 24740.00061
30

--------------------------------------------------------------------------------

otherwise), all outstanding principal amounts of the Loans shall bear interest,
after as well as before judgment, at a rate per annum equal to the interest rate
applicable from time to time thereafter to such Loans (whether the Adjusted Base
Rate or the Adjusted LIBOR Rate) plus 2%.  If any interest on any Loan or any
fee or other amount payable by the Borrowers hereunder or under any other Credit
Document is not paid when due (whether at maturity, pursuant to acceleration or
otherwise), such overdue amount, to the greatest extent permitted by law, shall
bear interest, after as well as before judgment, at a rate per annum equal to
the Adjusted Base Rate plus 2%.  To the greatest extent permitted by law,
interest shall continue to accrue after the filing by or against the Borrowers
of any petition seeking any relief under any Debtor Relief Law.
 
                 (c)             Accrued (and theretofore unpaid) interest shall
be payable as follows:
 
                                                      (i)       in respect of
each Base Rate Loan (including any Base Rate Loan or portion thereof paid or
prepaid pursuant to the provisions of Section 2.6 or 2.7, except as provided
hereinbelow), in arrears on the last Business Day of each calendar quarter,
beginning with the first such day to occur after the Restatement Effective Date;
provided that in the event the Loans are repaid or prepaid in full and the
Commitments have been terminated, then accrued interest in respect of all Base
Rate Loans shall be payable together with such repayment or prepayment on the
date thereof;
 
                                                      (ii)      in respect of
each LIBOR Loan (including any LIBOR Loan or portion thereof paid or prepaid
pursuant to the provisions of Section 2.6 or 2.7, except as provided herein
below), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.10(iv)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months or longer, on each date on which interest would have been payable
under clause (y) above had successive Interest Periods of three months' duration
been applicable to such LIBOR Loan; provided that in the event all LIBOR Loans
made pursuant to a single Borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof; and
 
                                                      (iii)     in respect of
any Loan, at maturity (whether pursuant to acceleration or otherwise) and, after
maturity, on demand.
 
                 (d)             Nothing contained in this Agreement or in any
other Credit Document shall be deemed to establish or require the payment of
interest to any Lender at a rate in excess of the maximum rate permitted by
applicable law.  If the amount of interest payable for the account of any Lender
on any interest payment date would exceed the maximum amount permitted by
applicable law to be charged by such Lender, the amount of interest payable for
its account on such interest payment date shall be automatically reduced to such
maximum permissible amount.  In the event of any such reduction affecting any
Lender, if from time to time thereafter the amount of interest payable for the
account of such Lender on any interest payment date would be less than the
maximum amount permitted by applicable law to be charged by such Lender, then
the amount of interest payable for its account on such subsequent interest
payment date shall be automatically increased to such maximum permissible
amount; provided that at no time shall the aggregate amount by which interest
paid for the account of any Lender has been increased
 
8470562v6 24740.00061
31

--------------------------------------------------------------------------------

pursuant to this sentence exceed the aggregate amount by which interest paid for
its account has theretofore been reduced pursuant to the previous sentence.
 
                 (e)             The Administrative Agent shall promptly notify
the applicable Borrower and the Tranche 1 Lenders upon determining the interest
rate for each Borrowing of LIBOR Loans after its receipt of the relevant Notice
of Borrowing or Notice of Conversion/Continuation, and upon each change in the
Base Rate; provided, however, that the failure of the Administrative Agent to
provide the applicable Borrower or the Tranche 1 Lenders with any such notice
shall neither affect any obligations of such Borrower or the Tranche 1 Lenders
hereunder nor result in any liability on the part of the Administrative Agent to
any Borrower or any Tranche 1 Lender.  Each such determination shall, absent
demonstrable error, be conclusive and binding on all parties hereto.
 
                 2.9            Fees.  The Borrowers agree to pay:
 
                 (a)             To the Arrangers, for their own respective
accounts, on the Restatement Effective Date, the fees required under the Fee
Letters to be paid to them on the Restatement Effective Date, in the amounts due
and payable as required by the terms thereof;
 
                 (b)             Subject to Section 2.22(a)(iii), to the
Administrative Agent, for the account of each Tranche 1 Lender, a commitment fee
for each calendar quarter (or portion thereof) at a per annum rate equal to the
Applicable Percentage in effect for such fee from time to time during such
quarter on such Tranche 1 Lender's average daily Unutilized Tranche 1
Commitment, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Restatement
Effective Date, and (ii) on the Tranche 1 Termination Date;
 
                 (c)             Subject to Section 2.22(a)(iii), to the
Administrative Agent, for the account of each Tranche 1 Lender, a letter of
credit fee for each calendar quarter (or portion thereof) in respect of all
Unsecured Letters of Credit outstanding during such quarter, at a per annum rate
equal to the Applicable Percentage in effect for such fee from time to time
during such quarter, on such Tranche 1 Lender's ratable share (based on the
proportion that its Tranche 1 Commitment bears to the aggregate Tranche 1
Commitments) of the daily average aggregate Stated Amount of such Unsecured
Letters of Credit, payable in arrears (i) on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the
Restatement Effective Date, and (ii) on the Final Maturity Date;
 
                 (d)             To each Fronting Lender, for its own account, a
fronting fee for each calendar quarter (or portion thereof) in respect of all
Participated Letters of Credit issued by such Fronting Lender and outstanding
during such quarter, at the per annum rate separately agreed by the Borrowers
and such Fronting Lender on the daily average aggregate Stated Amount of such
Participated Letters of Credit, payable in arrears (i) on the last Business Day
of each calendar quarter, beginning with the first such day to occur after the
Restatement Effective Date, and (ii) on the Final Maturity Date;
 
                 (e)             Subject to Section 2.22(a)(iii), to the
Administrative Agent, for the account of each Tranche 2 Lender, a commitment fee
for each calendar quarter (or portion thereof) at a per
 
8470562v6 24740.00061
32

--------------------------------------------------------------------------------

annum rate equal to the Applicable Percentage in effect for such fee from time
to time during such quarter on such Lender's average daily Unutilized Tranche 2
Commitment, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Restatement
Effective Date, and (ii) on the Tranche 2 Termination Date;
 
                 (f)              Subject to Section 2.22(a)(iii), to the
Administrative Agent, for the account of each applicable Lender, a letter of
credit fee for each calendar quarter (or portion thereof) in respect of each
Secured Letter of Credit outstanding during such quarter, at a per annum rate
equal to the Applicable Percentage in effect for such fee from time to time
during such quarter on such Lender's ratable share (based on the proportion that
its Tranche 1 Commitment or Tranche 2 Commitment, as applicable, bears to the
aggregate Tranche 1 Commitments or Tranche 2 Commitments, as applicable) of the
daily average Stated Amount of such Secured Letter of Credit, payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Restatement Effective Date, and (ii) on the Final
Maturity Date;
 
                 (g)             To the L/C Agent and each Fronting Lender, for
its own account, such commissions, transfer fees and other fees and charges
incurred in connection with the issuance and administration of each Letter of
Credit as are customarily charged from time to time by the L/C Agent or such
Fronting Lender for the performance of such services in connection with similar
letters of credit, or as may be otherwise agreed to by the L/C Agent or such
Fronting Lender.
 
                 (h)             To the Administrative Agent, for its own
account, the annual administrative fee described in the Wells Fargo Fee Letter,
on the terms, in the amount and at the times set forth therein.
 
                 2.10         Interest Periods.  Concurrently with the giving of
a Notice of Borrowing in the case of a Borrowing of LIBOR Loans or a Notice of
Conversion/Continuation in respect of any Borrowing comprised of Base Rate Loans
to be converted into, or LIBOR Loans to be continued as, LIBOR Loans, each
Borrower shall have the right to elect, pursuant to such notice, the interest
period (each, an "Interest Period") to be applicable to such LIBOR Loans, which
Interest Period shall, at the option of such Borrower, be a one, two, three or
six month period; provided, however, that:
 
                                                      (i)       all LIBOR Loans
comprising a single Borrowing shall at all times have the same Interest Period;
 
                                                      (ii)      the initial
Interest Period for any LIBOR Loan shall commence on the date of the Borrowing
of such LIBOR Loan (including the date of any continuation of, or conversion
into, such LIBOR Loan), and each successive Interest Period applicable to such
LIBOR Loan shall commence on the day on which the next preceding Interest Period
applicable thereto expires;
 
                                                      (iii)     LIBOR Loans may
not be outstanding under more than 10 separate Interest Periods at any one time
(for which purpose Interest Periods shall be deemed to be separate even if they
are coterminous);
 
8470562v6 24740.00061
33

--------------------------------------------------------------------------------

                                                      (iv)     if any Interest
Period otherwise would expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless such next
succeeding Business Day falls in another calendar month, in which case such
Interest Period shall expire on the next preceding Business Day;
 
                                                      (v)      no Borrower may
select any Interest Period that expires after the Tranche 1 Maturity Date;
 
                                                      (vi)     if any Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month during which such Interest Period would otherwise expire,
such Interest Period shall expire on the last Business Day of such calendar
month; and
 
                                                      (vii)    no Borrower may
select any Interest Period (and consequently, no LIBOR Loans shall be made) if a
Default or Event of Default shall have occurred and be continuing at the time of
such Notice of Borrowing or Notice of Conversion/Continuation with respect to
any Borrowing.
 
                 2.11         Conversions and Continuations.
 
                 (a)            Each Borrower shall have the right, on any
Business Day, to elect (i) to convert all or a portion of the outstanding
principal amount of any Base Rate Loans into LIBOR Loans, or to convert any
LIBOR Loans the Interest Periods for which end on the same day into Base Rate
Loans, or (ii) upon the expiration of any Interest Period, to continue all or a
portion of the outstanding principal amount of any LIBOR Loans the Interest
Periods for which end on the same day for an additional Interest Period;
provided that (x) any such conversion of LIBOR Loans into Base Rate Loans shall
involve an aggregate principal amount of not less than $1,000,000 or, if
greater, an integral multiple of $500,000 in excess thereof; any such conversion
of Base Rate Loans of the same Borrowing into, or continuation of LIBOR Loans
shall involve an aggregate principal amount of not less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans of the same Borrowing shall reduce the outstanding
principal amount of such LIBOR Loans to less than $3,000,000 or to any greater
amount not an integral multiple of $1,000,000 in excess thereof; (y) except as
otherwise provided in Section 2.16(d), LIBOR Loans may be converted into Base
Rate Loans only on the last day of the Interest Period applicable thereto (and,
in any event, if a LIBOR Loan is converted into a Base Rate Loan on any day
other than the last day of the Interest Period applicable thereto, the
respective Borrower will pay, upon such conversion, all amounts required under
Section 2.18 to be paid as a consequence thereof); and (z) no conversion of Base
Rate Loans into LIBOR Loans or continuation of LIBOR Loans shall be permitted
during the continuance of a Default or Event of Default.
 
                 (b)            A Borrower shall make each such election by
giving the Administrative Agent written notice not later than 11:00 a.m. three
Business Days prior to the intended effective date of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans and one Business Day prior to
the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans.  Each such notice (each, a "Notice of Conversion/Continuation") shall be
irrevocable, shall be given in the form of Exhibit B-2 and shall specify (x) the
date of such conversion or
 
8470562v6 24740.00061
34

--------------------------------------------------------------------------------

continuation (which shall be a Business Day), (y) in the case of a conversion
into, or a continuation of, LIBOR Loans, the Interest Period to be applicable
thereto, and (z) the aggregate amount and Type of the Loans being converted or
continued.  Upon the receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each Tranche 1 Lender of the proposed
conversion or continuation.  In the event that the respective Borrower shall
fail to deliver a Notice of Conversion/Continuation as provided herein with
respect to any outstanding LIBOR Loans, such LIBOR Loans shall automatically be
converted to a LIBOR Loan having an Interest Period of one month; provided that
if such Borrower is not otherwise entitled to convert into or continue a LIBOR
Loan, then such LIBOR Loan shall automatically be converted to a Base Rate Loan,
in each case upon the expiration of the then current Interest Period applicable
thereto (unless repaid pursuant to the terms hereof).  In the event a Borrower
shall have failed to select in a Notice of Conversion/Continuation the duration
of the Interest Period to be applicable to any conversion into, or continuation
of, LIBOR Loans, then such Borrower shall be deemed to have selected an Interest
Period with a duration of one month.
 
                 2.12            Method of Payments; Computations.
 
                 (a)            All payments by the Borrowers hereunder shall be
made without setoff, counterclaim or other defense, in Dollars and in
immediately available funds to the Administrative Agent, for the account of the
Lenders entitled to such payment (except as otherwise expressly provided herein
as to payments required to be made directly to an Issuing Lender, the L/C Agent
or the Lenders) at its office referred to in Section 11.5, prior to 12:00 noon
on the date payment is due.  Any payment made as required hereinabove, but after
12:00 noon shall be deemed to have been made on the next succeeding Business
Day.  If any payment falls due on a day that is not a Business Day, then such
due date shall be extended to the next succeeding Business Day (except that in
the case of LIBOR Loans to which the provisions of Section 2.10(iv) are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.
 
                 (b)            Subject to Section 2.22(a)(ii), the
Administrative Agent will distribute to the Lenders like amounts relating to
payments made to the Administrative Agent for the account of the Lenders as
follows:  (i) if the payment is received by 12:00 noon in immediately available
funds, the Administrative Agent will make available to each relevant Lender on
the same date, by wire transfer of immediately available funds, such Lender's
ratable share of such payment (based on the percentage that the amount of the
relevant payment owing to such Lender bears to the total amount of such payment
owing to all of the relevant Lenders), and (ii) if such payment is received
after 12:00 noon or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected).  If the Administrative Agent shall not have made a
required distribution to the relevant Lenders as required hereinabove after
receiving a payment for the account of such Lenders, the Administrative Agent
will pay to each such Lender, on demand, its ratable share of such payment with
interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender.  The Administrative Agent will distribute to the
 
8470562v6 24740.00061
35

--------------------------------------------------------------------------------

Issuing Lenders like amounts relating to payments made to the Administrative
Agent for the account of the Issuing Lenders in the same manner, and subject to
the same terms and conditions, as set forth hereinabove with respect to
distributions of amounts to the Lenders.
 
                 (c)             Unless the Administrative Agent shall have
received notice from the applicable Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the relevant
Lenders or Issuing Lender hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or Issuing Lender, as the case
may be, the amount due.  In such event, if such Borrower has not in fact made
such payment, then each of the relevant Lenders or Issuing Lender, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
                 (d)             With respect to each payment hereunder, except
as specifically provided otherwise herein or in any of the other Credit
Documents, the applicable Borrower may designate by written notice to the
Administrative Agent prior to or concurrently with such payment the specific
Loans or other Obligations that are to be paid, repaid or prepaid; provided that
unless made together with all amounts required under Section 2.18 to be paid as
a consequence thereof, a prepayment of a LIBOR Loan may be made only on the last
day of the Interest Period applicable thereto.  In the absence of any such
designation by such Borrower, or if an Event of Default has occurred and is
continuing, the Administrative Agent shall make such designation in its sole
discretion subject to the foregoing and to the other provisions of this
Agreement.
 
                 (e)             All computations of interest and fees
hereunder, excluding the computation of interest with respect to Base Rate Loans
based on clause (i) of the definition of "Base Rate," shall be made on the basis
of a year consisting of 360 days and the actual number of days (including the
first day, but excluding the last day) elapsed.  Interest on Base Rate Loans
based on clause (i) of the definition of "Base Rate" shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days (including the first day, but excluding the last day) elapsed.
 
                 2.13         Recovery of Payments.
 
                 (a)             The Borrowers agree that to the extent any
Borrower makes a payment or payments to or for the account of the Administrative
Agent, any Lender, any Issuing Lender or the L/C Agent, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law, common law, equitable
cause or otherwise (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.
 
8470562v6 24740.00061
36

--------------------------------------------------------------------------------

                 (b)             If any amounts distributed by the
Administrative Agent to any Lender or any Issuing Lender are subsequently
returned or repaid by the Administrative Agent to the applicable Borrower, its
representative or successor in interest, or any other Person, whether by court
order, by settlement approved by the Lender or such Issuing Lender in question,
or pursuant to applicable Requirements of Law, such Lender or such Issuing
Lender will, promptly upon receipt of notice thereof from the Administrative
Agent, pay the Administrative Agent such amount.  If any such amounts are
recovered by the Administrative Agent from such Borrower, its representative or
successor in interest or such other Person, the Administrative Agent will
redistribute such amounts to the Lenders or the Issuing Lenders on the same
basis as such amounts were originally distributed.
 
                 2.14         Use of Proceeds.  The proceeds of the Loans shall
be used (i) to pay or reimburse reasonable transaction fees and expenses in
connection with the closing of the transactions contemplated hereby, and (ii) to
provide for the working capital, liquidity needs and general corporate
requirements of the Borrowers and their Subsidiaries, including repurchases of
the Capital Stock of Everest Group.  The Letters of Credit shall be used
primarily to support insurance and reinsurance liabilities of any Borrower.
 
                 2.15         Pro Rata Treatment.
 
                 (a)             All fundings, continuations and conversions of
Loans shall be made by the Tranche 1 Lenders pro rata on the basis of their
respective Tranche 1 Commitments (in the case of the initial funding of Loans
pursuant to Section 2.2) or on the basis of their respective outstanding Loans
(in the case of continuations and conversions of Loans pursuant to Section 2.11,
and additionally in all cases in the event the Tranche 1 Commitments have
expired or have been terminated), as the case may be from time to time.
 
                 (b)             Subject to Section 2.22(a)(ii), all payments
from or on behalf of each Borrower on account of any Obligations of such
Borrower shall be apportioned ratably among the Lenders based upon their
respective share, if any, of the Obligations with respect to which such payment
was received.
 
                 (c)             Each Lender agrees that if it shall receive any
amount hereunder (whether by voluntary payment, realization upon security,
exercise of the right of setoff or banker's lien, counterclaim or cross action,
or otherwise, other than pursuant to Section 2.16, 2.17, 2.18, 2.19, 2.21 or
11.7) applicable to the payment of any of the Obligations that exceeds its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of such
Obligations due and payable to all Lenders at such time) of payments on account
of such Obligations then or therewith obtained by all the Lenders to which such
payments are required to have been made, such Lender shall forthwith (A) notify
the Administrative Agent of such fact and (B) purchase (for cash at face value)
from the other Lenders such participations in such Obligations (or make such
other equitable adjustments) as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of them;
provided, however, that (x) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each such
other Lender shall be rescinded and each such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an
 
8470562v6 24740.00061
37

--------------------------------------------------------------------------------

amount equal to such other Lender's ratable share (according to the proportion
of (1) the amount of such other Lender's required repayment to (2) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered and (y) the provisions of this Section 2.15(c) shall not be construed
to apply to (1) any payment made by any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (2) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Reimbursement Obligations to any assignee
or Participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.15(c) shall apply).  The Borrowers agree that
any Lender so purchasing a participation from another Lender pursuant to the
provisions of this Section 2.15(c) may, to the fullest extent permitted by law,
exercise any and all rights of payment (including setoff, banker's lien or
counterclaim) with respect to such participation as fully as if such participant
were a direct creditor of the Borrowers in the amount of such participation.  If
under any applicable Debtor Relief Law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.15(c) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.15(c) to share in the benefits of any recovery on such secured claim.
 
                 2.16         Increased Costs; Change in Circumstances;
Illegality; Etc.
 
                 (a)             If any Change in Law shall (i) subject any
Lender or Issuing Lender to any tax or other charge, or change the basis of
taxation of payments to such Lender or such Issuing Lender, in respect of any of
its LIBOR Loans, any Letter of Credit, any participation in a Letter of Credit
or any other amounts payable hereunder or its obligation to make, fund or
maintain any LIBOR Loans (other than any change in the rate or basis of tax on
the overall net income of such Lender or its applicable Lending Office),
(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement (but excluding reserve requirements contemplated by Section 2.16(e))
against assets of, deposits with or for the account of, or advances, loans or
other credit extended or participated in by, such Lender or Issuing Lender, or
(iii) impose on such Lender or Issuing Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Loans made by
such Lender or any Letter of Credit or participation therein, and the result of
any of the foregoing shall be to increase the cost to such Lender or Issuing
Lender of making, converting to, continuing or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or Issuing Lender of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or Issuing Lender hereunder (whether of principal, interest or
any other amount), then, the Borrowers will, promptly upon demand, pay to such
Lender or Issuing Lender, as the case may be, such additional amounts as shall
compensate such Lender or Issuing Lender for such increase in costs or reduction
in return; provided that the Borrowers shall not be obligated to pay any such
amount or amounts (x) unless such Lender or Issuing Lender shall have first
notified the Borrowers in writing that it intends to seek compensation pursuant
to this Section 2.16(a) and (y) that are attributable to any period of time
occurring more than six months prior to the date of receipt by the Borrowers of
the notice
 
8470562v6 24740.00061
38

--------------------------------------------------------------------------------

provided for in the preceding clause (x); provided further that if the event or
circumstance requiring such compensation is retroactive, then the six-month
period referred to above shall be extended to include the period of retroactive
effect thereof; provided, however, that, before making any demand under this
Section 2.16(a), each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
 
                 (b)             If any Lender or Issuing Lender shall have
reasonably determined that any Change in Law affecting such Lender or Issuing
Lender or any Lending Office of such Lender or Issuing Lender or such Lender's
or Issuing Lender's holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on the
capital of such Lender or Issuing Lender or their respective holding companies
to a level below that which such Lender, Issuing Lender or holding company could
have achieved but for such Change in Law (taking into account such Lender's,
Issuing Lender's or holding company's policies with respect to capital adequacy
or liquidity), the Borrowers will, promptly upon demand therefor by such Lender
or Issuing Lender therefor, pay to such Lender or Issuing Lender such additional
amounts as will compensate such Lender, Issuing Lender or holding company for
such reduction in return; provided that the Borrowers shall not be obligated to
pay any such amount or amounts (i) unless such Lender or Issuing Lender shall
have first notified the Borrowers in writing that it intends to seek
compensation pursuant to this Section 2.16(b) and (ii) that are attributable to
any period of time occurring more than six months prior to the date of receipt
by the Borrowers of the notice provided for in the preceding clause (i);
provided further that if the event or circumstance requiring such compensation
is retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof; provided, however, that,
before making any demand under this Section 2.16(b), each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
                 (c)             If, on or prior to the first day of any
Interest Period, (y) the Administrative Agent shall have determined that
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate for such Interest Period or (z) the Administrative Agent shall have
received written notice from the Required Tranche 1 Lenders of their
determination that the rate of interest referred to in the definition of "LIBOR
Rate" upon the basis of which the Adjusted LIBOR Rate for LIBOR Loans for such
Interest Period is to be determined will not adequately and fairly reflect the
cost to such Lenders of making or maintaining LIBOR Loans during such Interest
Period, the Administrative Agent will forthwith so notify the Borrowers and the
Tranche 1 Lenders.  Upon such notice, (i) all then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Periods
applicable thereto (unless then repaid in full), be converted into Base Rate
Loans, (ii) the obligation of the Tranche 1 Lenders to make, to convert Base
Rate Loans into, or to continue, LIBOR Loans shall be suspended (including
pursuant to the Borrowing to which such Interest Period applies), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to
 
8470562v6 24740.00061
39

--------------------------------------------------------------------------------

LIBOR Loans shall be deemed to be a request for Base Rate Loans, in each case
until the Administrative Agent or the Required Tranche 1 Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Tranche 1 Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrowers and the Tranche 1
Lenders.
 
                 (d)             Notwithstanding any other provision in this
Agreement, if, at any time after the date hereof and from time to time, any
Tranche 1 Lender shall have determined in good faith that the introduction of or
any Change in Law has or would have the effect of making it unlawful for such
Tranche 1 Lender to make or to continue to make or maintain LIBOR Loans, such
Lender will forthwith so notify the Administrative Agent and the Borrowers. 
Upon such notice, (i) each of such Tranche 1 Lender's then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Tranche 1 Lender to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to any Borrowing for which the Administrative Agent has received a Notice of
Borrowing but for which the Borrowing Date has not arrived), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to LIBOR Loans shall, as to such Tranche 1 Lender, be
deemed to be a request for a Base Rate Loan, in each case until such Tranche 1
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrowers.
 
                 (e)             The Borrowers shall pay to each Lender, with
respect to any period during which such Lender shall be required under
Regulation D or under any similar or successor regulation to maintain reserves
(including basic, supplemental, marginal and emergency reserves) with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each LIBOR Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination, absent demonstrable error, shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided that the applicable Borrower shall have received
at least 15 days' prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 15 days
prior to the relevant interest payment date, such additional interest shall be
due and payable 15 days from receipt of such notice.
 
                 (f)              Determinations by the Administrative Agent,
any Issuing Lender or any Lender for purposes of this Section 2.16 of any
increased costs, reduction in return, market contingencies, illegality or any
other matter shall, absent demonstrable error, be conclusive; provided that such
determinations are made in good faith.  No failure by the Administrative Agent,
any Issuing Lender or any Lender at any time to demand payment of any amounts
payable under this Section 2.16 shall constitute a waiver of its right to demand
payment of any additional amounts arising at any subsequent time.  Nothing in
this Section 2.16 shall require or
 
8470562v6 24740.00061
40

--------------------------------------------------------------------------------

be construed to require the Borrowers to pay any interest, fees, costs or other
amounts in excess of that permitted by applicable law.
 
                 2.17         Taxes.
 
                 (a)             Subject to Section 2.17(e), any and all
payments by or on behalf of the Borrowers hereunder or under any other Credit
Document shall be made, in accordance with the terms hereof and thereof, free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding United States withholding taxes imposed under FATCA
and taxes imposed on, or measured by, the overall net income (or franchise taxes
imposed in lieu thereof) of the Administrative Agent, any Issuing Lender or any
Lender by reason of any present or former connection between the Administrative
Agent, such Issuing Lender or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision thereof,
other than such a connection arising solely from the Administrative Agent, such
Issuing Lender or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Credit Document (all such nonexcluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as "Taxes"
and all such excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as "Excluded Taxes").  If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any other Credit Document to the Administrative
Agent, any Issuing Lender or any Lender, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17), the
Administrative Agent, such Issuing Lender or such Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower will make such deductions, (iii) such
Borrower will pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law and (iv) such Borrower will
deliver to the Administrative Agent, such Issuing Lender or such Lender, as the
case may be, evidence of such payment reasonably satisfactory to the
Administrative Agent, such Issuing Lender or such Lender, as the case may be,
such as the original or a certified copy of a receipt issued by such taxation
authority evidencing such payment.  For purposes of determining withholding
Taxes imposed under FATCA, from and after the Restatement Effective Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders authorize
the Administrative Agent to treat) the Agreement as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
 
                 (b)             Subject to Section 2.17(e), the Borrowers will
jointly and severally indemnify the Administrative Agent, each Issuing Lender
and each Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 2.17) paid by the
Administrative Agent, such Issuing Lender or such Lender, as the case may be,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto.  This indemnification shall be made within 30 days from
the date the Administrative Agent, such Issuing Lender or such Lender, as the
case may be, makes written demand therefor.  A certificate as to the amount of
such payment or liability shall be delivered to the Borrowers by a Lender
 
8470562v6 24740.00061
41

--------------------------------------------------------------------------------

(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender.
 
                 (c)             Each of the Administrative Agent, each Issuing
Lender and the Lenders agrees that if it subsequently recovers, or receives a
permanent net tax benefit with respect to, any amount of Taxes (i) previously
paid by it and as to which it has been indemnified by or on behalf of any
Borrower or (ii) previously deducted by any Borrower (including any Taxes
deducted from any additional sums payable under clause (i) of Section 2.17(a)),
the Administrative Agent, such Issuing Lender or such Lender, as the case may
be, shall reimburse such Borrower to the extent of the amount of any such
recovery or permanent net tax benefit (but only to the extent of indemnity
payments made, or additional amounts paid, by or on behalf of such Borrower
under this Section 2.17 with respect to the Taxes giving rise to such recovery
or tax benefit, and net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Issuing Lender or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant taxation
authority with respect to such refund)); provided, however, that any such
Borrower, upon the request of the Administrative Agent, such Issuing Lender or
such Lender, agrees to repay to the Administrative Agent, such Issuing Lender or
such Lender, as the case may be, the amount paid over to such Borrower (together
with any penalties, interest or other charges), in the event the Administrative
Agent, such Issuing Lender or such Lender is required to repay such amount to
the relevant taxing authority or other Governmental Authority.  The
determination by the Administrative Agent, any Issuing Lender or any Lender of
the amount of any such recovery or permanent net tax benefit shall, in the
absence of demonstrable error, be conclusive and binding.
 
                 (d)             If any Lender is incorporated or organized
under the laws of a jurisdiction other than the United States of America or any
political subdivision thereof (a "Foreign Lender") and is entitled to an
exemption from or a reduction of United States withholding tax pursuant to the
Internal Revenue Code, such Foreign Lender will deliver to each of the
Administrative Agent and Everest Group, on or prior to the Restatement Effective
Date (or, in the case of a Foreign Lender that becomes a party to this Agreement
as a result of an assignment after the Restatement Effective Date, on the
effective date of such assignment), (i) in the case of a Foreign Lender that is
a "bank" for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, a
properly completed Internal Revenue Service Form W-8BEN-E, or W-8ECI, as
applicable (or successor forms), certifying that such Foreign Lender is entitled
to an exemption from or a reduction of withholding or deduction for or on
account of United States federal income taxes in connection with payments under
this Agreement or any of the Notes, together with a properly completed Internal
Revenue Service Form W-8BEN-E (or successor form), and (ii) in the case of a
Foreign Lender that is not a "bank" for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code, a certificate in form and substance reasonably
satisfactory to the Administrative Agent and Everest Group and to the effect
that (x) such Foreign Lender is not a "bank" for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code, is not subject to regulatory
or other legal requirements as a bank in any jurisdiction, and has not been
treated as a bank for purposes of any tax, securities law or other filing or
submission made to any governmental authority, any application made to a rating
agency or qualification for any exemption from any tax, securities law or other
legal requirements, (y) is not a 10-percent shareholder for purposes of
Section 881(c)(3)(B) of the Internal Revenue Code and (z) is not a controlled
foreign corporation
8470562v6 24740.00061
42

--------------------------------------------------------------------------------

receiving interest from a related person for purposes of Section 881(c)(3)(C) of
the Internal Revenue Code, together with a properly completed Internal Revenue
Service Form W-8BEN-E (or successor form).  Each such Foreign Lender further
agrees to deliver to each of the Administrative Agent and Everest Group an
additional copy of each such relevant form on or before the date that such form
expires or becomes obsolete or after the occurrence of any event (including a
change in its applicable Lending Office) requiring a change in the most recent
forms so delivered by it, in each case certifying that such Foreign Lender is
entitled to an exemption from or a reduction of withholding or deduction for or
on account of United States federal income taxes in connection with payments
under this Agreement or any of the Notes, unless an event (including any change
in treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required, which event renders all such forms
inapplicable or the exemption to which such forms relate unavailable and such
Foreign Lender notifies the Administrative Agent and Everest Group that it is
not entitled to receive payments without deduction or withholding of United
States federal income taxes.  Each such Foreign Lender will promptly notify the
Administrative Agent and Everest Group of any changes in circumstances that
would modify or render invalid any claimed exemption or reduction.
 
                 (e)             The Borrowers shall not be required to
indemnify any Foreign Lender, or to pay any additional amounts to any Foreign
Lender, in respect of United States federal withholding tax to the extent that
(i) the obligation to withhold amounts with respect to United States federal
withholding tax existed on the date such Foreign Lender became a party to this
Agreement (provided, however, that this clause (i) shall not apply to the extent
that (y) the indemnity payments or additional amounts any Lender would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Lender would have been entitled to receive in
the absence of such assignment, participation or transfer, or (z) such
assignment, participation or transfer was requested by any Borrower), (ii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of Section 2.17(d),
(iii) any of the representations or certifications made by a Foreign Lender
pursuant to Section 2.17(d) are incorrect at the time a payment hereunder is
made, other than by reason of any change in treaty, law or regulation having
effect after the date such representations or certifications were made or
(iv) the Lender designated a successor Lending Office at which it maintains its
Loans which has the effect of causing such Lender to become obligated for tax
payments in excess of those in effect immediately prior to such designation.
 
                 (f)              At the Borrowers' request and at the
Borrowers' cost, each Lender shall take reasonable steps (i) (to the extent
(x) consistent with such Lender's internal policies and (y) the same would not,
in the reasonable judgment of such Lender, be otherwise materially
disadvantageous to such Lender) to contest such Lender's liability for Taxes
that have not been paid or (ii) to seek a refund of Taxes.  Nothing in this
Section 2.17 shall obligate any Lender to disclose any information regarding its
tax affairs or computations to any Borrower or any other Person.
 
                 (g)             Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such Taxes and
 
8470562v6 24740.00061
43

--------------------------------------------------------------------------------

without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of
Section 11.7(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes or Excluded Taxes were correctly or legally imposed or
asserted by the relevant taxation authority.  A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent demonstrable error.  Each Lender hereby authorizes
the Administrative Agent to offset and apply any and all amounts at any time
owing to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(g).
 
                 (h)             Any Lender claiming any additional amounts
payable pursuant to this Section 2.17 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of the Lending Office used in respect of its LIBOR Loans
if the making of such a change would avoid the need for, or reduce the amount
of, any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
 
                 (i)              Each party's obligations under this
Section 2.17 shall survive the resignation of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.
 
                 2.18         Compensation.  The Borrowers will compensate each
Tranche 1 Lender upon demand for all losses, expenses and liabilities (including
any loss, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by any Tranche 1 Lender to fund
or maintain LIBOR Loans) that such Tranche 1 Lender may incur or sustain (i) if
for any reason (other than a default by such Tranche 1 Lender) a Borrowing or
continuation of, or conversion into, a LIBOR Loan does not occur on a date
specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any acceleration of the
maturity of the Loans pursuant to Section 9.2), (iii) if any prepayment of any
LIBOR Loan is not made on any date specified in a notice of prepayment given by
the respective Borrower or (iv) as a consequence of any other failure by any
Borrower to make any payments with respect to any LIBOR Loan when due
hereunder.  Calculation of all amounts payable to a Tranche 1 Lender under this
Section 2.18 shall be made as though such Tranche 1 Lender had actually funded
its relevant LIBOR Loan through the purchase of a Eurodollar deposit bearing
interest at the LIBOR Rate in an amount equal to the amount of such LIBOR Loan,
having a maturity comparable to the relevant Interest Period; provided, however,
that each Tranche 1 Lender may fund its LIBOR Loans in any manner it sees fit
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this Section 2.18.  Determinations by any Tranche 1 Lender
for purposes of this Section 2.18 of any such losses, expenses or liabilities
shall, absent demonstrable error, be conclusive; provided that such
determinations are made in good faith.
 
8470562v6 24740.00061
44

--------------------------------------------------------------------------------

                 2.19         Replacement of Lenders.  If any Lender requests
compensation under Section 2.16 (other than Section 2.16(e)), or any Lender's
obligation to make or maintain LIBOR Loans has been suspended under
Section 2.16(d), or if any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17 and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 2.16 or 2.17, or
if any Lender becomes a Defaulting Lender, a Non-Consenting Lender, or a
Non-NAIC Approved Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.7), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.16 or 2.17) and obligations under this Agreement and any Notes held by
such Lender to an Eligible Assignee that shall assume such obligations so long
as the assigning Lender is paid in full all Obligations owing to it; provided
that (i) in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter; (ii) the processing fee required under Section 11.7(a) for
such assignment shall have been paid; and (iii) such assignment does not
conflict with applicable law.  A Lender shall not be required to make any such
assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
cease to apply.
 
                 2.20         Increase in Commitments.
 
                 (a)             From time to time on and after the Restatement
Effective Date and prior to the Tranche 1 Termination Date so long as no Default
or Event of Default shall have occurred and be continuing, the Borrowers may,
upon at least 30 days' notice to the Administrative Agent (which shall promptly
provide a copy of such notice to the Tranche 1 Lenders), propose to increase the
aggregate amount of the Tranche 1 Commitments by an amount that (i) is not less
than $25,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, with respect to any such request and (ii) when aggregated with all
prior and concurrent increases in the Tranche 1 Commitments pursuant to this
Section 2.20(a), is not in excess of $100,000,000 plus the aggregate amount of
unused Tranche 1 Commitments of Defaulting Lenders terminated in accordance with
Section 2.22(d).  The Borrowers may increase the aggregate amount of the
Tranche 1 Commitments by (x) having one or more Eligible Assignees (each, an
"Additional Tranche 1 Lender") become party to this Agreement, (y) agreeing with
any Tranche 1 Lender (with the consent of such Lender in its sole discretion) to
increase its Tranche 1 Commitment hereunder or (z) a combination of the
procedures described in clauses (x) and (y) of this sentence; provided that the
aggregate increase in the Commitments shall not exceed the increase proposed by
the Borrowers.
 
                 (b)             From time to time on and after the Restatement
Effective Date and prior to the Tranche 2 Termination Date so long as no Default
or Event of Default shall have occurred and be continuing, the Borrowers may,
upon at least 30 days' notice to the Administrative Agent (which shall promptly
provide a copy of such notice to the Tranche 2 Lenders), propose to increase the
aggregate amount of the Tranche 2 Commitments by an amount that (i) is not less
than $25,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, with respect
 
8470562v6 24740.00061
45

--------------------------------------------------------------------------------

to any such request and (ii) when aggregated with all prior and concurrent
increases in the Tranche 2 Commitments pursuant to this Section 2.20(b), is not
in excess of $200,000,000 plus the aggregate amount of unused Tranche 2
Commitments of Defaulting Lenders terminated in accordance with
Section 2.22(d).  The Borrowers may increase the aggregate amount of the
Tranche 2 Commitments by (x) having one or more Eligible Assignees (each, an
"Additional Tranche 2 Lender" and collectively with the Additional Tranche 1
Lenders, the "Additional Lenders") become party to this Agreement, (y) agreeing
with any Tranche 2 Lender (with the consent of such Lender in its sole
discretion) to increase its Tranche 2 Commitment hereunder or (z) a combination
of the procedures described in clauses (x) and (y) of this sentence; provided
that the aggregate increase in the Commitments shall not exceed the increase
proposed by the Borrowers.
 
                 (c)             No increase in the Commitments pursuant to this
Section 2.20 shall be effective unless (i) each of the representations and
warranties contained in Article V and in the other Credit Documents shall be
true and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects) on and as of the date of such increase, with the same
effect as if made on and as of such date, both immediately before and after
giving effect to such increase, except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) as of
such date, and (ii) no Default or Event of Default shall have occurred and be
continuing on the date of such increase, both immediately before and after
giving effect to such increase.
 
                 (d)             Upon any increase in the amount of the
Tranche 1 Commitments or Tranche 2 Commitments, as the case may be, pursuant to
this Section 2.20 (each, an "Additional Commitment"):
 
                                                      (i)        Each Additional
Lender or existing Lender agreeing to increase its Commitments pursuant to this
Section 2.20 (each, an "Increasing Lender") shall enter into a Joinder Agreement
pursuant to which such Additional Lender and/or Increasing Lender shall, as of
the effective date, undertake an Additional Commitment (or, in the case of an
Increasing Lender, pursuant to which such Increasing Lender's Commitment shall
be increased in the agreed amount on such date) and such Additional Lender shall
thereupon become (or, if an Increasing Lender, continue to be) a "Lender" for
all purposes hereof;
 
                                                      (ii)      The Borrowers
shall in the event of an increase in the Tranche 1 Commitments, in coordination
with the Administrative Agent, repay all outstanding Loans and incur additional
Loans from other Tranche 1 Lenders in each case so that the Tranche 1 Lenders
participate in each Borrowing pro rata on the basis of their respective
Tranche 1 Commitments (after giving effect to any increase in the Tranche 1
Commitments pursuant to this Section 2.20) and amounts payable under
Section 2.18 as
 
8470562v6 24740.00061
46

--------------------------------------------------------------------------------

a result of the actions required to be taken under this Section 2.20, shall be
paid in full by the Borrowers;
 
                                                      (iii)     If any such
Additional Lender is a Foreign Lender, such Additional Lender shall deliver the
forms required by Section 2.17(d); and
 
                                                      (iv)     Any Additional
Commitment shall be subject to the prior written approval of each Fronting
Lender.
 
                 2.21         Extension of Tranche 1 Maturity Date and Tranche 2
Maturity Date.
 
                 (a)             Twice during the term of this Agreement,
Everest Group may, by written notice to the Administrative Agent to be given not
less than 30 days but not more than 90 days prior to any anniversary of the
Restatement Effective Date, request a one-year extension for each request given
for each of the Tranche 1 Maturity Date and/or the Tranche 2 Maturity Date;
provided that neither the Tranche 1 Maturity Date nor the Tranche 2 Maturity
Date may be extended beyond the seventh anniversary of the Restatement Effective
Date.  The Administrative Agent shall promptly notify each Lender holding a
commitment that would be extended by such request of such request, and each such
Lender shall in turn, in its sole discretion, not later than 20 days prior to
such anniversary of the Restatement Effective Date, notify the Borrowers and the
Administrative Agent in writing as to whether such Lender will consent to such
extension.  If any such Lender shall fail to notify the Administrative Agent and
the Borrowers in writing of its consent to any such request at least 20 days
prior to such anniversary of the Restatement Effective Date, such Lender shall
be deemed to be a Non-Extending Lender with respect to such request.  The
Administrative Agent shall notify the Borrowers not later than 15 days prior to
the relevant anniversary of the Restatement Effective Date of the decision of
the Lenders regarding the Borrowers' request for an extension of the Tranche 1
Maturity Date and Tranche 2 Maturity Date.
 
                 (b)             If all the Lenders holding a commitment that
would be extended by such request consent in writing to any such request in
accordance with Section 2.21(a), the Tranche 1 Maturity Date and/or Tranche 2
Maturity Date, as the case may be, in effect at such time shall, effective as of
the relevant anniversary of the Restatement Effective Date (as applicable, the
"Extension Date"), be extended for one year; provided that (i) each of the
representations and warranties contained in Article V and in the other Credit
Documents shall be true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) on and as of the Extension
Date with the same effect as if made on and as of such date, except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects) as of such date and (ii) no Default or Event of Default
shall have occurred and be continuing on the Extension Date.  If less than all
of the Lenders consent in writing to any such request for an extension, the
Tranche 1 Maturity Date and/or Tranche 2 Maturity Date, as applicable, in effect
at such time shall, effective as of the Extension Date and subject to
Section 2.21(d), be extended
 
8470562v6 24740.00061
47

--------------------------------------------------------------------------------

as to those Lenders that so consented (each an "Extending Lender"), but shall
not be extended as to any other Lender (each a "Non-Extending Lender"); provided
that the Extending Lenders hold at least 50% of the aggregate Tranche 1
Commitments and/or Tranche 2 Commitments, as applicable, in effect immediately
prior to the Extension Date.  To the extent that the Tranche 1 Maturity Date and
Tranche 2 Maturity Date is not extended as to any Lender pursuant to this
Section 2.21 and the Commitment of such Lender is not assumed in accordance with
Section 2.21(c) on or prior to the Extension Date, the Commitment of such
Non-Extending Lender shall automatically terminate in whole on such Tranche 1
Maturity Date and Tranche 2 Maturity Date without any further notice or other
action by the Borrowers and all Obligations owing to such Non-Extending Lender
at such shall time shall be subject to the prior Tranche 1 Maturity Date and
Tranche 2 Maturity Date; provided that such Non-Extending Lender's rights under
Sections 2.15, 2.16, 2.17, 2.18, and 11.2, and its obligations under
Section 11.2(b) shall survive the Tranche 1 Maturity Date and Tranche 2 Maturity
Date for such Lender as to matters occurring prior to such date.  It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrowers for any requested extension of the
Tranche 1 Maturity Date and Tranche 2 Maturity Date.
 
                 (c)             If (i) less than all of the Lenders consent to
any such request pursuant to Section 2.21(a) and (ii) the Extending Lenders hold
at least 50% of the aggregate Tranche 1 Commitments and/or Tranche 2
Commitments, as applicable, in effect immediately prior to the Extension Date,
the Administrative Agent shall promptly so notify the Extending Lenders, and
each Extending Lender may, in its sole discretion, give written notice to the
Administrative Agent not later than 10 days prior to the Extension Date of the
amount of the Non-Extending Lenders' Commitments for which it is willing to
accept an assignment.  If the Extending Lenders notify the Administrative Agent
that they are willing to accept assignments of Commitments in an aggregate
amount that exceeds the amount of the Commitments of the Non-Extending Lenders,
such Commitments shall be allocated among the Extending Lenders willing to
accept such assignments in such amounts as are agreed between the Borrowers and
the Administrative Agent.  If after giving effect to the assignments of
Commitments described above there remain any Commitments of Non-Extending
Lenders, the Borrowers shall have the right to arrange for one or more Extending
Lenders or other Eligible Assignees as Additional Lenders to assume, effective
as of the Extension Date, any Non-Extending Lender's Commitment and all of the
obligations of such Non-Extending Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Extending
Lender; provided, however, that the amount of the Commitment of any such
Additional Lender as a result of such substitution shall in no event be less
than $5,000,000 unless the amount of the Commitment of such Non-Extending Lender
is less than $5,000,000, in which case such Additional Lender shall assume all
of such lesser amount; provided further that:
 
                                                      (i)       any such
Extending Lender or Additional Lender shall have paid to such Non-Extending
Lender (A) the aggregate principal amount of, and any interest accrued and
unpaid to the effective date of the assignment on, the outstanding Loans, if
any, of such Non-Extending Lender plus (B) any accrued but unpaid fees owing to
such Non-Extending Lender as of the effective date of such assignment;
 
8470562v6 24740.00061
48

--------------------------------------------------------------------------------

                                                      (ii)      all amounts
payable to such Non-Extending Lender under Section 11.2 and all other accrued
and unpaid amounts owing to such Non-Extending Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Extending
Lender; and
 
                                                      (iii)     with respect to
any such Additional Lender, the processing fee required under Section 11.7(a)
for such assignment shall have been paid;
 
                 provided further that such Non-Extending Lender's rights under
Sections 2.15, 2.16, 2.17, 2.18, and 11.2, and its obligations under
Section 11.2(b), shall survive such substitution as to matters occurring prior
to the date of substitution.  At least three Business Days prior to the
Extension Date, (A) each such Additional Lender, if any, shall have delivered to
the Borrowers and the Administrative Agent an Assignment and Assumption, duly
executed by such Additional Lender, such Non-Extending Lender, the Borrowers and
the Administrative Agent, (B) any such Extending Lender shall have delivered
confirmation in writing satisfactory to the Borrowers and the Administrative
Agent as to the increase in the amount of its Commitment and (C) each
Non-Extending Lender being replaced pursuant to this Section 2.21 shall have
delivered to the Administrative Agent any Note held by such Non-Extending
Lender.  Upon the payment or prepayment of all amounts referred to in clauses
(i), (ii) and (iii) of the immediately preceding sentence, each such Extending
Lender or Additional Lender, as of the Extension Date, will be substituted for
such Non-Extending Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Extending Lender
hereunder shall, by the provisions hereof, be released and discharged.
 
                 (d)             If (after giving effect to any assignments or
assumptions pursuant to Section 2.21(c)) (i) any Lender consents in writing to a
requested extension (whether by execution or delivery of an Assumption Agreement
or otherwise) not later than one Business Day prior to such Extension Date,
(ii) each of the representations and warranties contained in Article V and in
the other Credit Documents shall be true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the Extension Date with the same effect as if made on and as of such date,
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) as of such date, and
(iii) no Default or Event of Default shall have occurred and be continuing on
the Extension Date, the Administrative Agent shall so notify the Borrowers, and
the Tranche 1 Maturity Date and Tranche 2 Maturity Date shall be extended for
the additional one year period as described in Section 2.21(a), and all
references in this Agreement, and in the Notes, if any, to the "Tranche 1
Maturity Date" and "Tranche 2 Maturity Date" shall, with respect to each
Extending Lender and each Additional Lender refer to the Tranche 1 Maturity Date
and Tranche 2 Maturity Date as so extended.  Promptly following the Extension
Date, the Administrative Agent shall notify the Lenders (including each
Additional Lender) of the extension of the Tranche 1 Maturity Date and
 
8470562v6 24740.00061
49

--------------------------------------------------------------------------------

Tranche 2 Maturity Date and shall thereupon record in the Register the relevant
information with respect to each such Extending Lender and each such Additional
Lender.
 
                 2.22         Defaulting Lenders.
 
                 (a)             Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
                                                      (i)       Such Defaulting
Lender's right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Required Lenders, Required Tranche 1 Lenders and Required Tranche 2 Lenders and
in Section 11.6.
 
                                                      (ii)       Any payment of
principal, interest, fees, indemnity payments or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.3 shall be retained in a segregated account until applied at such time
or times as may be determined by the Administrative Agent as follows:
 
                                (A)       first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder;
 
                                (B)       second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Fronting Lenders
hereunder;
 
                                (C)       third, to Cash Collateralize the
Fronting Lenders' Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.22(c);
 
                                (D)       fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent;
 
                                (E)       fifth, if so determined by the
Administrative Agent and Everest Group, to be held in a non-interest-bearing
deposit account and released in order to (i) satisfy such Defaulting Lender's
potential future funding obligations with respect to Loans under this Agreement
and (ii) Cash Collateralize, in accordance with Section 2.22(c), the Fronting
Lenders' future Fronting Exposure with respect to such Defaulting Lender with
respect to future Participated Letters of Credit issued under this Agreement;
 
                                (F)       sixth, to the payment of any amounts
owing to the Lenders or any Fronting Lender (other than Defaulting Lenders) as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any Fronting Lender
 
8470562v6 24740.00061
50

--------------------------------------------------------------------------------

against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement;
 
                                (G)       seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of or settlement approved by a court of competent
jurisdiction in favor of any Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
 
                                (H)       eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or any Letter
of Credit Exposure in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and obligations in respect of Letters of Credit owed to, all
applicable Non-Defaulting Lenders on a pro rata basis prior to being applied to
the payment of any Loans of, or obligations in respect of Letters of Credit owed
to, such Defaulting Lender.
 
                  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii)                 (A)       No Defaulting Lender shall be entitled to
receive any commitment fee pursuant to Section 2.9(b) or 2.9(e) for any period
during which such Lender is a Defaulting Lender.
 
                                (B)       Each Defaulting Lender shall be
entitled to receive letter of credit fees in accordance with Sections 2.9(c) and
2.9(f) for any period during which such Lender is a Defaulting Lender only to
the extent allocable to its pro rata share of the Stated Amount of Letters of
Credit for which it has provided Cash Collateral in accordance with
Section 2.22(c).
 
                                (C)       With respect to any commitment fee or
letter of credit fee not required to be paid to any Defaulting Lender pursuant
to Section 2.22(a)(iii)(A) or 2.22(a)(iii)(B), the Borrowers shall (x)  pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender's Letter of Credit
Exposure that has been reallocated to such Non-Defaulting Lender pursuant to
Section 2.22(a)(iv), (y) pay to any Fronting Lender the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to its
Fronting Exposure to such Defaulting Lender and (z) not be required to pay the
remaining amount of any such fee.
 
8470562v6 24740.00061
51

--------------------------------------------------------------------------------

                                 (iv)               All or any part of such
Defaulting Lender's Letter of Credit Exposure in respect of Participated Letters
of Credit shall automatically (effective on the day such Lender becomes a
Defaulting Lender) be reallocated among the Non-Defaulting Lenders holding
Tranche 2 Commitments in accordance with their proportional respective Tranche 2
Commitments, as applicable (calculated without regard to such Defaulting
Lender's Commitment), so that such Defaulting Lender's Letter of Credit Exposure
in respect of Participated Letters of Credit is 100% risk-participated among the
Non-Defaulting Lenders holding Tranche 2 Commitments, but only to the extent
that such reallocation does not cause the Tranche 2 Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender's Tranche 2
Commitment.  Subject to Section 11.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.
 
                                (v)                 If the reallocation
described in Section 2.22(a)(iv) cannot, or can only partially, be effected
(such un-reallocated portion, the "unreallocated portion"), the Borrowers shall,
without prejudice to any right or remedy available to them under law, Cash
Collateralize the unreallocated portion of each Fronting Lender's Fronting
Exposure with respect to each Defaulting Lender in accordance with the
procedures set forth in Section 2.22(c) or make other such arrangements as may
be acceptable to the Administrative Agent and the applicable Fronting Lender
(each in its sole discretion).
 
                                                  (b)                If the
Borrowers, the Administrative Agent, and each Fronting Lender that has Fronting
Exposure agree (each in their sole discretion) in writing that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Defaulting
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Participated Letters of Credit to be held on a
pro rata basis by the Lenders in accordance with their respective Tranche 1
Commitments or Tranche 2 Commitments, as applicable (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender; provided further that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender's having been a Defaulting Lender.
 
                                                 (c)              At any time
that there shall exist a Defaulting Lender, within five Business Days upon the
request of the Administrative Agent or any Fronting Lender, the Borrowers shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).
 
8470562v6 24740.00061
52

--------------------------------------------------------------------------------

                                                      (i)
                      All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in a segregated and
blocked, non-interest bearing deposit accounts with the Administrative Agent. 
The Borrowers, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the Fronting Lenders and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c)(ii).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the relevant Defaulting Lender). 
Notwithstanding any provision contained in this Agreement, any delivery of Cash
Collateral shall not relieve the Defaulting Lender of its obligations under the
Credit Agreement nor shall it be deemed to be a waiver or release of any claim
the Borrowers, the Administrative Agent, any Fronting Lender or any Lender may
have against such Defaulting Lender.
 
                                                    (ii)
                    Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
Letter of Credit Exposure, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
                                                    (iii)                 Cash
Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee)), (ii) the Administrative
Agent's good faith determination that there exists excess Cash Collateral or
(iii) the termination or expiration of all Letters of Credit and the payment in
full of all Obligations; provided, however, that the Person providing Cash
Collateral and the applicable Fronting Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
 
                                                 (d)                In addition
to the Borrowers' rights under Sections 2.5(b) and 2.5(c), the Borrowers may
terminate the unused amount of the Commitment of any Defaulting Lender upon five
Business Days' prior written notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.22(a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts);
 
8470562v6 24740.00061
53

--------------------------------------------------------------------------------

provided that (x) no Event of Default shall have occurred and be continuing and
(y) such termination shall not be deemed to be a waiver or release of any claim
the Borrowers, the Administrative Agent, any Fronting Lender or any Lender may
have against such Defaulting Lender.
 
                                                 (e)                In
accordance with Section 2.20, the Borrowers may increase the aggregate
Commitments in an amount equal to the unused Commitments of Defaulting Lenders
terminated in accordance with Section 2.22(d).
 
ARTICLE III
 
LETTERS OF CREDIT
 
                   3.1            Issuance of Tranche 1 Letters of Credit. 
Subject to and upon the terms and conditions herein set forth, each Tranche 1
Lender will (acting through the L/C Agent) at any time and from time to time on
and after the Restatement Effective Date and prior to the Tranche 1 Termination
Date, and upon request by a Borrower in accordance with the provisions of
Section 3.3, issue for the account of such Borrower one or more Letters of
Credit as Syndicated Letters of Credit denominated in Dollars and in a form
customarily used or otherwise approved by the L/C Agent (together with all
amendments, modifications and supplements thereto, substitutions therefor and
renewals and restatements thereof, collectively, the "Tranche 1 Letters of
Credit").  The Stated Amount of each Tranche 1 Letter of Credit shall not be
less than $100,000.  Notwithstanding the foregoing:
 
                   (a)             No Tranche 1 Letter of Credit shall be issued
if the Stated Amount thereof upon issuance, when added to the aggregate
Tranche 1 Credit Exposure, would exceed the aggregate Tranche 1 Commitments at
such time;
 
                   (b)             No Tranche 1 Letter of Credit shall be issued
at the request of any Borrower as a Secured Letter of Credit in accordance with
any notice delivered under Section 3.8(a) if the Stated Amount thereof upon
issuance, (y) when added to the aggregate Secured Letter of Credit Exposure,
would exceed the aggregate Collateral Value at such time, or (z) when added to
the aggregate Secured Letter of Credit Exposure pertaining to such Borrower,
would exceed the Collateral Value in such Borrower's Custodial Account at such
time;
 
                   (c)             Notwithstanding that a Tranche 1 Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, or otherwise will benefit, a Subsidiary of a Borrower,
such Borrower shall be obligated to reimburse each Issuing Lender hereunder for
any and all drawings under such Tranche 1 Letter of Credit (and each Borrower
hereby acknowledges that the issuance of Tranche 1 Letters of Credit for the
benefit of its Subsidiaries inures to the benefit of each such Borrower and that
each Borrower's business derives substantial benefits from the businesses of
such Subsidiaries);
 
                   (d)             No Tranche 1 Letter of Credit shall be issued
that by its terms expires later than the earlier of (i) one year after its date
of issuance and (ii) the first anniversary of the Tranche 1 Termination Date;
provided, however, that a Tranche 1 Letter of Credit may, if requested by the
applicable Borrower, provide by its terms, and on terms acceptable to the L/C
Agent, for renewal
 
8470562v6 24740.00061
54

--------------------------------------------------------------------------------

for successive periods of one year or less (but not beyond the first 
anniversary of the Tranche 1 Termination Date), unless and until the L/C Agent
shall have delivered a notice of nonrenewal to the beneficiary of such Tranche 1
Letter of Credit; and
 
                   (e)             Each Issuing Lender shall be under no
obligation to issue any Tranche 1 Letter of Credit if, at the time of such
proposed issuance, (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall purport by its terms to enjoin or restrain such
Issuing Lender from issuing such Tranche 1 Letter of Credit, or any Requirement
of Law applicable to such Issuing Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Lender shall prohibit, or request that such Issuing Lender
refrain from, the issuance of letters of credit generally or such Tranche 1
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Tranche 1 Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Restatement Effective Date, or any unreimbursed loss, cost or
expense that was not applicable or in effect as of the Restatement Effective
Date and that such Issuing Lender in good faith deems material to it, or
(ii) the L/C Agent shall have actual knowledge, or shall have received notice
from any Tranche 1 Lender, prior to the issuance of such Tranche 1 Letter of
Credit that one or more of the conditions specified in Section 4.1 (if
applicable) or Section 4.2 are not then satisfied (or have not been waived in
writing as required herein) or that the issuance of such Tranche 1 Letter of
Credit would violate the provisions of Section 3.1(a).
 
                   3.2            Issuance of Tranche 2 Letters of Credit. 
Subject to and upon the terms and conditions herein set forth, each Tranche 2
Lender (acting through the L/C Agent with respect to Syndicated Letters of
Credit) or Fronting Lender (with respect to Participated Letters of Credit), as
applicable, will, at any time and from time to time on and after the Restatement
Effective Date and prior to the Tranche 2 Termination Date, and upon request by
a Borrower in accordance with the provisions of Section 3.3 or Section 3.4, as
applicable, issue for the account of such Borrower one or more Letters of Credit
as either Syndicated Letters of Credit or Participated Letters of Credit,
denominated in Dollars or, with respect to Participated Letter of Credit, a
Foreign Currency, and in a form customarily used or otherwise approved by the
L/C Agent or the applicable Fronting Lender, as applicable (together with all
amendments, modifications and supplements thereto, substitutions therefor and
renewals and restatements thereof, the "Tranche 2 Letters of Credit").  The
Stated Amount of each Tranche 2 Letter of Credit shall not be less than
$100,000.  Notwithstanding the foregoing:
 
                   (a)             No Tranche 2 Letter of Credit shall be issued
if the Stated Amount thereof upon issuance, (y) when added to the aggregate
Tranche 2 Letter of Credit Exposure, would exceed the aggregate Tranche 2
Commitments, or (z) when added to the aggregate Secured Letter of Credit
Exposure, would exceed the aggregate Collateral Value at such time;
 
                   (b)             No Tranche 2 Letter of Credit shall be issued
at the request of any Borrower the Stated Amount upon issuance of which, when
added to the aggregate Secured Letter of Credit Exposure pertaining to such
Borrower, would exceed the Collateral Value in such Borrower's Custodial Account
at such time;
 
8470562v6 24740.00061
55

--------------------------------------------------------------------------------

                   (c)             No Tranche 2 Letter of Credit shall be issued
as a Participated Letter of Credit by any Fronting Lender if the Stated Amount
thereof upon issuance, when added to the aggregate Stated Amount of all other
outstanding Participated Letters of Credit issued by such Fronting Lender would
exceed (i) with respect Wells Fargo in its capacity as a Fronting Lender,
$500,000,000 (or such other amount as may be agreed to by Wells Fargo and the
Borrowers from time to time) and (ii) with respect to any other Fronting Lender,
an amount as separately agreed by such Fronting Lender and the Borrowers.
 
                   (d)             Notwithstanding that a Tranche 2 Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, or otherwise will benefit, a Subsidiary of a Borrower,
such Borrower shall be obligated to reimburse the applicable Issuing Lenders
hereunder for any and all drawings under such Tranche 2 Letter of Credit (and
each Borrower hereby acknowledges that the issuance of Tranche 2 Letters of
Credit for the benefit of its Subsidiaries inures to the benefit of each such
Borrower and that each Borrower's business derives substantial benefits from the
businesses of such Subsidiaries);
 
                   (e)             No Tranche 2 Letter of Credit shall be issued
that by its terms expires later than the earlier of (i) one year after its date
of issuance and (ii) the first anniversary of the Tranche 2 Termination Date;
provided, however, that a Tranche 2 Letter of Credit may, if requested by the
applicable Borrower, provide by its terms, and on terms acceptable to the L/C
Agent or Fronting Lender, as applicable, for renewal for successive periods of
one year or less (but not beyond the first anniversary of the Tranche 2
Termination Date), unless and until the L/C Agent or Fronting Lender, as
applicable, shall have delivered a notice of nonrenewal to the beneficiary of
such Tranche 2 Letter of Credit;
 
                   (f)             No Tranche 2 Letter of Credit denominated in
a Foreign Currency shall be issued by a Fronting Lender if the Stated Amount
thereof upon issuance, when added to the aggregate Stated Amount of all
outstanding Tranche 2 Letters of Credit issued by such Fronting Lender in a
Foreign Currency at such time, would exceed, (i) with respect Wells Fargo in its
capacity as a Fronting Lender, $25,000,000 and (ii) with respect to any other
Fronting Lender, an amount as separately agreed by such Fronting Lender and the
Borrowers; and
 
                   (g)             Each Issuing Lender shall be under no
obligation to issue any Tranche 2 Letter of Credit if, at the time of such
proposed issuance, (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall purport by its terms to enjoin or restrain such
Issuing Lender from issuing such Tranche 2 Letter of Credit, or any Requirement
of Law applicable to such Issuing Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Lender shall prohibit, or request that such Issuing Lender
refrain from, the issuance of letters of credit generally or such Tranche 2
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Tranche 2 Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Restatement Effective Date, or any unreimbursed loss, cost or
expense that was not applicable or in effect as of the Restatement Effective
Date and that such Issuing Lender in good faith deems material to it, or
(ii) the L/C Agent or Fronting Lender, as applicable, shall have actual
knowledge, or shall have received notice from any Tranche 2 Lender, prior to the
issuance of such Tranche 2 Letter of Credit that
 
8470562v6 24740.00061
56

--------------------------------------------------------------------------------

one or more of the conditions specified in Section 4.1 (if applicable) or
Section 4.2 are not then satisfied (or have not been waived in writing as
required herein) or that the issuance of such Letter of Credit would violate the
provisions of Section 3.2(a).
 
                   3.3            Syndicated Letters of Credit.
 
                   (a)             Notices.  Whenever a Borrower desires the
issuance of a Syndicated Letter of Credit, the respective Borrower will give the
L/C Agent written notice with a copy to the Administrative Agent not later than
11:00 a.m. three Business Days (or such shorter period as is acceptable to the
L/C Agent in its sole discretion in any given case) prior to the requested date
of issuance thereof.  Each such notice (each, a "Syndicated Letter of Credit
Notice") shall be irrevocable, shall be given in the form of Exhibit B-3 or such
other form reasonably acceptable to the L/C Agent, and shall specify (i) the
requested date of issuance, which shall be a Business Day, (ii) the requested
Stated Amount and expiry date of the Syndicated Letter of Credit, (iii) the name
and address of the requested beneficiary or beneficiaries of the Syndicated
Letter of Credit, and (iv) whether such Syndicated Letter of Credit to be issued
is a Tranche 1 Letter of Credit (and if so, whether it is to be issued as a
Secured Letter of Credit) or Tranche 2 Letter of Credit.  Such Borrower will
also complete any application procedures and documents reasonably required by
the L/C Agent in connection with the issuance of any Syndicated Letter of
Credit.  Upon its issuance of any Syndicated Letter of Credit, the L/C Agent
will promptly notify the Administrative Agent of such issuance, and the
Administrative Agent will give prompt notice thereof to each applicable Tranche
1 Lender or Tranche 2 Lender, as the case may be.  The renewal or extension of
any outstanding Syndicated Letter of Credit shall, for purposes of this
Article III, be treated in all respects as the issuance of a new Syndicated
Letter of Credit.  In addition to any Syndicated Letter of Credit Notice (or
electronic notice acceptable to the L/C Agent) with respect to a Syndicated
Letter of Credit that is to be a Secured Letter of Credit, the Borrowers shall
deliver to the Administrative Agent a Collateral Value Report or other evidence
satisfactory to the Administrative Agent reflecting sufficient Collateral Value
not later than 11:00 a.m. on the Business Day immediately preceding the date on
which such Secured Letter of Credit is to be issued.
 
                   (b)             Obligation of Lenders.  The obligation of any
Issuing Lender under any Syndicated Letter of Credit shall be several and not
joint and shall be in an amount equal to such Issuing Lender's pro rata share
(based on the percentage of the aggregate Tranche 1 Commitments or Tranche 2
Commitments, as applicable, represented by such Lender's Tranche 1 Commitment or
Tranche 2 Commitment, as applicable) of the aggregate Stated Amount of such
Syndicated Letter of Credit at the time such Syndicated Letter of Credit is
issued (subject to any amendments to such Syndicated Letter of Credit expressly
permitted hereunder) and each Syndicated Letter of Credit shall expressly so
provide.  Absent the prior written consent of each Issuing Lender, no Syndicated
Letter of Credit may be issued that would vary the several and not joint nature
of the obligations of the Issuing Lenders thereunder as provided in this Section
3.3(b).  The failure of any Issuing Lender to make any L/C Disbursement in
respect of any Syndicated Letter of Credit on any date shall not relieve any
other Issuing Lender of its corresponding obligation, if any, hereunder to do so
on such date, but no Issuing Lender shall be responsible for the failure of any
other Issuing Lender to make its L/C Disbursement in respect of any Syndicated
Letter of Credit.  Concurrently with or promptly following any change in
 
8470562v6 24740.00061
57

--------------------------------------------------------------------------------

Commitments pursuant to Section 2.20 or 2.21, the L/C Agent shall amend or
replace each outstanding Syndicated Letter of Credit to reflect the new pro rata
shares of the applicable Lenders in accordance with their applicable
Commitments.  Until a Syndicated Letter of Credit has been so amended or
replaced, the Lenders (both before and after giving effect to the change in
Commitments) shall be deemed to have irrevocably and unconditionally sold and
purchased participations in such Syndicated Letter of Credit (including each
drawing made thereunder and the obligations of the Borrowers under this
Agreement with respect thereto and any Collateral or other security therefor or
guaranty pertaining thereto) as necessary to give effect to the change in
Commitments.
 
                   (c)             Issuance Administration.  Each Syndicated
Letter of Credit shall be executed and delivered by the L/C Agent in the name
and on behalf of, and as attorney-in-fact for, each Tranche 1 Lender or Tranche
2 Lender, as applicable, and the L/C Agent shall act under each Syndicated
Letter of Credit, and each Syndicated Letter of Credit shall expressly provide
that the L/C Agent shall act, as the agent of each such Issuing Lender to (i)
execute and deliver such Syndicated Letter of Credit, (ii) receive drafts, other
demands for payment and other documents presented by the beneficiary under such
Syndicated Letter of Credit, (iii) determine whether such drafts, demands and
documents are in compliance with the terms and conditions of such Syndicated
Letter of Credit, (iv) notify such Issuing Lender and the applicable Borrower
that a valid drawing has been made and the date that the related L/C
Disbursement is to be made and (v) exercise all rights held by the issuer of a
letter of credit under the documents for which such Syndicated Letter of Credit
shall provide credit enhancement (or designate any Person as its representative
for all such purposes under such documents); provided that the L/C Agent shall
have no obligation or liability for any L/C Disbursement under such Syndicated
Letter of Credit, and each Syndicated Letter of Credit shall expressly so
provide.  Each Issuing Lender hereby irrevocably appoints and designates the L/C
Agent as its attorney-in-fact, acting through any duly authorized officer, to
execute and deliver in the name and on behalf of such Issuing Lender each
Syndicated Letter of Credit to be issued by such Issuing Lender hereunder and to
take such other actions contemplated by this Section 3.3(c).  Promptly upon the
request of the L/C Agent, each Issuing Lender will furnish to the L/C Agent such
additional powers of attorney or other evidence as any beneficiary of any
Syndicated Letter of Credit may reasonably request in order to demonstrate that
the L/C Agent has the power to act as attorney-in-fact for such Issuing Lender
to execute and deliver such Syndicated Letter of Credit.
 
                   (d)             Disbursement Procedures.  The L/C Agent
shall, within a reasonable time following its receipt thereof (and, in any
event, within any specific time specified in the text of the relevant Syndicated
Letter of Credit), examine all documents purporting to represent a demand for
payment under any Syndicated Letter of Credit.  The L/C Agent shall promptly
after such examination and before such L/C Disbursement notify each Tranche 1
Lender or Tranche 2 Lender, as applicable, and the applicable Borrower by
telephone (confirmed by facsimile or email) of such demand for payment.  With
respect to any demand for payment made under a Syndicated Letter of Credit which
the L/C Agent has informed the applicable Issuing Lenders is valid, each such
Issuing Lender will promptly make an L/C Disbursement in respect of such
Syndicated Letter of Credit, such L/C Disbursement to be made to the account of
the L/C Agent most recently designated by it for such purpose by notice to the
Issuing Lenders.  The L/C Agent will make such L/C Disbursement available to the
beneficiary of such Syndicated Letter of
 
8470562v6 24740.00061
58

--------------------------------------------------------------------------------

Credit by promptly crediting the amounts so received, in the funds so received,
to the account identified by such beneficiary in connection with such demand for
such L/C Disbursement.  Promptly following any L/C Disbursement by any Issuing
Lender in respect of any Syndicated Letter of Credit, the L/C Agent will notify
the applicable Borrower of such L/C Disbursement.
 
                   (e)             Reimbursement.  Each Borrower hereby agrees
to reimburse the applicable Issuing Lenders by making payment, in Dollars, to
the Administrative Agent, for the account of the Issuing Lenders, in immediately
available funds, for any L/C Disbursement under any Syndicated Letter of Credit,
and in any event within one Business Day after such Borrower's receipt of notice
of such payment by the applicable Issuing Lenders, together with interest on the
L/C Disbursement, to the extent not reimbursed prior to 2:00 p.m. Eastern Time
on the date of such L/C Disbursement, for the period from the date of the L/C
Disbursement to the date the Reimbursement Obligation created thereby is
satisfied, at the Adjusted Base Rate plus 2%, such interest also to be payable
on demand.  The Issuing Lenders will provide the Administrative Agent and the
respective Borrower with prompt notice of any L/C disbursement made or to be
made under any Syndicated Letter of Credit, although the failure to give, or any
delay in giving, any such notice shall not release, diminish or otherwise affect
such Borrower's obligations under this Section 3.3(e) or any other provision of
this Agreement.  The Administrative Agent will promptly pay to the Issuing
Lenders any such amounts received by it under this Section 3.3(e).
 
                   3.4            Participated Letters of Credit.
 
                   (a)             Notices.  Whenever a Borrower desires the
issuance of a Participated Letter of Credit, the respective Borrower will give
the applicable Fronting Lender written notice with a copy to the Administrative
Agent not later than 11:00 a.m. three Business Days (or such shorter period as
is acceptable to the Fronting Lender in its sole discretion in any given case)
prior to the requested date of issuance thereof.  Each such notice (each, a
"Participated Letter of Credit Notice") shall be irrevocable, shall be given in
the form of Exhibit B-4 or such other form reasonably acceptable to the
applicable Fronting Lender, and shall specify (i) the requested date of
issuance, which shall be a Business Day, (ii) the requested Stated Amount,
currency and expiry date of the Participated Letter of Credit, and (iii) the
name and address of the requested beneficiary or beneficiaries of the
Participated Letter of Credit.  Such Borrower will also complete any application
procedures and documents reasonably required by the Fronting Lender in
connection with the issuance of any Participated Letter of Credit.  Upon its
issuance of any Participated Letter of Credit, the Fronting Lender will promptly
notify the Administrative Agent of such issuance, and the Administrative Agent
will give prompt notice thereof to each Tranche 2 Lender.  The renewal or
extension of any outstanding Participated Letter of Credit shall, for purposes
of this Article III, be treated in all respects as the issuance of a new
Participated Letter of Credit.  In addition to any Participated Letter of Credit
Notice (or electronic notice acceptable to the Fronting Lender) with respect to
a Secured Letter of Credit, the Borrowers shall deliver to the Administrative
Agent a Collateral Value Report not later than 11:00 a.m. on the Business Day
immediately preceding the date on which such Secured Letter of Credit is to be
issued.
 
                   (b)             Participations.  Immediately upon the
issuance of any Participated Letter of Credit, the Fronting Lender shall be
deemed to have sold and transferred to each Tranche 2 Lender, and each Tranche 2
Lender shall be deemed irrevocably and unconditionally to have
 
8470562v6 24740.00061
59

--------------------------------------------------------------------------------

purchased and received from the Fronting Lender, without recourse or warranty
(except for the absence of Liens thereon created, incurred or suffered to exist
by, through or under the Fronting Lender), an undivided interest and
participation, pro rata (based on the percentage of the aggregate Tranche 2
Commitments represented by such Lender's Tranche 2 Commitment) in such
Participated Letter of Credit, each drawing made thereunder and the obligations
of the Borrowers under this Agreement with respect thereto and any Collateral or
other security therefor or guaranty pertaining thereto; provided, however, that
the fees described in Sections 2.9(d) and 2.9(g) shall be payable directly to
the Fronting Lender as provided therein, and the other Lenders shall have no
right to receive any portion thereof.  Each Tranche 2 Lender acknowledges and
agrees that its obligation to acquire participations hereunder in respect of
Participated Letters of Credit is absolute and unconditional.  In consideration
and in furtherance of the foregoing, each Tranche 2 Lender hereby absolutely and
unconditionally agrees to pay, in Dollars, to the Administrative Agent, for the
account of the Fronting Lender, such Tranche 2 Lender's pro rata share
(determined as provided above) of each Participated Letter of Credit
Reimbursement Obligation not reimbursed by the applicable Borrower on the date
due as provided in Section 3.4(c) or of any reimbursement payment required to be
refunded to the Borrowers for any reason.  Upon any change in the Tranche 2
Commitments of any of the Tranche 2 Lenders pursuant to Sections 2.20, 2.21 or
11.7(a), with respect to all outstanding Participated Letters of Credit and
Reimbursement Obligations under the Tranche 2 Commitments to be so changed,
there shall be an automatic adjustment to the participations pursuant to this
Section 3.4(b) to reflect the new pro rata shares of the Tranche 2 Lenders. 
Each Tranche 2 Lender's obligation to make payment to the Fronting Lender
pursuant to this Section 3.4(b) shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the termination of the
Tranche 2 Commitments or the existence of any Default or Event of Default, and
each such payment shall be made without any offset, abatement, reduction or
withholding whatsoever.
 
                   (c)             Disbursement Procedures.  The Fronting Lender
shall, within a reasonable time following its receipt thereof (and, in any
event, within any specific time specified in the text of the relevant
Participated Letter of Credit), examine all documents purporting to represent a
demand for payment under any Participated Letter of Credit.  The Fronting Lender
shall promptly after such examination notify the Administrative Agent and the
applicable Borrower by telephone (confirmed by facsimile or email) of such
demand for payment.  If such Borrower shall fail to reimburse the Fronting
Lender for such L/C Disbursement on the date and time specified in Section
3.4(d), the Administrative Agent shall notify each applicable Tranche 2 Lender
of the applicable L/C Disbursement, the payment then due from such Borrower in
respect thereof and the Dollar amount of such Tranche 2 Lender's pro rata share
thereof (as determined above).  Each applicable Tranche 2 Lender shall upon such
notice make funds available to the Administrative Agent in Dollars for the
account of the Fronting Lender in an amount equal to its pro rata share (as
determined above) of the unpaid L/C Disbursement not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent.  No such
making of a payment by a Lender shall relieve or otherwise impair the obligation
of the applicable Borrower to reimburse the Fronting Lender for the amount of
any payment made by such Fronting Lender under such Participated Letter of
Credit, together with interest as provided herein.
 
8470562v6 24740.00061
60

--------------------------------------------------------------------------------

                   (d)             Reimbursement.  Each Borrower hereby agrees
to reimburse the Fronting Lender by making payment, in Dollars, to the
Administrative Agent, for the account of the Fronting Lender, in immediately
available funds, for any L/C Disbursement by the Fronting Lender under any
Participated Letter of Credit issued by it forthwith upon, and in any event
within one Business Day after, such Borrower's receipt of notice of such payment
by the Fronting Lender, together with interest on the amount so paid by the
Fronting Lender, to the extent not reimbursed prior to 2:00 p.m. on the date of
such L/C Disbursement, for the period from the date of the respective payment to
the date the Reimbursement Obligation created thereby is satisfied, at the
Adjusted Base Rate plus 2%, such interest also to be payable on demand.  The
Fronting Lender will provide the Administrative Agent and the respective
Borrower with prompt notice of any L/C Disbursement made or to be made under any
Participated Letter of Credit, although the failure to give, or any delay in
giving, any such notice shall not release, diminish or otherwise affect such
Borrower's obligations under this Section 3.4(d) or any other provision of this
Agreement.  The Administrative Agent will promptly pay to the Fronting Lender
any such amounts received by it under this Section 3.4(d).  The Borrowers will
compensate each Tranche 2 Lender and the Fronting Lender upon demand for all
losses, expenses and liabilities (including as a result of fluctuation in
foreign currency exchange rates) that such Tranche 2 Lender or the Fronting
Lender, as applicable, may incur or sustain as a result of any failure by the
Borrowers to make payment on any Reimbursement Obligation arising in connection
with a Participated Letter of Credit denominated in a Foreign Currency on its
scheduled due date.
 
                   3.5            Reports to Administrative Agent.  Unless
otherwise agreed by the Administrative Agent, each Fronting Lender and the L/C
Agent shall report in writing to the Administrative Agent (who shall promptly
provide notice to the Lenders of the contents thereof) (i) on or prior to each
Business Day on which such Fronting Lender or L/C Agent issues, amends, renews
or extends any Letters of Credit, the date of such issuance, amendment, renewal
or extension, and the aggregate face amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amount thereof shall
have changed), it being understood that such Fronting Lender or L/C Agent shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Fronting Lender or L/C Agent makes any payment on a Letter of Credit,
the date and amount of such disbursement, (iii) on any Business Day on which any
Borrower fails to reimburse any payment required to be reimbursed to such
Fronting Lender or L/C Agent on such day, the date of such failure and the
amount of such disbursement and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Fronting Lender or L/C Agent.
 
                   3.6            Obligations Absolute.  The Reimbursement
Obligations of each Borrower with respect to Letters of Credit issued to it
(i) shall be irrevocable, (ii) shall remain in effect until the Lenders shall
have no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit and (iii) shall be absolute
and unconditional, shall not be subject to counterclaim, setoff or other defense
(other than the defense of payment) or any other qualification or exception
whatsoever and shall be made in accordance with the
 
8470562v6 24740.00061
61

--------------------------------------------------------------------------------

terms and conditions of this Agreement under all circumstances, including any of
the following circumstances:
 
                   (a)             Any lack of validity or enforceability of
this Agreement, any of the other Credit Documents or any documents or
instruments relating to any Letter of Credit;
 
                   (b)             Any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations in respect of
any Letter of Credit or any other amendment, modification or waiver of or any
consent to departure from any Letter of Credit or any documents or instruments
relating thereto, in each case whether or not the Borrowers have notice or
knowledge thereof;
 
                   (c)             The existence of any claim, setoff, defense
or other right that any Borrower may have at any time against a beneficiary or
transferee of a Letter of Credit (or any Person for whom any such beneficiary or
transferee may be acting), the Administrative Agent, the L/C Agent, any Issuing
Lender, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit Document, the transactions contemplated hereby or any
unrelated transactions (including any underlying transaction between such
Borrower and the beneficiary named in any such Letter of Credit);
 
                   (d)             Any draft, certificate or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, any errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, facsimile or otherwise, or
any errors in translation or in interpretation of technical terms;
 
                   (e)             Any defense based upon the failure of any
drawing under a Letter of Credit to conform to the terms of the Letter of
Credit, any nonapplication or misapplication by the beneficiary or any
transferee of the proceeds of such drawing or any other act or omission of such
beneficiary or transferee in connection with such Letter of Credit;
 
                   (f)             Any exchange, release, surrender or
impairment of any Collateral or other security for the Obligations;
 
                   (g)             The occurrence of any Default or Event of
Default; or
 
                   (h)             Any other circumstance or event whatsoever,
including any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any guarantor.
 
                   Any payment by the Borrowers on account of a Reimbursement
Obligation shall be made without prejudice to, and shall not constitute a waiver
of, any rights the Borrowers might have or might acquire as a result of the
payment by any Lender on any draft or the reimbursement by the Borrowers
thereof.
 
                   3.7            No Liability of the Fronting Lender or L/C
Agent.  Any action taken or omitted to be taken by any Fronting Lender or the
L/C Agent under or in connection with any Letter of Credit, if taken or omitted
in the absence of gross negligence or willful misconduct (with any
 
8470562v6 24740.00061
62

--------------------------------------------------------------------------------

existence of gross negligence or willful misconduct to be determined by a court
of competent jurisdiction by final and nonappealable judgment), shall be binding
upon each Borrower and each applicable Lender and shall not create or result in
any liability of such Fronting Lender or L/C Agent to any Borrower or any
Lender; provided that the such Fronting Lender or L/C Agent in its examination
of documents presented under any Letter of Credit observes standard practice of
financial institutions that regularly issue letters of credit; provided further
that this sentence shall not detract from any claim a Borrower may have against
such Fronting Lender or the L/C Agent for wrongful dishonor of a draft or demand
presented under a Letter of Credit.  It is expressly understood and agreed that,
for purposes of determining whether a wrongful payment under a Letter of Credit
resulted from such Fronting Lender's or L/C Agent's gross negligence or willful
misconduct, (i) such Fronting Lender's or L/C Agent's acceptance of documents
that appear on their face to comply with the terms of such Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) such Fronting Lender's or L/C Agent's
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect (so long as such document appears on its face to comply with the
terms of such Letter of Credit), and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (iii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case be deemed not to constitute gross negligence or willful misconduct of
such Fronting Lender or the L/C Agent.
 
                   3.8            Secured Tranche 1 Letters of Credit.
 
                   (a)             Upon the initial issuance of any Tranche 1
Letter of Credit, the applicable Borrower may elect, in the applicable Letter of
Credit Notice, that such Letter of Credit be secured by Collateral.  Each
Tranche 1 Letter of Credit issued on a secured basis shall at all times remain
secured by Collateral so long as such Letter of Credit remains outstanding.
 
                   (b)             After the initial issuance of any Tranche 1
Letter of Credit issued on an unsecured basis, the applicable Borrower may
elect, by delivering written notice to the Administrative Agent at least five
Business Days in advance of the end of any calendar quarter, that such Letter of
Credit be secured by Eligible Collateral.  Such election by a Borrower shall
become effective on the first day of the immediately succeeding calendar
quarter; provided that such Borrower shall have delivered, not later than 11:00
a.m. on the Business Day immediately preceding such day, (i) to the applicable
Custodian, Collateral in an sufficient amount such that the aggregate Collateral
Value shall equal or exceed the Secured Letter of Credit Exposure at such time
and (ii) to the Administrative Agent, a Collateral Value Report confirming that
the Secured Letter of Credit Exposure, after giving effect to such election,
does not exceed the Collateral Value at such time.  Any Tranche 1 Letter of
Credit secured after initial issuance pursuant to this Section 3.6(b) shall at
all times remain secured by Collateral and subject to Collateral Value
requirements so long as such Letter of Credit remains outstanding.
 
8470562v6 24740.00061
63

--------------------------------------------------------------------------------

                   (c)             Subject to Section 9.2, from and after the
Tranche 1 Termination Date, all Tranche 1 Letters of Credit shall be secured by
Eligible Collateral and shall at all times thereafter remain secured by Eligible
Collateral so long as such Letter of Credit remains outstanding.  Subject to
Section 9.2, on the Tranche 1 Termination Date, each Borrower shall deposit into
its Custodial Account additional Eligible Collateral having an aggregate
Collateral Value at least equal to the Stated Amount of all Letters of Credit
requested by such Borrower outstanding at such time minus the Collateral Value
in such Borrower's Custodial Account at such time.
 
                   3.9            Existing Letters of Credit.  Each letter of
credit issued under the Existing Credit Agreement that remains outstanding as of
the Restatement Effective Date shall be deemed issued as a Participated Letter
of Credit under this Agreement as of the Restatement Effective Date.
 
                   3.10         Cash Collateral Account.  At any time and from
time to time in the event of a payment under Section 2.6(b) or 2.6(c) (to the
extent required by such Sections), the Administrative Agent will retain such
amount as may then be required to be retained, such amounts to be held by the
Administrative Agent in a cash collateral account (the "Cash Collateral
Account").  The Borrowers hereby grant to the Administrative Agent, for the
benefit of the Issuing Lenders and the Lenders, a Lien upon and security
interest in the Cash Collateral Account and all amounts held therein from time
to time as security for the aggregate Letter of Credit Exposure, and for
application to the Borrowers' Reimbursement Obligations as and when the same
shall arise.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest on the investment of such amounts in Cash Equivalents, which
investments shall be made at the direction of the Borrowers (unless a Default or
Event of Default shall have occurred and be continuing, in which case the
determination as to investments shall be made at the option and in the
discretion of the Administrative Agent), amounts in the Cash Collateral Account
shall not bear interest.  Interest and profits, if any, on such investments
shall accumulate in such account.  In the event of a drawing, and subsequent
payment by the Issuing Lenders, under any Letter of Credit at any time during
which any amounts are held in the Cash Collateral Account, the Administrative
Agent will deliver to the Issuing Lenders an amount equal to the Reimbursement
Obligation created as a result of such payment (or, if the amounts so held are
less than such Reimbursement Obligation, all of such amounts) to reimburse the
Issuing Lenders therefor.  Any amounts remaining in the Cash Collateral Account
(including interest) after the expiration of all Letters of Credit and
reimbursement in full of the Issuing Lenders for all of their obligations
thereunder shall be held by the Administrative Agent, for the benefit of the
Borrower, to be applied against the Obligations in such order and manner as the
Administrative Agent may direct.  If the Borrowers are required to provide Cash
Collateral pursuant to Section 2.6(b) or Section 2.6(c), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrowers on demand;
provided that after giving effect to such return (i) the Tranche 1 Credit
Exposure at such time would not exceed the Tranche 1 Commitments at such time,
(ii) the Tranche 2 Letter of Credit Exposure at such time would not the exceed
the Tranche 2 Commitments at such time, (iii) the Secured Letter of Credit
Exposure at such time would not exceed the aggregate Collateral Value at such
time, and (iv) no Default or Event of Default shall have occurred and be
continuing at such time.  If the Borrowers are required to provide Cash
Collateral as a result of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have
 
8470562v6 24740.00061
64

--------------------------------------------------------------------------------

been waived.  All Cash Collateral shall be returned to the Borrowers upon
(x) the termination or expiration of all Letters of Credit and (y) the payment
in full of all Obligations.
 
                   3.11         The Fronting Lenders and L/C Agent.  Each
Fronting Lender and the L/C Agent shall act on behalf of the Lenders with
respect to any Letters of Credit issued or administered by it and the documents
associated therewith, and such Fronting Lender and L/C Agent shall have all of
the rights, benefits and immunities (i) provided to the Administrative Agent in
Article X with respect to any acts taken or omissions suffered in connection
with Letters of Credit issued or proposed to be issued by it or administered by
it and any documents pertaining to such Letters of Credit as fully as if the
term "Administrative Agent" as used in Article X included such Fronting Lender
or L/C Agent with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to the Fronting Lenders or the L/C Agent, as
applicable.
 
                   3.12         Effectiveness.  Notwithstanding any termination
of the Commitments or repayment of the Loans, or both, the obligations of the
Borrowers under this Article III shall remain in full force and effect until the
Issuing Lenders and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
                   4.1            Conditions Precedent to the Restatement
Effective Date.  The obligation of each Lender to make Loans hereunder, and the
obligation of the Issuing Lenders to issue Letters of Credit hereunder, shall
not become effective until the date (the "Restatement Effective Date") on which
each of the following conditions is satisfied (or waived in accordance with
Section 11.6):
 
                   (a)             The Administrative Agent shall have received
the following, each dated as of the Restatement Effective Date (unless otherwise
specified):
 
            
                  (i)                     counterparts of this Agreement
executed by each Borrower;
 
                  (ii)                    to the extent requested by any
Tranche 1 Lender in accordance with Section 2.4(d), a Note for such Tranche 1
Lender, in each case duly completed in accordance with the provisions of
Section 2.4(d) and executed by each of the Borrowers;
 
                  (iii)               for each Custodial Account, an
acknowledgment, in form and substance satisfactory to the Administrative Agent,
from the applicable Custodian and the Borrowers that the Account Control
Agreement governing such Custodial Account remains in full force and effect and
enforceable against the parties thereto;
 
                  (iv)               a certificate, signed by the chief
executive officer, chief financial officer, treasurer or comptroller of each
Borrower, in form and substance satisfactory to the Administrative Agent,
certifying that (A) each of the representations and warranties of such Borrower
contained in this Agreement and the other Credit Documents is true and correct
in all material respects (except to the extent any such representation and
warranty
 
8470562v6 24740.00061
65

--------------------------------------------------------------------------------

is qualified by materiality or reference to Material Adverse Effect, in which
case such representation and warranty shall be true and correct in all respects)
as of the Restatement Effective Date, except representations and warranties
which relate solely to a specific date, each of which shall have been true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such specific date, both immediately before and after
giving effect to the consummation of the transactions contemplated hereby, the
making of the initial Loans hereunder and the application of the proceeds
thereof, (B) no Default or Event of Default has occurred and is continuing, both
immediately before and after giving effect to the initial Loans hereunder and
the application of the proceeds thereof, (C) there are no insurance regulatory
proceedings pending or, to such individual's knowledge, threatened against any
Insurance Subsidiary in any jurisdiction that would reasonably be expected to
have a Material Adverse Effect, and (D) both immediately before and after giving
effect to the consummation of the transactions contemplated by this Agreement,
no event having a Material Adverse Effect has occurred since December 31, 2015
and there exists no event, condition or state of facts that would reasonably be
expected to result in a Material Adverse Effect;
 
                  (v)                    a certificate of the secretary or an
assistant secretary of each Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying (A) that attached thereto
is a true and complete copy of the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of such Borrower, certified as of a recent date by the Secretary of
State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (B) that attached thereto is a true and complete copy of the
bylaws or similar governing document of such Borrower, as then in effect and as
in effect at all times from the date on which the resolutions referred to in
clause (C) below were adopted to and including the date of such certificate, and
(C) that attached thereto is a true and complete copy of resolutions adopted by
the board of directors (or similar governing body) of such Borrower authorizing
the execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party, and as to the incumbency and genuineness of
the signature of each officer of such Borrower executing this Agreement or any
of the other Credit Documents, and attaching all such copies of the documents
described above; and
 
                  (vi)                  a favorable opinion of (i) Mayer Brown
LLP, special New York counsel to the Borrowers, (ii) Sanjoy Mukherjee, General
Counsel of Everest Group, and (iii) Conyers Dill & Pearman Limited, Bermuda
counsel to the Borrowers, all in form and substance reasonably satisfactory to
the Administrative Agent;
 
                   (b)             The Administrative Agent shall have received
a certificate as of a recent date of the good standing of each Borrower under
the laws of their respective jurisdictions of organization from the Secretary of
State or Insurance Regulatory Authorities (or comparable Governmental Authority)
of such jurisdiction;
 
8470562v6 24740.00061
66

--------------------------------------------------------------------------------

                   (c)             All approvals, permits and consents of any
Governmental Authorities (including all relevant Insurance Regulatory
Authorities) or other Persons required in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby shall have been obtained (without the imposition of conditions that are
not reasonably acceptable to the Administrative Agent), and all related filings,
if any, shall have been made, and all such approvals, permits, consents and
filings shall be in full force and effect and the Administrative Agent shall
have received such copies thereof as it shall have requested; and no action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened or proposed before, and no order, injunction or decree shall have
been entered by, any court or other Governmental Authority, in each case to
enjoin, restrain or prohibit, to obtain substantial damages in respect of, or
that is otherwise related to or arises out of, this Agreement, any of the other
Credit Documents or the consummation of the transactions contemplated hereby or
thereby, or that would reasonably be expected to have a Material Adverse Effect;
 
                   (d)             Since December 31, 2015, both immediately
before and after giving effect to the consummation of the transactions
contemplated by this Agreement, there shall not have occurred any event having a
Material Adverse Effect or any event, condition or state of facts that could
reasonably be expected to result in a Material Adverse Effect;
 
                   (e)             The Borrowers shall have paid (i) to the
Arrangers, the fees required under the Fee Letters to be paid to them on the
Restatement Effective Date, in the amounts due and payable on the Restatement
Effective Date as required by the terms thereof, (ii) to the Administrative
Agent, the initial payment of the annual administrative fee described in the
Wells Fargo Fee Letter, and (iii) all other fees and reasonable expenses of the
Arrangers, the Administrative Agent and the Lenders required hereunder or under
any other Credit Document to be paid on or prior to the Restatement Effective
Date (including reasonable fees and expenses of counsel) in connection with this
Agreement and the transactions contemplated hereby;
 
                   (f)              The Administrative Agent shall have received
an Account Designation Letter, together with written instructions from an
Authorized Officer of each Borrower, including wire transfer information,
directing the payment of the proceeds of the initial Loans to be made hereunder;
 
                   (g)             The Administrative Agent shall have received
from each Borrower all documentation and other information requested by the
Administrative Agent that is required to satisfy applicable "know your customer"
and anti-money laundering rules and regulations, including the PATRIOT Act;
 
                   (h)             All accrued but unpaid interest and fees
under the Existing Credit Agreement shall have been paid in full on the
Restatement Effective Date; and
 
                   (i)              The Administrative Agent shall have received
such other documents, certificates, opinions and instruments in connection with
the transactions contemplated hereby as it shall have reasonably requested.
 
For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with
 
8470562v6 24740.00061
67

--------------------------------------------------------------------------------

each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the Restatement
Effective Date specifying its objection thereto.
 
                   4.2            Conditions Precedent to All Loans and Letters
of Credit.  The obligation of each Lender to make any Loan hereunder and the
obligation of the Issuing Lenders to issue any Letters of Credit hereunder, is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date or date of issuance:
 
                   (a)             The Restatement Effective Date shall have
occurred;
 
                   (b)             The Administrative Agent shall have received
a Notice of Borrowing in accordance with Section 2.2(b) or (together with the
L/C Agent or the applicable Fronting Lender) a Syndicated Letter of Credit
Notice or a Participated Letter of Credit Notice, as applicable, in accordance
with Article III;
 
                   (c)             Each of the representations and warranties
contained in Article V and in the other Credit Documents shall be true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) on and as of the Restatement Effective Date (in the case of any
Loan made or Letter of Credit issued or deemed issued hereunder on the
Restatement Effective Date) and as of any such later Borrowing Date in the case
of all subsequent Loans or date of issuance of a Letter of Credit (except those
found at Section 5.10, clause (i) of Section 5.5, and clause (ii) of
Section 5.13(c)), with the same effect as if made on and as of such date, both
immediately before and after giving effect to the Loans to be made or Letter of
Credit to be issued on such date, except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of such date; and
 
                   (d)             No Default or Event of Default shall have
occurred and be continuing on such date, both immediately before and after
giving effect to, the Loans to be made or Letter of Credit to be issued on such
date.
 
                   Each giving of a Notice of Borrowing or a Letter of Credit
Notice, and the consummation of each Borrowing or issuance of a Letter of
Credit, shall be deemed to constitute a representation and warranty by the
Borrowers that the statements contained in subsections 4.2(c) and 4.2(d) above
are true, both as of the date of such notice or request and as of the relevant
Borrowing Date or date of issuance.
 
                   In addition to the other conditions precedent herein set
forth, if as of the relevant Borrowing Date or date of issuance any Lender is a
Defaulting Lender, no Fronting Lender shall be required to issue any
Participated Letter of Credit or to amend any outstanding Participated Letter of
Credit to increase the face amount thereof, alter the drawing terms thereunder
or extend
 
8470562v6 24740.00061
68

--------------------------------------------------------------------------------

the expiry date thereof, unless such Fronting Lender is satisfied that it will
have no Fronting Exposure after giving effect thereto.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
                   To induce the Administrative Agent, the Issuing Lenders and
the Lenders to enter into this Agreement and to induce the Lenders to extend the
credit contemplated hereby and the Issuing Lenders to issue Letters of Credit,
each of the Borrowers represents and warrants to the Administrative Agent, the
Issuing Lenders and the Lenders as follows:
 
                   5.1            Corporate Organization and Power.  Each of the
Borrowers and their respective Subsidiaries (i) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, (ii) has the full corporate power and authority to execute,
deliver and perform the Credit Documents to which it is or will be a party, to
own and hold its property and to engage in its business as presently conducted,
and (iii) is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified, except where the
failure to be so qualified would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect.
 
                   5.2            Authorization; Enforceability.  Each of the
Borrowers has taken all necessary corporate action to execute, deliver and
perform each of the Credit Documents to which it is or will be a party, and has,
or on the Restatement Effective Date (or any later date of execution and
delivery) will have, validly executed and delivered each of the Credit Documents
to which it is or will be a party.  This Agreement constitutes, and each of the
other Credit Documents upon execution and delivery by each Borrower party
thereto will constitute, the legal, valid and binding obligation of each
Borrower that is a party hereto or thereto, enforceable against it in accordance
with its terms, except as enforceability may be limited by application of Debtor
Relief Laws or by general equitable principles.
 
                   5.3            No Violation.  The execution, delivery and
performance by each Borrower of this Agreement and each of the other Credit
Documents to which it is or will be a party, and compliance by it with the terms
hereof and thereof, do not and will not (i) violate any provision of its
certificate of incorporation or bylaws or contravene any other Requirement of
Law applicable to it, (ii) conflict with, result in a breach of or constitute
(with notice, lapse of time or both) a default under any indenture, agreement or
other instrument to which it is a party, by which it or any of its properties is
bound or to which it is subject, except where such conflict or breach or default
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect, or (iii) except for the Liens granted in favor of the
Administrative Agent pursuant to the Security Documents, result in or require
the creation or imposition of any Lien upon any of its properties or assets.  No
Subsidiary is a party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock, to repay
Indebtedness owed to any Borrower or any other Subsidiary, to make loans or
advances to any Borrower or any other Subsidiary, or to transfer any of its
assets or properties to any Borrower or
 
8470562v6 24740.00061
69

--------------------------------------------------------------------------------

any other Subsidiary, in each case other than such restrictions or encumbrances
existing under or by reason of the Credit Documents or applicable Requirements
of Law.
 
                   5.4            Governmental and Third-Party Authorization;
Permits.
 
                   (a)             No consent, approval, authorization or other
action by, notice to, or registration or filing with, any Governmental Authority
or other Person is or will be required as a condition to or otherwise in
connection with the due execution, delivery and performance by each Borrower of
this Agreement or any of the other Credit Documents to which it is or will be a
party or the legality, validity or enforceability hereof or thereof, other than
(i) consents, approvals, authorizations, filings and notices that have been
obtained or made and are in full force and effect and (ii) filings of Uniform
Commercial Code financing statements and other instruments and actions necessary
to perfect the Liens created by the Security Documents.
 
                   (b)             Each of the Borrowers and their respective
Subsidiaries has, and is in good standing with respect to, all governmental
approvals, licenses, permits and authorizations necessary to conduct its
business as presently conducted and to own or lease and operate its properties,
except for those the failure to obtain which would not be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.
 
                   (c)             Each Insurance Subsidiary holds licenses
(including licenses or certificates of authority from relevant Insurance
Regulatory Authorities), permits or authorizations in all jurisdictions
necessary to transact its insurance and reinsurance business (collectively, the
"Licenses"), except where the failure to hold such License would not reasonably
be expected to have a Material Adverse Effect.  (i) No such License is the
subject of a proceeding for suspension, revocation or limitation or any similar
proceedings, and (ii) no such suspension, revocation or limitation is threatened
by any relevant Insurance Regulatory Authority, that, in each instance under (i)
and (ii) above, would individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
                   5.5            Litigation.  Except as disclosed in Everest
Group's 2015 Form 10-K and as supplemented in written disclosure to the
Administrative Agent delivered prior to execution of this Agreement, there are
no actions, investigations, suits or proceedings pending or, to the knowledge of
the Borrowers, threatened, at law, in equity or in arbitration, before any
court, other Governmental Authority or other Person, against or affecting any
Borrower, any of their respective Subsidiaries or any of their respective
properties (i) that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) with respect to this
Agreement or any of the other Credit Documents.
 
                   5.6            Taxes.  Each of the Borrowers and their
respecti
ve Subsidiaries has timely filed all federal, state, local and foreign tax
returns and reports required to be filed by it and has paid all taxes,
assessments, fees and other charges levied upon it or upon its properties that
are shown thereon as due and payable, other than those that are being contested
in good faith and by proper proceedings and for which adequate reserves have
been established in accordance with GAAP.  Such returns are true, correct and
complete in all material respects.  There is no ongoing audit or examination or
other investigation by any Governmental Authority of the tax liability of any
Borrower or any of their respective Subsidiaries, and there is no unresolved
claim by any
 
8470562v6 24740.00061
70

--------------------------------------------------------------------------------

Governmental Authority concerning the tax liability of any Borrower or any of
their respective Subsidiaries for any period for which tax returns have been or
were required to have been filed, other than claims for which adequate reserves
have been established in accordance with GAAP.  No Borrower or any of their
respective Subsidiaries has waived or extended or has been requested to waive or
extend the statute of limitations relating to the payment of any taxes.
 
                   5.7            Subsidiaries.  Schedule 5.7 sets forth a list,
as of the Restatement Effective Date, of all of the Subsidiaries of Everest
Group and, as to each such Subsidiary, the percentage ownership (direct and
indirect) in each class of its Capital Stock and each direct owner thereof.  As
of the Restatement Effective Date, all of the issued and outstanding shares of
Capital Stock of Everest Bermuda and Everest International are directly or
indirectly owned by Everest Group.
 
                   5.8            Full Disclosure.  All factual information
(other than financial projections and forecasts and other information of a
general economic or general industry nature) heretofore or contemporaneously
furnished to the Administrative Agent, any Arranger or any Lender in writing by
or on behalf of the Borrowers or any of their respective Subsidiaries for
purposes of or in connection with this Agreement, the other Credit Documents and
the transactions contemplated hereby is, and all other such factual information
(other than financial projections and forecasts and other information of a
general economic or general industry nature) hereafter furnished to the
Administrative Agent or any Lender in writing by or on behalf of the Borrowers
or any of their respective Subsidiaries will be, true and accurate in all
material respects on the date as of which such information is dated or certified
(or, if such information has been amended or supplemented, on the date as of
which any such amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which such information
was provided, not misleading.
 
                   5.9            Margin Regulations.  No Borrower or any of
their respective Subsidiaries is engaged principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.  No proceeds of the Loans will be used, directly or
indirectly, to purchase or carry any Margin Stock, to extend credit for such
purpose or for any other purpose that would violate or be inconsistent with
Regulations T, U or X or any provision of the Exchange Act.
 
                   5.10         No Material Adverse Effect.  There has been no
Material Adverse Effect since December 31, 2015, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect.
 
                   5.11         Financial Matters.
 
                   (a)             Everest Group has heretofore furnished to the
Administrative Agent copies of (i) the audited consolidated balance sheets of
Everest Group and its Subsidiaries as of December 31, 2015, 2014 and 2013 and
the related statements of income, stockholders' equity and cash flows for the
fiscal years then ended, together with the opinion of PricewaterhouseCoopers
thereon, and (ii) the unaudited consolidated balance sheet of Everest Group and
its Subsidiaries as of March 31, 2016, and the related statements of income,
stockholders' equity and cash flows for the three month period then ended.  Such
financial
 
8470562v6 24740.00061
71

--------------------------------------------------------------------------------

statements have been prepared in accordance with GAAP (subject, with respect to
the unaudited financial statements, to the absence of notes required by GAAP and
to normal year end adjustments) and present fairly in all material respects the
financial condition of Everest Group and its Subsidiaries on a consolidated
basis as of the respective dates thereof and the consolidated results of
operations of Everest Group and its Subsidiaries for the respective periods then
ended.
 
                   (b)             Everest Group has heretofore furnished to the
Administrative Agent copies of (i) the Annual Statements of each Insurance
Subsidiary as of December 31, 2015, 2014 and 2013 and for the fiscal years then
ended, each as filed with the relevant Insurance Regulatory Authority, and
(ii) the Quarterly Statements of each Insurance Subsidiary as of March 31, 2016,
and for the three month period then ended, as required to be filed with the
relevant Insurance Regulatory Authority (collectively, the "Historical Statutory
Statements").  The Historical Statutory Statements (including the provisions
made therein for investments and the valuation thereof, reserves, policy and
contract claims and statutory liabilities) have been prepared, in all material
respects, in accordance with SAP (except as may be reflected in the notes
thereto and subject, with respect to the Quarterly Statements, to the absence of
notes required by SAP and to normal year end adjustments), were in all material
respects, in compliance with applicable Requirements of Law when filed and
present fairly in all material respects the financial condition of the
respective Insurance Subsidiaries covered thereby as of the respective dates
thereof and the results of operations, changes in capital and surplus and cash
flows of the respective Insurance Subsidiaries covered thereby for the
respective periods then ended.
 
                   5.12         ERISA.  Each of the Borrowers and the ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA, and each Plan is and has been administered in compliance in
all material respects with all applicable Requirements of Law, including the
applicable provisions of ERISA and the Internal Revenue Code.  No ERISA Event
(i) has occurred within the five-year period prior to the Restatement Effective
Date and is continuing, or (ii) to the knowledge of any Borrower, is reasonably
expected to occur with respect to any Plan, in either case that would reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.  No Plan is in "at-risk status" under Section 430(i)(4) of the Internal
Revenue Code or Section 303(i)(4) of ERISA.
 
                   5.13         Environmental Matters.
 
                   (a)             Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, no Hazardous
Substances in amounts or concentrations or under circumstances that constitute a
violation of, or would result in liability under any Environmental Law, are or
have been generated, used, located, released, treated, disposed of or stored by
any Borrower or any of their respective Subsidiaries or, to the knowledge of
each of the Borrowers, by any other Person (including any predecessor in
interest) or otherwise, in, on or under any portion of any real property, leased
or owned, of any Borrower or any of their respective Subsidiaries, and no
portion of any such real property or, to the knowledge of each of the Borrowers,
any other real property at any time leased, owned or operated by any Borrower or
any of their respective Subsidiaries, has been contaminated by any Hazardous
Substance; and no portion of any real property, leased or owned, of any Borrower
or any of their respective
 
8470562v6 24740.00061
72

--------------------------------------------------------------------------------

Subsidiaries has been or, to the knowledge of each of the Borrowers, is
presently the subject of an environmental audit, assessment or remedial action.
 
                   (b)             To the knowledge of each of the Borrowers,
(i) no portion of any real property, leased or owned, of any Borrower or any of
their respective Subsidiaries has been used as or for a mine, a landfill, a dump
or other disposal facility, a gasoline service station, or (other than for
petroleum substances stored in the ordinary course of business) a petroleum
products storage facility, (ii) no portion of such real property or any other
real property at any time leased, owned or operated by any Borrower or any of
their respective Subsidiaries has, pursuant to any Environmental Law, been
placed on the "National Priorities List" or "CERCLIS List" (or any similar
federal, state or local list) of sites subject to possible environmental
problems, and (iii) there are not and have never been any underground storage
tanks situated on any real property, leased or owned, of any Borrower or any of
their respective Subsidiaries.
 
                   (c)             Except as disclosed in Everest Group's 2015
Form 10-K, (i) all activities and operations of each of the Borrowers and their
respective Subsidiaries are in compliance with the requirements of all
applicable Environmental Laws, except to the extent the failure so to comply,
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect, (ii) no Borrower or any of their respective
Subsidiaries is involved in any suit, action or proceeding, or has received any
notice, complaint or other request for information from any Governmental
Authority or other Person, with respect to any actual or alleged Environmental
Claims that would be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect and (iii) to the knowledge of each of the
Borrowers, there are no threatened actions, suits, proceedings or investigations
with respect to any such Environmental Claims, nor any basis therefor.
 
                   5.14         Compliance With Laws.  Each of the Borrowers and
their respective Subsidiaries has timely filed all material reports, documents
and other materials required to be filed by it under all applicable Requirements
of Law with any Governmental Authority, has retained all material records and
documents required to be retained by it under all applicable Requirements of
Law, and is otherwise in compliance with all applicable Requirements of Law in
respect of the conduct of its business and the ownership and operation of its
properties, except for such Requirements of Law the failure to comply with
which, individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.
 
                   5.15         Regulated Industries.  No Borrower or any of
their respective Subsidiaries is an "investment company," a company "controlled"
by an "investment company," or an "investment advisor," within the meaning of
the Investment Company Act of 1940.
 
                   5.16         Insurance.  The assets, properties and business
of each of the Borrowers and their respective Subsidiaries are insured against
such hazards and liabilities, under such coverages and in such amounts, as are
customarily maintained by prudent companies similarly situated and under
policies issued by insurers of recognized responsibility.  No notice of any
pending or threatened cancellation or material premium increase has been
received by any Borrower or any of their respective Subsidiaries with respect to
any such policies, and each of the Borrowers and their respective Subsidiaries
are in substantial compliance with all conditions contained therein.
 
8470562v6 24740.00061
73

--------------------------------------------------------------------------------

                   5.17         OFAC; PATRIOT Act.  None of (a) any Borrower or
any of its Subsidiaries or any of its or their directors, officers, employees or
affiliates, or (b) to the knowledge of any Borrower, any agent or representative
of any Borrower or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions or (ii)
has taken any action, directly or indirectly, that would result in a violation
by such Persons of any Anti-Corruption Laws.
 
                   5.18         Security Documents.  The Security Documents
create a valid and enforceable security interest in and Lien upon all right,
title and interest of each Borrower that is a party thereto in and to the
Collateral purported to be pledged by it thereunder and described therein,
superior to and prior to the rights of all third persons and subject to no other
Liens except as specifically permitted therein.  No filings or recordings are
required in order to ensure the enforceability, perfection or priority of the
security interests created under the Security Documents, except for filings or
recordings which shall have been previously made.
 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
                   Each of the Borrowers covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit  and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:
 
                   6.1            GAAP Financial Statements.  Everest Group will
deliver to each Lender:
 
                   (a)             As soon as available and in any event within
55 days (or, if earlier and if applicable to Everest Group, the quarterly report
deadline under the Exchange Act rules and regulations) after the end of each of
the first three fiscal quarters of each fiscal year, beginning with the fiscal
quarter ending June 30, 2016, unaudited consolidated and, to the extent
otherwise prepared for external distribution, consolidating balance sheets of
Everest Group and its Subsidiaries as of the end of such fiscal quarter and
unaudited consolidated and, to the extent otherwise prepared for external
distribution, consolidating statements of income, stockholders' equity and cash
flows for Everest Group and its Subsidiaries for the fiscal quarter then ended
and for that portion of the fiscal year then ended, in each case setting forth
comparative consolidated or consolidating figures as of the end of and for the
corresponding period in the preceding fiscal year, all prepared in accordance
with GAAP (subject to the absence of notes required by GAAP and subject to
normal year end adjustments) applied on a basis consistent with that of the
preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
 
                   (b)             As soon as available and in any event within
105 days (or, if earlier and if applicable to Everest Group, the annual report
deadline under the Exchange Act rules and regulations) after the end of each
fiscal year, beginning with the fiscal year ending December 31, 2016, (i) an
audited consolidated balance sheet of Everest Group and its Subsidiaries as of
the
 
8470562v6 24740.00061
74

--------------------------------------------------------------------------------

end of such fiscal year and audited consolidated statements of income,
stockholders' equity and cash flows for Everest Group and its Subsidiaries for
the fiscal year then ended, including the applicable notes, in each case setting
forth comparative figures as of the end of and for the preceding fiscal year,
certified by the independent certified public accounting firm regularly retained
by Everest Group or another independent certified public accounting firm of
recognized national standing, together with (y) a report thereon by such
accountants that is not qualified as to going concern or scope of audit and to
the effect that such financial statements present fairly in all material
respects the consolidated financial condition and results of operations of
Everest Group and its Subsidiaries as of the dates and for the periods indicated
in accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such year, and (z) a report by such accountants to the
effect that, based on and in connection with their examination of the financial
statements of Everest Group and its Subsidiaries, they obtained no knowledge of
the occurrence or existence of any Default or Event of Default relating to
accounting or financial reporting matters, or a statement specifying the nature
and period of existence of any such Default or Event of Default disclosed by
their audit (provided, however, that such accountants shall not be liable by
reason of the failure to obtain knowledge of any Default or Event of Default
that would not be disclosed or revealed in the course of their audit
examination) and (ii) to the extent otherwise prepared, an unaudited
consolidating balance sheet of Everest Group and its Subsidiaries as of the end
of such fiscal year and unaudited consolidating statements of income,
stockholders' equity and cash flows for Everest Group and its Subsidiaries for
the fiscal year then ended, all in reasonable detail.
 
                   6.2            Statutory Financial Statements.  Everest Group
will deliver to each Lender:
 
                   (a)             As soon as available and in any event within
55 days after the end of each of the first three fiscal quarters of each fiscal
year, beginning with the fiscal quarter ending June 30, 2016, a Quarterly
Statement of each of its Material Insurance Subsidiaries as of the end of such
fiscal quarter and for that portion of the fiscal year then ended, in the form
filed with the relevant U.S. Insurance Regulatory Authority, prepared in
accordance with SAP, or in the case of Everest Bermuda and Everest
International, financial statements prepared for their Board of Directors in
accordance with GAAP, in each case applied on a basis consistent with that of
the preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter;
 
                   (b)             As soon as available and in any event within
90 days after the end of each fiscal year, beginning with the fiscal year ending
December 31, 2016, an Annual Statement of each of its Material Insurance
Subsidiaries as of the end of such fiscal year and for the fiscal year then
ended, in the form filed with the relevant U.S. Insurance Regulatory Authority,
prepared in accordance with SAP, or in the case of Everest Bermuda and Everest
International, financial statements prepared for their Board of Directors in
accordance with GAAP, in each case applied on a basis consistent with that of
the preceding year or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such year;
 
8470562v6 24740.00061
75

--------------------------------------------------------------------------------

                   (c)             As soon as available and in any event within
165 days after the end of each fiscal year, beginning with the fiscal year
ending December 31, 2016, audited financial statements including a certification
by the independent certified public accounting firm referred to in
Section 6.1(b) as to the Annual Statement of each Material Insurance Subsidiary
that is domiciled outside of the United States and combined or consolidated
financial statements for all Material Insurance Subsidiaries domiciled within
the United States, as of the end of such fiscal year and for the fiscal year
then ended, together with a report thereon by such accountants that is not
qualified as to going concern or scope of audit and to the effect that such
financial statements present fairly the consolidated financial condition and
results of operations of such Insurance Subsidiary as of the date and for the
period indicated in accordance with SAP applied on a basis consistent with that
of the preceding year or containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during such year.
 
                   6.3            Other Business and Financial Information. 
Everest Group will deliver to each Lender:
 
                   (a)             Concurrently with each delivery of the
financial statements described in Section 6.1, a Compliance Certificate in the
form of Exhibit C with respect to the period covered by the financial statements
then being delivered, executed by the chief financial officer, treasurer,
assistant treasurer or comptroller of Everest Group, together with a Covenant
Compliance Worksheet reflecting the computation of the respective financial
covenants set forth in such Covenant Compliance Worksheet as of the last day of
the period covered by such financial statements;
 
                   (b)             Promptly upon filing with the relevant
Insurance Regulatory Authority and in any event within 120 days after the end of
each fiscal year, beginning with the fiscal year ended December 31, 2016, a copy
of each Material Insurance Subsidiary's "Statement of Actuarial Opinion" (or
equivalent information should the relevant Insurance Regulatory Authority not
require such a statement) as to the adequacy of such Material Insurance
Subsidiary's loss reserves for such fiscal year, together with a copy of its
management discussion and analysis in connection therewith (but only if and to
the extent required by the applicable Insurance Regulatory Authority with regard
to such Material Insurance Subsidiary), each in the format prescribed by the
applicable insurance laws of such Material Insurance Subsidiary's jurisdiction
of domicile;
 
                   (c)             Promptly upon the sending, filing or receipt
thereof, copies of (i) all financial statements, reports, notices and proxy
statements that Everest Group or any of its Subsidiaries shall send or make
available generally to its shareholders, (ii) all reports (other than earnings
press releases) on Form 10-Q, Form 10-K or Form 8-K (or their successor forms)
or registration statements and prospectuses (other than on Form S-8 or its
successor form) that Everest Group or any of its Subsidiaries shall render to or
file with the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc. or any national securities exchange, (iii) all reports
on Form A (or any successor form) that any Insurance Subsidiary shall file with
any Insurance Regulatory Authority, (iv) all material reports on examination or
similar material reports, financial examination reports or market conduct
examination reports by the NAIC or any
 
8470562v6 24740.00061
76

--------------------------------------------------------------------------------

Insurance Regulatory Authority or other Governmental Authority with respect to
any Insurance Subsidiary's insurance business, and (v) all material filings made
under applicable state insurance holding company acts by Everest Group or any of
its Subsidiaries, including filings seeking approval of transactions with
Affiliates;
 
                   (d)             Promptly upon (and in any event within five
Business Days after) any Responsible Officer of any Borrower obtaining actual
knowledge thereof, written notice of any of the following:
 
                  (i)        the occurrence of any Default or Event of Default,
together with a written statement of a Responsible Officer of such Borrower
specifying the nature of such Default or Event of Default, the period of
existence thereof and the action that such Borrower has taken and proposes to
take with respect thereto;
 
                                                      (ii)       the institution
or threatened institution of any action, suit, investigation or proceeding
against or affecting Everest Group or any of its Subsidiaries, including any
such investigation or proceeding by any Insurance Regulatory Authority or other
Governmental Authority (other than routine periodic inquiries, investigations or
reviews), that would reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, and any material development in any
litigation or other proceeding previously reported pursuant to Section 5.5 or
this subsection (d);
 
                                                      (iii)      the receipt by
Everest Group or any of its Subsidiaries from any Insurance Regulatory Authority
or other Governmental Authority of (i) any notice asserting any failure by
Everest Group or any of its Subsidiaries to be in compliance with applicable
Requirements of Law or that threatens the taking of any action against Everest
Group or such Subsidiary or sets forth circumstances that, if taken or adversely
determined, would have, or be reasonably likely to have, a Material Adverse
Effect, or (ii) any notice of any actual or threatened suspension, limitation or
revocation of, failure to renew, or imposition of any restraining order, escrow
or impoundment of funds in connection with, any license, permit, accreditation
or authorization of Everest Group or any of its Subsidiaries, where such action
would have, or be reasonably likely to have, a Material Adverse Effect;
 
                                                      (iv)      the occurrence
of any ERISA Event, together with (x) a written statement of a Responsible
Officer of Everest Group specifying the details of such ERISA Event and the
action that Everest Group has taken and proposes to take with respect thereto,
(y) a copy of any notice with respect to such ERISA Event that may be required
to be filed with the PBGC and (z) a copy of any notice delivered by the PBGC to
Everest Group or such ERISA Affiliate with respect to such ERISA Event;
 
                                                      (v)       the occurrence
of any decrease in (y) the rating given by either Standard & Poor's or Moody's
with respect to any Insurance Subsidiary's claims paying ability or financial
strength rating or (z) the rating given to any Insurance Subsidiary by A.M. Best
Company;
 
8470562v6 24740.00061
77

--------------------------------------------------------------------------------

                                                      (vi)      the occurrence
of any actual changes in any insurance statute or regulation governing the
investment or dividend practices of any Material Insurance Subsidiary that would
be reasonably likely to have a Material Adverse Effect; and
 
                                                       (vii)      any other
matter or event that has, or would be reasonably likely to have, a Material
Adverse Effect, together with a written statement of a Responsible Officer of
Everest Group setting forth the nature and period of existence thereof and the
action that Everest Group has taken and proposes to take with respect thereto;
 
                   (e)                Promptly, notice of (i) the occurrence of
any material amendment or modification (other than expiration) to any
Reinsurance Agreement (whether entered into before or after the Restatement
Effective Date), including any such agreements that are in a runoff mode on the
date hereof, which amendment or modification would be reasonably likely to have
a Material Adverse Effect, or (ii) the receipt by Everest Group or any of its
Subsidiaries of any written notice of any denial of coverage or claim,
litigation or arbitration with respect to any Reinsurance Agreement to which it
is a ceding party which would be reasonably likely to have a Material Adverse
Effect;
 
                   (f)              As promptly as reasonably possible, such
other information about the business, condition (financial or otherwise),
operations or properties of Everest Group or any of its Subsidiaries (including
any Plan and any information required to be filed under ERISA) as the
Administrative Agent or any Lender may from time to time reasonably request.
 
                   6.4            Corporate Existence; Franchises; Maintenance
of Properties.  The Borrowers will, and will cause each of their Material
Subsidiaries to, (i) except as expressly permitted otherwise by Section 8.1,
maintain and preserve in full force and effect its legal existence, (ii) obtain,
maintain and preserve in full force and effect all other rights, franchises,
licenses, permits, certifications, approvals and authorizations required by
Governmental Authorities and necessary to the ownership, occupation or use of
its properties or the conduct of its business, except to the extent the failure
to do so would not be reasonably likely to have a Material Adverse Effect,
(iii) continue to conduct and operate its businesses substantially as conducted
and operated during the present and preceding fiscal years and (iv) keep all
material properties in good working order and condition (normal wear and tear
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced.
 
                   6.5            Compliance with Laws.  The Borrowers will, and
will cause each of their respective Subsidiaries to, comply in all respects with
all Requirements of Law applicable in respect of the conduct of its business and
the ownership and operation of its properties, except to the extent the failure
so to comply would not have, or be reasonably likely to have, a Material Adverse
Effect.
 
                   6.6            Payment of Obligations.  The Borrowers will,
and will cause each of their respective Subsidiaries to, (i) pay all liabilities
and obligations as and when due (subject to any applicable subordination
provisions), except to the extent failure to do so would not be reasonably
likely to have, a Material Adverse Effect, and (ii) pay and discharge all taxes,
assessments and governmental charges or levies imposed upon it, upon its income
or profits or upon any of its properties, prior to the date on which penalties
would attach thereto, and all
 
8470562v6 24740.00061
78

--------------------------------------------------------------------------------

lawful claims that, if unpaid, might become a Lien upon any of the properties of
the Borrowers or any of their respective Subsidiaries; provided, however, that
no Borrower or any of their respective Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings and as to which such Borrower or such Subsidiary
is maintaining adequate reserves with respect thereto in accordance with GAAP.
 
                   6.7            Insurance.  The Borrowers will, and will cause
each of their respective Subsidiaries to, maintain with financially sound and
reputable insurance companies insurance with respect to its assets, properties
and business, against such hazards and liabilities, of such types and in such
amounts, as is customarily maintained by companies in the same or similar
businesses similarly situated; provided that the Borrowers and their respective
Subsidiaries may self insure against risks consistent with customary industry
practices for companies in the same or similar businesses, of similar size and
with similar risk parameters.
 
                   6.8            Maintenance of Books and Records; Inspection. 
The Borrowers will, and will cause each of their respective Subsidiaries to,
(i) maintain adequate books, accounts and records, in which full, true and
correct entries in all material respects shall be made of all financial
transactions in relation to its business and properties, and prepare all
financial statements required under this Agreement, in each case in accordance
with GAAP or SAP, as applicable, and in compliance with the requirements of any
Governmental Authority having jurisdiction over it, and (ii) permit employees or
agents of the Administrative Agent or any Lender to visit and inspect its
properties and examine or audit its books, records, working papers and accounts
and make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon notice to Everest Group, the
independent public accountants of Everest Group and its Subsidiaries  (and by
this provision the Borrowers authorize such accountants to discuss the finances
and affairs of Everest Group and its Subsidiaries), all at such times that will
not materially interrupt or interfere with the operation of the Borrowers'
business and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested.
 
                   6.9            Public/Private Information.  The Borrowers
will cooperate with the Administrative Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrowers to the Administrative Agent and Lenders pursuant to this Article VI
and designate the same (i) that are either available to the public or not
material with respect to Everest Group or any of its Subsidiaries for purposes
of federal and state securities laws as "Public Information" and (ii) that are
not Public Information as "Private Information".
 
                   6.10         Compliance with Anti-Corruption Laws and
Sanctions.
 
                   (a)             The Borrowers shall, and shall cause each of
their respective Subsidiaries to, (i) refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of any
Anti-Corruption Laws and applicable Sanctions, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
any Anti-Corruption Laws.
 
8470562v6 24740.00061
79

--------------------------------------------------------------------------------

                   (b)             The Borrowers shall not use, and shall ensure
that their Subsidiaries and their respective directors, officers, employees and
agents shall not use, the proceeds of the Loans and the Letters of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
 
                   (c)             The Borrowers will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrowers,
their Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.
 
                   6.11         Collateral.
 
                   (a)             Pursuant to the Security Documents and as
collateral security for the payment and performance of the Secured Obligations,
each Borrower shall grant and convey, or cause to be granted and conveyed, to
the Administrative Agent for its benefit and the benefit of the Secured Lenders,
a Lien and security interest in, to and upon the Collateral pledged by it under
the Security Documents, prior and superior to all other Liens except for
permitted Liens in favor of Custodians.  Each Borrower shall cause the
Collateral to be charged or pledged and be made subject to the Security
Documents (in form and substance acceptable to the Administrative Agent)
necessary for the perfection of the Lien and security interest in, to and upon
the Collateral and for the exercise by the Administrative Agent and the Secured
Lenders of their rights and remedies hereunder and thereunder.
 
                   (b)             Each Borrower shall deliver or cause to be
delivered to the Administrative Agent a certificate executed by Everest Group,
in the form of Exhibit F or otherwise in a form reasonably satisfactory to the
Administrative Agent (which form may vary depending on the frequency of the
delivery of such certificate and subject to the review and verification by the
Administrative Agent), setting forth the aggregate Secured Letter of Credit
Exposure of the Borrowers and of such Borrower, the Collateral Value of the
Eligible Collateral by category and in the aggregate, and such other information
as the Administrative Agent may reasonably request (such certificate, a
"Collateral Value Report"), (A) on the Business Day immediately preceding the
proposed date of issuance or renewal of a Secured Letter of Credit under
Section 3.1 or 3.2, (B) within 10 Business Days after the end of each calendar
month, (C) at and as of such other times as the Administrative Agent may
reasonably request in its sole discretion and (D) at such other times as the
Borrowers may desire.
 
                   6.12         Further Assurances.  Each of the Borrowers will,
and will cause each of their respective Subsidiaries to, make, execute, endorse,
acknowledge and deliver any amendments, modifications or supplements hereto and
restatements hereof and any other agreements, instruments or documents, and take
any and all such other actions, as may from time to time be reasonably requested
by the Administrative Agent or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Documents
and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and the other Credit Documents.
 
8470562v6 24740.00061
80

--------------------------------------------------------------------------------

 
ARTICLE VII
 
FINANCIAL COVENANTS
 
                   Each of the Borrowers covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:
 
                   7.1            Maximum Consolidated Indebtedness to Total
Capitalization.  The ratio of Consolidated Indebtedness to Total Capitalization
as of the last day of any fiscal quarter beginning with the fiscal quarter
ending June 30, 2016 shall not be greater than 0.35 to 1.0.
 
                   7.2            Consolidated Net Worth.  Consolidated Net
Worth shall be at all times an amount not less than the Minimum Amount.  For
this purpose, the "Minimum Amount" is an amount equal to the sum of
(i) $5,370,978,939 plus (ii) 25% of Consolidated Net Income for each fiscal
quarter of Everest Group for which financial statements are available ending
after March 31, 2016, for which such Consolidated Net Income is positive,
plus (iii) 25% of any increase in Consolidated Net Worth during such period
attributable to the issuance of ordinary and preferred shares.
 
                   7.3            Financial Strength Ratings.  Everest Bermuda
shall at all times maintain a financial strength rating by A.M. Best Company and
shall not permit such rating to be lower than "B++."
 
ARTICLE VIII
 
NEGATIVE COVENANTS
 
                   Each of the Borrowers covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:
 
                   8.1            Fundamental Changes.  The Borrowers will not,
and will not permit or cause any of their respective Subsidiaries to, liquidate,
wind up or dissolve, or enter into any consolidation, merger, amalgamation or
other combination, or agree to do any of the foregoing; provided, however, that
any Borrower or any Subsidiary may merge or amalgamate into or consolidate with
any other Person so long as (y) the surviving corporation is a Borrower or a
Wholly Owned Subsidiary of a Borrower (and in any event, if a Borrower is a
party to such merger, amalgamation or consolidation, the surviving corporation
shall be such Borrower, it being understood and agreed that in the case of a
merger, amalgamation or consolidation between a Subsidiary Borrower with Everest
Group, the survivor corporation of such merger, amalgamation or consolidation
shall be Everest Group), and (z) immediately after giving effect thereto, no
Default or Event of Default would exist.
 
8470562v6 24740.00061
81

--------------------------------------------------------------------------------

                   8.2            Indebtedness.  The Borrowers will not, and
will not permit or cause any of their respective Subsidiaries to, create, incur,
assume or suffer to exist any Indebtedness other than:
 
                  (i)                     Indebtedness created hereunder;
 
                  (ii)                   Indebtedness incurred by the Borrowers;
provided that any such Indebtedness shall either rank pari passu in right of
payment to the Obligations or be subordinated in right of payment to the
Obligations;
 
                  (iii)               indorsements of negotiable instruments in
the ordinary course of business;
 
                  (iv)               accrued expenses (including salaries,
accrued vacation and other compensation), current trade or other accounts
payable and other current liabilities arising in the ordinary course of business
and not incurred through the borrowing of money; provided that the same shall be
paid when due except to the extent being contested in good faith and by
appropriate proceedings;
 
                  (v)                 loans and advances by any Borrower or any
Subsidiary to any other Subsidiary or by any Subsidiary to any Borrower;
 
                  (vi)               Indebtedness in connection with Permitted
Liens;
 
                  (vii)           Indebtedness incurred by Everest Group or any
Subsidiary of Everest Group under Hedge Agreements entered into by such Person
in the ordinary course of its business; and
 
                  (viii)         Indebtedness incurred by a Subsidiary of a
Borrower; provided that (i) such Indebtedness is non-recourse to any Borrower
and (ii) such Subsidiary does not directly or indirectly own any equity interest
in any Subsidiary Borrower.
 
                   8.3            Liens.  The Borrowers will not, and will not
permit or cause any of their respective Subsidiaries to, directly or indirectly,
make, create, incur, assume or suffer to exist, or enter into or suffer to exist
any agreement (other than the Credit Documents) or restriction that prohibits or
conditions the creation, incurrence or assumption of, any Lien upon or with
respect to any part of its property or assets, whether now owned or hereafter
acquired, or agree to do any of the foregoing, other than the following
(collectively, "Permitted Liens"):
 
                  (i)        Liens in favor of the Administrative Agent and the
Secured Lenders created by or otherwise existing under or in connection with
this Agreement and the other Credit Documents;
 
                  (ii)       Liens in existence on the Restatement Effective
Date and set forth on Schedule 8.3 and extensions, renewals and replacements
thereof so long as the outstanding principal amount of the Indebtedness secured
by any such Lien is not increased;
 
8470562v6 24740.00061
82

--------------------------------------------------------------------------------

                  (iii)      Liens imposed by law, such as Liens of carriers,
warehousemen, mechanics, materialmen and landlords, and other similar Liens
incurred in the ordinary course of business for sums not constituting borrowed
money that are not overdue for a period of more than 30 days or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP;
 
                  (iv)      Liens (other than any Lien imposed by ERISA, the
creation or incurrence of which would result in an Event of Default under
Section 9.1(i)) incurred in the ordinary course of business in connection with
workers' compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure the performance of letters of credit, bids,
tenders, statutory obligations, surety and appeal bonds, leases, government
contracts and other similar obligations (other than obligations for borrowed
money) entered into in the ordinary course of business;
 
                  (v)       Liens for taxes, assessments or other governmental
charges or statutory obligations that are not delinquent or remain payable
without any penalty or that are being contested in good faith by appropriate
proceedings and for which, unless the amount is not material with respect to it
or its financial condition, adequate reserves have been established in
accordance with GAAP;
 
                  (vi)      Liens in connection with pledges and deposits made
pursuant to statutory and regulatory requirements of Insurance Regulatory
Authorities by an Insurance Subsidiary in the ordinary course of its business,
for the purpose of securing regulatory capital or satisfying other financial
responsibility requirements;
 
                  (vii)     Liens upon cash and United States government and
agency securities and other investment assets of Everest Group and its
Subsidiaries securing (A) obligations incurred in connection with reverse
repurchase transactions and other similar investment management transactions,
(B) obligations in respect of trust or other security arrangements formed to
secure reinsurance transactions of such types and in such amounts as are
customary for companies similar to Everest Group in size and lines of business
and that are entered into by Everest Group and its Subsidiaries in the ordinary
course of business and (C) obligations arising under Hedge Agreements entered
into by any Borrower in the ordinary course of its business;
 
                  (viii)    Purchase money Liens upon real or personal property
used by Everest Group or any of its Subsidiaries in the ordinary course of its
business, securing Indebtedness incurred solely to pay all or a portion of the
purchase price thereof (including in connection with capital leases, and
including mortgages or deeds of trust upon real property and improvements
thereon); provided that any such Lien (A) shall attach to such property
concurrently with or within 90 days after the acquisition thereof by Everest
Group or such Subsidiary, (B) shall not exceed the lesser of (y) the fair market
value of such property or (z) the cost thereof to Everest Group or such
Subsidiary and (C) shall not encumber any other property of Everest Group or any
of its Subsidiaries;
 
8470562v6 24740.00061
83

--------------------------------------------------------------------------------

                  (ix)     Any attachment or judgment Lien not constituting an
Event of Default under Section 9.1(h) that is being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;
 
                  (x)      With respect to any real property occupied by Everest
Group or any of its Subsidiaries, all easements, rights of way, licenses and
similar encumbrances on title that do not materially impair the use of such
property for its intended purposes;
 
                  (xi)      Liens arising from the filing, for notice purposes
only, of financing statements in respect of true leases;
 
                  (xii)     Liens incurred in the ordinary course of business in
favor of securities intermediaries and clearing agents pending clearance of
payments for investments or in the nature of set-off, banker's lien or similar
rights as to deposit accounts or other funds and Liens of Custodians on the
Custodial Accounts permitted by the Account Control Agreements;
 
                  (xiii) Liens on marketable securities and cash or cash
equivalents securing letter of credit facilities in an aggregate amount not to
exceed $1,000,000,000 at any time, provided that such letter of credit
facilities are entered into in the ordinary course of business to support the
payment of obligations arising under insurance and reinsurance contracts;
 
                  (xiv)    Liens in favor of the trustee or agent under any
agreement or indenture relating to Indebtedness of Everest Group and its
Subsidiaries permitted under this Agreement, covering sums required to be
deposited with such trustee or agent thereunder;
 
                  (xv)     Liens on property of a Person existing at the time
such Person is merged into or consolidated with Everest Group or any of its
Subsidiaries or becomes a Subsidiary of Everest Group; provided that such Liens
were not created in contemplation of such merger, amalgamation, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged or amalgamated into or consolidated with Everest Group or such Subsidiary
or acquired by Everest Group or such Subsidiary, and extensions, renewals and
replacements thereof so long as the outstanding principal amount of the
Indebtedness secured by any such Lien is not increased;
 
                  (xvi) Liens existing on any property acquired by Everest Group
or any of its Subsidiaries at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the property being acquired, and no such extension, renewal
or replacement shall extend to or cover any properties not theretofore subject
to the Lien being extended, renewed or replaced; and
 
                  (xvii)   Liens not otherwise permitted by this
Section 8.3 securing Indebtedness in an aggregate principal amount not at any
time exceeding 5% of Consolidated Net Worth.
 
8470562v6 24740.00061
84

--------------------------------------------------------------------------------

                   8.4            Disposition of Assets.  The Borrowers will
not, and will not permit or cause any of their respective Subsidiaries to, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any assets consisting of equity interests in any
Subsidiary (other than Everest International or Everest Bermuda to the extent
not prohibited by Section 9.1(l)), or grant any option or other right to
purchase, lease or otherwise acquire any such assets.
 
                   8.5            Transactions with Affiliates.  The Borrowers
will not, and will not permit or cause any of their respective Subsidiaries to,
enter into any transaction (including any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of such Borrower or such Subsidiary, except in
the ordinary course of its business and upon fair and reasonable terms that are
no less favorable to it than it would obtain in a comparable arm's length
transaction with a Person other than an Affiliate of such Borrower or such
Subsidiary; provided, however, that nothing contained in this Section 8.5 shall
prohibit:
 
                  (i)        transactions between and among Everest Group and
its Wholly Owned Subsidiaries or between and among Wholly Owned Subsidiaries of
Everest Group; provided, however, that such transactions are made in the
ordinary course of its business and upon fair and reasonable terms or as
otherwise required by law;
 
                  (ii)       transactions under incentive compensation plans,
stock option plans and other employee benefit plans, and loans and advances from
Everest Group or any of its Subsidiaries to its officers, in each case that have
been approved by the board of directors, or a committee thereof, of Everest
Group or any of its Subsidiaries; and
 
                  (iii)      the payment by Everest Group of reasonable and
customary fees to members of its board of directors.
 
                   8.6            Restricted Payments.  The Borrowers will not,
and will not permit or cause any of their respective Subsidiaries to, directly
or indirectly, declare or make any dividend payment, or make any other
distribution of cash, property or assets, in respect of any of its Capital Stock
or any warrants, rights or options to acquire its Capital Stock, or purchase,
redeem, retire or otherwise acquire for value any shares of its Capital Stock or
any warrants, rights or options to acquire its Capital Stock, or set aside funds
for any of the foregoing, except that (i) any Subsidiary may declare and pay
dividends on or make distributions to a Borrower or to a Wholly Owned
Subsidiary, (ii) any Subsidiary that is not a Wholly Owned Subsidiary may
declare and pay dividends on or make distributions to a Person that is not a
Borrower or a Wholly Owned Subsidiary so long as no Default or Event of Default
has occurred and is continuing before or after giving effect to the declaration
or payment of such dividends or distributions, (iii) Everest Group may declare
and pay dividends on, make distributions in respect of or repurchase, redeem,
retire or otherwise acquire its Capital Stock so long as no Default or Event of
Default has occurred and is continuing before or after giving effect to the
declaration or payment of such dividends, distributions, repurchases or other
acquisitions and (iv) Everest Group and its Subsidiaries may declare and pay
dividends in respect of any Hybrid Securities or preferred stock if, at the time
of and after giving effect to any such payment, no Default or Event of
 
8470562v6 24740.00061
85

--------------------------------------------------------------------------------

Default under Section 9.1(a), clause (i) of Section 9.1(e), Section 9.1(f) or
Section 9.1(g) shall have occurred and be continuing.
 
                   8.7            Lines of Business.  The Borrowers will not,
and will not permit or cause any of their respective Subsidiaries to, engage to
any material extent in any business other than the insurance and reinsurance
business (including the life reinsurance business) and other businesses engaged
in by the Borrowers and their respective Subsidiaries on the date hereof or a
business reasonably related thereto.
 
                   8.8            Fiscal Year.  The Borrowers will not, and will
not permit or cause any of their respective Subsidiaries to, change the ending
date of its fiscal year to a date other than December 31 unless (i) Everest
Group shall have given the Administrative Agent written notice of its intention
to change such ending date at least 60 days prior to the effective date thereof
and (ii) prior to such effective date this Agreement shall have been amended to
make any changes in the financial covenants and other terms and conditions to
the extent necessary, in the reasonable determination of the Administrative
Agent, to reflect the new fiscal year ending date.
 
                   8.9            Accounting Changes.  The Borrowers will not,
and will not permit or cause any of their respective Subsidiaries to, make or
permit any material change in its accounting policies or reporting practices,
except as may be required or permitted by GAAP or SAP, as applicable.
 
                   8.10         Limitations on Certain Restrictions.  The
Borrowers will not, and will not permit or cause any of their respective
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any restriction or encumbrance on the ability of any
Subsidiary of such Borrower to make any dividend payments or other distributions
in respect of its Capital Stock, to repay Indebtedness owed to such Borrower or
any other Subsidiary, to make loans or advances to such Borrower or any other
Subsidiary, or to transfer any of its assets or properties to such Borrower or
any other Subsidiary, in each case other than such restrictions or encumbrances
existing under or by reason of (a) the Credit Documents, (b) applicable
Requirements of Law, (c) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of Everest Group or any
of its Subsidiaries, (d) customary provisions restricting assignment of any
licensing agreement (in which Everest Group or any of its Subsidiaries is the
licensee) or other contract (including leases) entered into by Everest Group or
any of its Subsidiaries in the ordinary course of business, (e) restrictions on
the transfer of any asset permitted by Section 8.4 pending the close of the sale
of such asset, (f) restrictions on the transfer of any asset subject to a Lien
permitted by Section 8.3, (g) agreements entered into by an Insurance Subsidiary
with an Insurance Regulatory Authority, (h) customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements entered into in the ordinary
course of business that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person,
(i) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business and not
otherwise prohibited by this Agreement and (j) pursuant to any agreement or
instrument relating to any Indebtedness of a Subsidiary permitted under
Section 8.2, (A) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially more restrictive
than the encumbrances and restrictions contained in this Agreement and (1) such
8470562v6 24740.00061
86

--------------------------------------------------------------------------------

encumbrance or restriction will not have a material adverse effect on the
ability of the Borrowers to make payments of the Obligations as and when due and
(2) do not restrict the granting of any Lien or the depositing of Collateral or
Cash Collateral contemplated or required hereunder or under any other Credit
Document.
 
                   8.11         Collateral.  Each of the Borrowers will not
permit at any time (i) the aggregate Tranche 2 Letter of Credit Exposure to
exceed the aggregate Tranche 2 Commitments at such time, (ii) the aggregate
Secured Letter of Credit Exposure to exceed the aggregate Collateral Value at
such time, (iii) the Secured Letter of Credit Exposure pertaining to it to
exceed the Collateral Value in its Custodial Account at such time, (iv) the
rating of any security included within the calculation of Collateral Value to be
less than the minimum rating assigned to such security on Schedule 1.1(b),
(v) other than U.S. Government Securities, securities of any single issue or
issuer included within the calculation of Collateral Value to comprise greater
than 10% of the Collateral Value at any time, (vi) commercial paper included
within the calculation of Collateral Value to comprise greater than 15% of the
Collateral Value at any time, regardless of issuer or (vii) securities having a
rating of BBB+/Baa1 or lower included within the calculation of Collateral Value
to comprise greater than 25% of the Collateral Value, regardless of issuer;
provided that, but subject to Section 9.2(c), if (A) the aggregate Tranche 2
Letter of Credit Exposure at any time shall exceed the aggregate Tranche 2
Commitments at such time, (B) the aggregate Secured Letter of Credit Exposure at
any time shall exceed the aggregate Collateral Value at such time or (C) the
Secured Letter of Credit Exposure pertaining to any Borrower at any time shall
exceed the Collateral Value in such Borrower's Custodial Account at such time,
the Borrowers shall have five Business Days to deposit additional Collateral (or
Cash Collateral as set forth in Section 3.10 in the event the Tranche 2 Letter
of Credit Exposure exceeds the Tranche 2 Commitments) having an aggregate
Collateral Value at least equal to such excess into its Custodial Account.  The
Borrowers may from time to time add Eligible Collateral to or sell, deliver,
transfer or otherwise withdraw Eligible Collateral from its Custodial Account
(including by trading of securities), but only so long as (x) immediately after
giving effect thereto no Default or Event of Default would exist and (y) with
respect to the addition or termination (or removal as Collateral) of Custodial
Accounts, the Borrowers comply with any applicable restrictions and conditions
set forth in the Security Documents.  At any time when (i) a Collateral Value
Report reveals that the Collateral Value of the Collateral in a Borrower's
Custodial Account exceeds the Secured Letter of Credit Exposure pertaining to
such Borrower and (ii) no Default or Event of Default has occurred and is
continuing, such Borrower may request by written notice to the Administrative
Agent to release Collateral having a Collateral Value equal to such excess, and
the Administrative Agent shall release and direct the Custodian to release such
excess Collateral to such Borrower or upon its order.
 
                   8.12         Private Act.  No Borrower will become subject to
a Private Act which, in the reasonable determination of the Administrative
Agent, would be adverse in any material respect to the rights or interests of
the Lenders.
 
8470562v6 24740.00061
87

--------------------------------------------------------------------------------

ARTICLE IX
 
EVENTS OF DEFAULT
 
                   9.1            Events of Default.  The occurrence of any one
or more of the following events shall constitute an "Event of Default":
 
                   (a)             Any Borrower shall fail to pay (i) any
principal of any Loan or any Reimbursement Obligation when due or (ii) any
interest on any Loan, any fee or any other Obligation under this Agreement or
under the other Credit Documents within three Business Days after such interest,
fee or other amount becomes due in accordance with the terms hereof or thereof;
or
 
                   (b)             Any Borrower shall fail to, or fail to cause
its Subsidiaries to, observe, perform or comply with any condition, covenant or
agreement contained in any of Sections 2.14, 6.3(d)(i) or 6.4(i), Article VII,
Sections 8.1 through 8.4, inclusive, and Sections 8.6, 8.7, 8.9, 8.10, 8.11 or
8.12; or
 
                   (c)             Any Borrower shall fail to observe, perform
or comply with any condition, covenant or agreement contained in this Agreement
or any of the other Credit Documents other than those enumerated in subsections
(a) and (b) above, and such failure shall continue unremedied for any grace
period specifically applicable thereto or, if no such grace period is
applicable, for a period of 30 days after the earlier of (y) the date on which a
Responsible Officer of any Borrower acquires actual knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Borrowers; or
 
                   (d)             Any representation or warranty made or deemed
made by or on behalf of any Borrower or any of its Subsidiaries in this
Agreement, or in any of the other Credit Documents, shall prove to have been
false or misleading in any material respect as of the time made, deemed made or
furnished; or
 
                   (e)             Everest Group or any of its Subsidiaries
shall (i) fail to pay when due (whether by scheduled maturity, acceleration or
otherwise and after giving effect to any applicable grace period) (y) any
principal of or interest on any Indebtedness (other than the Indebtedness
incurred pursuant to this Agreement) having an aggregate principal amount of at
least $50,000,000 or its equivalent in any other currency or (z) any termination
or other payment under any Hedge Agreement having a net termination obligation
of at least $50,000,000 or (ii) fail to observe, perform or comply with any
condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Indebtedness, or any other event shall occur
or condition exist in respect thereof, and the effect of such failure, event or
condition is to cause, or permit the holder or holders of such Indebtedness (or
a trustee or agent on its or their behalf) to cause (with the giving of notice,
lapse of time, or both), such Indebtedness to become due, or to be prepaid,
redeemed, purchased or defeased, prior to its stated maturity; or
 
                   (f)              Everest Group or any of its Material
Subsidiaries, shall (i) file a voluntary petition or commence a voluntary case
seeking liquidation, winding up, reorganization, dissolution, arrangement,
readjustment of debts or any other relief under the Bankruptcy Code or under any
 
8470562v6 24740.00061
88

--------------------------------------------------------------------------------

other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to controvert in a timely
and appropriate manner, any petition or case of the type described in
Section 9.1(g), (iii) apply for or consent to the appointment of or taking
possession by a custodian, trustee, receiver or similar official for or of
itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing; or
 
                   (g)             Any involuntary petition or case shall be
filed or commenced against Everest Group or any of its Material Subsidiaries,
seeking liquidation, winding up, reorganization, dissolution, arrangement,
readjustment of debts, the appointment of a custodian, trustee, receiver or
similar official for it or all or a substantial part of its properties or any
other relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, and such petition or case
shall continue undismissed and unstayed for a period of 60 days; or an order,
judgment or decree approving or ordering any of the foregoing shall be entered
in any such proceeding; or
 
                   (h)             Any one or more money judgments, writs or
warrants of attachment, executions or similar processes involving an aggregate
amount (exclusive of amounts fully bonded or covered by insurance as to which
the surety or insurer, as the case may be, has acknowledged its liability in
writing) in excess of $50,000,000 (or its equivalent in any other currency)
shall be entered or filed against Everest Group or any of its Subsidiaries or
any of their respective properties, and (i) the same shall not be dismissed,
stayed or discharged within 60 days or is not otherwise being appropriately
contested in good faith and in a manner reasonably satisfactory to all of the
Lenders, or (ii) the same shall not be dismissed, stayed or discharged within
five days prior to any proposed sale of assets of Everest Group or any such
Subsidiary pursuant thereto, or (iii) any action shall be legally taken by a
judgment creditor to levy upon assets of Everest Group or any of its
Subsidiaries to enforce the same; or
 
                   (i)              Any ERISA Event or any other event or
condition shall occur or exist with respect to any Plan or Multiemployer Plan
and, as a result thereof, together with all other ERISA Events then existing,
there shall exist a reasonable likelihood of liability to any one or more Plans
or Multiemployer Plans or to the PBGC (or to any combination thereof) in excess
of $5,000,000 with respect to Everest Group or any ERISA Affiliate; or
 
                   (j)              Any Insurance Regulatory Authority or other
Governmental Authority having jurisdiction shall issue any order of
conservation, supervision, rehabilitation or liquidation or any other order of
similar effect in respect of any Material Insurance Subsidiary; or
 
                   (k)             Any Borrower or any Material Insurance
Subsidiary domiciled in Bermuda shall cease to be registered as an insurer under
the Bermuda Insurance Act of 1978; or
 
                   (l)              At any time, Everest Group shall cease to
own and control, of record and beneficially, directly or indirectly, 95% or more
of each class of the outstanding Capital Stock of either Everest Bermuda or
Everest International ; or
 
8470562v6 24740.00061
89

--------------------------------------------------------------------------------

                   (m)            Any Security Document to which any Borrower is
now or hereafter a party shall for any reason cease to be in full force and
effect or cease to be effective to give the Administrative Agent a valid and
perfected security interest in and Lien upon the Collateral purported to be
covered thereby, subject to no Liens other than Liens of any Custodian permitted
under Section 8.3, in each case unless any such cessation occurs in accordance
with the terms thereof or is due to any act or failure to act on the part of the
Administrative Agent or any Lender, or any Borrower or any Person acting on its
behalf shall assert any of the foregoing; or the obligations of Everest Group
under Article XII shall for any reason cease to be in full force and effect, or
Everest Group or any Person acting on its behalf shall deny or disaffirm its
obligations set forth thereunder; or
 
                   (n)             Any of the following shall occur:  (i) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d−3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Capital Stock of Everest Group (or other securities convertible into such
Capital Stock) representing 30% or more of the combined voting power of all
Capital Stock of Everest Group; or (ii) during any period of up to 24
consecutive months, commencing after the Restatement Effective Date, individuals
who at the beginning of such 24−month period were directors of Everest Group
shall cease for any reason to constitute a majority (without counting vacant
seats) of the board of directors of Everest Group (except to the extent that
individuals who at the beginning of such 24−month period were replaced by
individuals (x) elected by a majority of the remaining members of the board of
directors of Everest Group or (y) nominated for election by a majority of the
remaining members of the board of directors of Everest Group and thereafter
elected as directors by the shareholders of Everest Group); or
 
                   (o)             Other than as a result of the appointment of
a successor Custodian, any Custodial Agreement with respect to any Custodial
Account that holds any Collateral is amended or modified in any manner that is
inconsistent with the terms of the Security Documents or that otherwise could
reasonably be expected to have a Material Adverse Effect, or is terminated, or
ceases to be in full force and effect or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any material
respect, or any party thereto denies that it has any further liability or
obligation thereunder.
 
                   9.2            Remedies; Termination of Commitments,
Acceleration, Etc.  Upon and at any time after the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall at the
direction, or may with the consent, of the Required Lenders, take any or all of
the following actions at the same or different times:
 
                   (a)             Declare the Commitments and the Issuing
Lenders' obligation to issue Letters of Credit to be terminated, whereupon the
same shall terminate (provided that, upon the occurrence of an Event of Default
pursuant to Section 9.1(f), Section 9.1(g) or Section 9.1(j), the Commitments
and the Issuing Lenders' obligation to issue Letters of Credit shall
automatically be terminated);
 
                   (b)             Declare all or any part of the outstanding
principal amount of the Loans to be immediately due and payable, whereupon the
principal amount so declared to be immediately due and payable, together with
all interest accrued thereon and all other amounts payable under
 
8470562v6 24740.00061
90

--------------------------------------------------------------------------------

this Agreement, the Notes and the other Credit Documents, shall become
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate or other notice or legal process of any kind, all of which
are hereby knowingly and expressly waived by the Borrowers (provided that, upon
the occurrence of an Event of Default pursuant to Section 9.1(f), Section 9.1(g)
or Section 9.1(j), all of the outstanding principal amount of the Loans and all
other amounts described in this Section 9.2(b) shall automatically become
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate or other notice or legal process of any kind, all of which
are hereby knowingly and expressly waived by the Borrowers);
 
                   (c)             Direct the Borrowers to deposit (and the
Borrowers hereby agree, forthwith upon receipt of notice of such direction from
the Administrative Agent, to deposit) with the Administrative Agent from time to
time such amount of Cash Collateral as is equal to the aggregate Stated Amount
of all Letters of Credit then outstanding (whether or not any beneficiary under
any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 3.10; and
 
                   (d)             Exercise all rights and remedies available to
it under this Agreement, the other Credit Documents and applicable law.
 
                   9.3            Remedies; Set Off.  In addition to all other
rights and remedies available under the Credit Documents or applicable law or
otherwise, upon and at any time (i) after the occurrence and during the
continuance of any Event of Default under Section 9.1(a), 9.1(f) or 9.1(g) or
(ii) (A) after the occurrence and during the continuance of any other Event of
Default and (B) the making of the request or the granting of the consent
specified by Section 9.2(b) to authorize the Administrative Agent to declare all
or any part of the outstanding principal amount of the Loans to be immediately
due and payable, in each case each Lender, each Issuing Lender and each of their
respective Affiliates may, and each is hereby authorized at any such time and
from time to time, to the fullest extent permitted by applicable law, without
presentment, demand, protest or other notice of any kind, all of which are
hereby knowingly and expressly waived by the Borrowers, to set off and to apply
any and all deposits (general or special, time or demand, provisional or final),
and any other indebtedness at any time owing, by such Lender, such Issuing
Lender or any such Affiliate to or for the credit or the account of any Borrower
against any or all of the Obligations of the Borrowers now or hereafter existing
under this Agreement or any other Credit Documents to such Lender or Issuing
Lender or their respective Affiliates, whether or not such Lender, such Issuing
Lender or such Affiliate shall have made any demand under this Agreement or any
other Credit Document and although such Obligations may be unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender and Issuing Lender
agrees promptly to notify the
 
8470562v6 24740.00061
91

--------------------------------------------------------------------------------

Borrowers and the Administrative Agent after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
                   10.1         Appointment.  Subject to Section 10.8, each
Lender (for purposes of this Article, references to the Lenders shall also mean
each Issuing Lender) hereby irrevocably appoints and authorizes Wells Fargo to
act as Administrative Agent hereunder and under the other Credit Documents and
to take such actions as agent on its behalf hereunder and under the other Credit
Documents, and to exercise such powers and to perform such duties, as are
specifically delegated to the Administrative Agent by the terms hereof or
thereof, together with such other powers and duties as are reasonably incidental
thereto.  The provisions of this Article (other than Section 10.8) are solely
for the benefit of the Administrative Agent, the Lenders and each Issuing
Lender, and the Borrowers shall not have rights as a third-party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
"agent" herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties
 
                   10.2         Nature of Duties.  The Administrative Agent
shall have no duties or responsibilities other than those expressly set forth in
this Agreement and the other Credit Documents.  The Administrative Agent shall
not have, by reason of this Agreement or any other Credit Document, any
fiduciary or other implied duties in respect of any Lender; and nothing in this
Agreement or any other Credit Document, express or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
or liabilities in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.  The Administrative Agent may execute
any of its duties under this Agreement or any other Credit Document by or
through agents or attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact that it selects with
reasonable care.  The Administrative Agent shall be entitled to consult with
legal counsel, independent public accountants and other experts selected by it
with respect to all matters pertaining to this Agreement and the other Credit
Documents and its duties hereunder and thereunder and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts.  The Lenders hereby
acknowledge that the Administrative Agent shall not be under any duty to take
any discretionary action or exercise any discretionary powers permitted to be
taken or exercised by it pursuant to the provisions of this Agreement or any
other Credit Document unless it shall be requested in writing to do so by the
Required Lenders (or, where a higher percentage of the Lenders is expressly
required hereunder, such Lenders).  The Administrative Agent shall not, except
as expressly set forth herein and in the other Credit Documents, have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers or any of their Affiliates that is
 
8470562v6 24740.00061
92

--------------------------------------------------------------------------------

communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
 
                   10.3         Exculpatory Provisions.  Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable to any Lender for any action
taken or omitted to be taken by it or such Person under or in connection with
the Credit Documents in the absence of such Person's own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment, (ii) responsible in any manner to any Lender for any
recitals, statements, information, representations or warranties herein or in
any other Credit Document or in any document, instrument, certificate, report or
other writing delivered in connection herewith or therewith, for the execution,
effectiveness, genuineness, validity, enforceability or sufficiency of this
Agreement or any other Credit Document, or for the financial condition of
Everest Group, its Subsidiaries or any other Person, or (iii) required to
ascertain or make any inquiry concerning the performance or observance of any of
the terms, provisions or conditions of this Agreement or any other Credit
Document or the existence or possible existence of any Default or Event of
Default or the satisfaction of any condition set forth in Article IV or
elsewhere herein (except to confirm receipt of items expressly required to be
delivered to the Administrative Agent), or to inspect the properties, books or
records of Everest Group or any of its Subsidiaries.
 
                   10.4         Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any notice, request, statement, consent, instrument or other
communication (including any electronic message, Internet or intranet website
posting or other distribution) believed by it in good faith to be genuine and
correct and to have been signed, sent, made or otherwise authenticated by the
proper Person or Persons.  The Administrative Agent may deem and treat each
Lender as the owner of its interest hereunder for all purposes hereof unless and
until a written notice of the assignment, negotiation or transfer thereof shall
have been given to the Administrative Agent in accordance with the provisions of
this Agreement.  The Administrative Agent shall be entitled to refrain from
taking or omitting to take any action in connection with this Agreement or any
other Credit Document (i) if such action or omission may, in the opinion of the
Administrative Agent or its counsel, expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law or (ii) unless and until it shall have received such
advice or concurrence of the Required Lenders (or, where a higher percentage of
the Lenders is expressly required hereunder, such Lenders) as it deems
appropriate or it shall first have been indemnified to its satisfaction by the
Lenders against any and all liability and expense (other than liability and
expense arising from its own gross negligence or willful misconduct) that may be
incurred by it by reason of taking, continuing to take or omitting to take any
such action.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent's acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2 and 11.6), and
such instructions and any action
 
8470562v6 24740.00061
93

--------------------------------------------------------------------------------

taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (including all subsequent Lenders).
 
                   10.5         Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates has made any representation or warranty to it and that no act by
the Administrative Agent or any such Person hereinafter taken, including any
review of the affairs of Everest Group and its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that (i) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, properties, financial and other condition and creditworthiness of
Everest Group and its Subsidiaries and made its own decision to enter into this
Agreement and extend credit to the Borrowers hereunder, and (ii) it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action hereunder and under the other Credit Documents
and to make such investigation as it deems necessary to inform itself as to the
business, prospects, operations, properties, financial and other condition and
creditworthiness of Everest Group and its Subsidiaries.  Except as expressly
provided in this Agreement and the other Credit Documents, the Administrative
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information concerning the
business, prospects, operations, properties, financial or other condition or
creditworthiness of Everest Group, its Subsidiaries or any other Person that may
at any time come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
 
                   10.6         Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent shall have received written
notice from any Borrower or a Lender referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a "notice of
default."  In the event that the Administrative Agent receives such a notice,
the Administrative Agent will give notice thereof to the Lenders as soon as
reasonably practicable; provided, however, that if any such notice has also been
furnished to the Lenders, the Administrative Agent shall have no obligation to
notify the Lenders with respect thereto.  The Administrative Agent shall
(subject to Sections 10.4 and 11.6) take such action with respect to such
Default or Event of Default as shall reasonably be directed by the Required
Lenders; provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Agreement expressly
requires that such action be taken, or not be taken, only with the consent or
upon the authorization of the Required Lenders or all of the Lenders.
 
8470562v6 24740.00061
94

--------------------------------------------------------------------------------

                   10.7         The Administrative Agent in its Individual
Capacity.  With respect to its Commitment, the Loans made by it and the Note or
Notes issued to it, the Administrative Agent in its individual capacity and not
as Administrative Agent shall have the same rights and powers under the Credit
Documents as any other Lender and may exercise the same as though it were not
performing the agency duties specified herein; and the terms "Lenders,"
"Required Lenders," "holders of Notes" and any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The Administrative Agent and its Affiliates may accept
deposits from, lend money to, make investments in, and generally engage in any
kind of banking, trust, financial advisory or other business with any Borrower,
any of its Subsidiaries or any of their respective Affiliates as if the
Administrative Agent were not performing the agency duties specified herein, and
may accept fees and other consideration from any of them for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.
 
                   10.8         Successor Agent.  The Administrative Agent may
resign at any time by giving 30 days' prior written notice to the Borrowers and
the Lenders.  Upon any such notice of resignation, the Required Lenders will,
with the prior written consent of the Borrowers (which consent shall not be
unreasonably withheld), appoint from among the Lenders a successor to the
Administrative Agent (provided that the Borrowers' consent shall not be required
in the event an Event of Default shall have occurred and be continuing).  If no
successor to the Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within such 30-day
period, then the retiring Administrative Agent may, on behalf of the Lenders and
after consulting with the Lenders and the Borrowers, appoint a successor
Administrative Agent from among the Lenders.  Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents.  After any
retiring Administrative Agent's resignation as Administrative Agent, the
provisions of this Article and Section 11.2 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent. 
If no successor to the Administrative Agent has accepted appointment as
Administrative Agent by the 30th day following a retiring Administrative Agent's
notice of resignation, the retiring Administrative Agent's resignation shall
nevertheless thereupon become effective, and the Lenders shall thereafter
perform all of the duties of the Administrative Agent hereunder and under the
other Credit Documents until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided for hereinabove.
 
                   10.9         Collateral and Guaranty Matters.
 
                   (a)             The Administrative Agent is hereby authorized
on behalf of the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time (but without any obligation) to take
any action with respect to the Collateral and the Security Documents that may be
deemed by the Administrative Agent in its discretion to be necessary or
advisable to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Security Documents.
 
8470562v6 24740.00061
95

--------------------------------------------------------------------------------

                   (b)             The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) upon
termination of the Commitments, termination, expiration or Cash
Collateralization of all outstanding Secured Letters of Credit and payment in
full of all of the Secured Obligations then due and payable, (ii) constituting
property sold or to be sold or disposed of as part of or in connection with any
disposition expressly permitted hereunder or under any other Credit Document or
to which the Required Lenders have consented in writing or (iii) otherwise
pursuant to and in accordance with the provisions of any applicable Credit
Document.  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, pursuant to
this Section 10.9(b).
 
                   10.10      Fronting Lender and L/C Agent.  The provisions of
this Article X (other than Section 10.8 solely with respect to each Fronting
Lender) shall apply to each Fronting Lender and the L/C Agent mutatis mutandis
to the same extent as such provisions apply to the Administrative Agent.
 
                   10.11      No Other Duties, Etc.  Notwithstanding any other
provision of this Agreement or any of the other Credit Documents, any Lenders
identified (or an Affiliate of which is identified) on the cover page of this
Agreement or elsewhere herein as a "Syndication Agent," "Arranger" or in any
similar capacity are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Credit Documents and the transactions contemplated hereby and thereby.
 
ARTICLE XI
 
MISCELLANEOUS
 
                   11.1         Fees and Expenses.  The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Agent or any Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the L/C
Agent, any Lender or Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, the L/C Agent, any
Lender or Issuing Lender), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
8470562v6 24740.00061
96

--------------------------------------------------------------------------------

                   11.2         Indemnification.
 
                   (a)             Each Borrower agrees, whether or not the
transactions contemplated by this Agreement shall be consummated, to indemnify
and hold harmless the Administrative Agent, the Arrangers, the L/C Agent each
Issuing Lender and each Lender and each of their respective directors, officers,
employees, agents and Affiliates (each, an "Indemnified Person") from and
against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including reasonable and documented attorneys'
fees and expenses) of any kind or nature whatsoever, whether direct, indirect or
consequential (collectively, "Indemnified Costs"), that may at any time be
imposed on, incurred by or asserted against any such Indemnified Person as a
result of, arising from or in any way relating to the preparation, execution and
delivery of this Agreement or any of the other Credit Documents or the
performance of any obligations hereunder or thereunder, any use of the proceeds
of any Loans or Letters Credit, including any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of any
Loans or Letters of Credit (including in connection with the actual or alleged
generation, presence, discharge or release of any Hazardous Substances on, into
or from, or the transportation of Hazardous Substances to or from, any real
property at any time owned or leased by Everest Group or any of its
Subsidiaries, any other Environmental Claims or any violation of or liability
under any Environmental Law), any refusal by the L/C Agent or any Issuing Lender
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, or any action, suit or proceeding (including any
inquiry or investigation) by any Person, whether threatened or initiated and
whether based on contract, tort or other theory, related to any of the
foregoing, and in any case whether or not brought by a third party or by any
Borrower or any Subsidiary thereof, and regardless of whether any Indemnified
Person is a party to any such action, proceeding or suit or a subject of any
such inquiry or investigation; provided, however, that no Indemnified Person
shall have the right to be indemnified hereunder for any Indemnified Costs to
the extent (i) determined by a final and nonappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Person, or (ii) such Indemnified Costs result
from a claim brought by any Borrower against any Indemnified Person for material
breach of such Indemnified Person's obligations under any of the Credit
Documents as determined by a final and nonappealable judgment of a court of
competent jurisdiction.  All of the foregoing Indemnified Costs of any
Indemnified Person shall be paid or reimbursed by the Borrowers, as and when
incurred and upon demand.
 
                   (b)             To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Section 11.1 or
11.2(a) to be paid thereby to the Administrative Agent (or any sub-agent
thereof), the L/C Agent or an Issuing Lender, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the L/C Agent or such
Issuing Lender, as the case may be, such Lender's proportion (based on the
percentages as used in determining the Required Lenders as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the L/C
Agent, or an Issuing Lender in their respective capacities as such.
 
8470562v6 24740.00061
97

--------------------------------------------------------------------------------

                   (c)             To the fullest extent permitted by applicable
law, the Borrowers shall not assert, and each hereby waives, any claim against
any Indemnified Person on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnified Person referred to in
Section 11.2(a) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including the Platform, Intralinks, SyndTrak or similar systems) in connection
with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, unless such damages are the result of such
Indemnified Person's gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.
 
                   11.3         Governing Law; Consent to Jurisdiction.  THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE EXPRESSLY
OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT) BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT EACH LETTER OF
CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT OR APPLICATION THEREFOR OR, IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES OF THE
INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE "ISP"),
AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW YORK . 
NOTWITHSTANDING THE FOREGOING CHOICE OF LAW, EACH BORROWER HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE COURT WITHIN THE BOROUGH OF MANHATTAN,
NEW YORK OR ANY FEDERAL COURT LOCATED WITHIN THE SOUTHERN DISTRICT OF THE STATE
OF NEW YORK FOR ANY PROCEEDING INSTITUTED HEREUNDER OR UNDER ANY OF THE OTHER
CREDIT DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER CREDIT DOCUMENTS, OR ANY PROCEEDING TO WHICH THE ADMINISTRATIVE
AGENT, THE ARRANGERS, THE L/C AGENT, ANY ISSUING LENDER OR ANY LENDER OR ANY
BORROWER IS A PARTY, INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF, OR IN
CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE L/C
AGENT, ANY ISSUING LENDER OR ANY LENDER OR ANY BORROWER.  EACH BORROWER
IRREVOCABLY AGREES TO BE BOUND (SUBJECT TO ANY AVAILABLE RIGHT OF APPEAL) BY ANY
JUDGMENT RENDERED OR RELIEF GRANTED THEREBY AND FURTHER WAIVES ANY OBJECTION
THAT IT MAY HAVE BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON
CONVENIENS TO THE CONDUCT OF ANY SUCH PROCEEDING.  EACH BORROWER HEREBY
IRREVOCABLY APPOINTS EVEREST GLOBAL SERVICES, INC., WITH AN ADDRESS OF WESTGATE
CORPORATE CENTER, 477 MARTINSVILLE ROAD,
 
8470562v6 24740.00061
98

--------------------------------------------------------------------------------

LIBERTY CORNER, NJ 07938-0830, ATTN: LEGAL DEPARTMENT, AS ITS AGENT TO RECEIVE,
ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION
OR PROCEEDING.  IF FOR ANY REASON SUCH AGENT SHALL CEASE TO BE AVAILABLE TO ACT
AS SUCH, EACH BORROWER AGREES TO PROMPTLY DESIGNATE A NEW AGENT SATISFACTORY TO
THE ADMINISTRATIVE AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  IN ADDITION, EACH
BORROWER CONSENTS THAT SERVICE OF PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL DIRECTED TO IT AT ITS ADDRESS SET FORTH HEREINBELOW, AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR
THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID AND
PROPERLY ADDRESSED.  NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE ARRANGERS, THE L/C AGENT, ANY ISSUING LENDER OR ANY
LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST ANY BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.
 
                   11.4         Waiver of Trial by Jury.  EACH PARTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS TO WHICH IT IS A PARTY, OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND AGREES THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
                   11.5         Notices.
 
                   (a)             All notices and other communications provided
for hereunder shall be in writing (including facsimile transmission) and
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile to the party to be notified at the
following addresses:
 
                  (i)        if to the Borrowers, the Administrative Agent, the
L/C Agent or a Fronting Lender, to it at the address (or facsimile number)
specified for such person on Schedule 1.1(a); or
 
                  (ii)       if to any Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire;
 
8470562v6 24740.00061
99

--------------------------------------------------------------------------------

or in each case, to such other address as any party may designate for itself by
like notice to all other parties hereto.  All such notices and communications
shall be deemed to have been given (i) if delivered by hand or overnight courier
service or mailed by certified or registered mail, when received or (ii) if sent
by facsimile, when sent (except that if not given during normal business hours
for the recipient, at the opening of business on the next business day for the
recipient); provided that notices and communications to the Administrative Agent
shall not be effective until received by the Administrative Agent.
 
                   (b)             Notices and other communications to the
Lenders, the L/C Agent and the Issuing Lenders hereunder may be delivered or
furnished by electronic communication including e-mail or by posting such
notices or communications on internet or intranet websites such as SyndTrak or a
substantially similar electronic transmission system (the "Platform") pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Lender or the L/C Agent
pursuant to Article II or III if such Lender or Issuing Lender or L/C Agent, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), and (ii) notices or other communications posted to an internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.
 
                   (c)             THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  The Administrative Agent does not warrant the adequacy of the
platform and expressly disclaims liability for errors or omissions in the
communications effected thereby.  No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by the Administrative Agent in connection with any such
communications or the Platform.  In no event shall the Administrative Agent or
any of its Affiliates, partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors or representatives have any
liability to any Borrower, any Lender or any other Person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise), arising
out of any Borrower's or the Administrative Agent's transmission of any notices
or communications through the Platform, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of the Administrative
Agent as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
8470562v6 24740.00061
100

--------------------------------------------------------------------------------

                   11.6         Amendments, Waivers, Etc.  No amendment,
modification, waiver or discharge or termination of, or consent to any departure
by the Borrowers from, any provision of this Agreement or any other Credit
Document, shall be effective unless in a writing signed by the Required Lenders
(or by the Administrative Agent at the direction or with the consent of the
Required Lenders), and then the same shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, modification, waiver, discharge, termination or consent
shall:
 
                   (a)             unless agreed to by each Lender directly
affected thereby, (i) reduce or forgive the principal amount of any Loan or
Reimbursement Obligation, reduce the rate of or forgive any interest thereon
(provided that only the consent of the Required Lenders shall be required to
waive the applicability of any post-default increase in interest rates), or
reduce or forgive any fees or other Obligations (other than fees payable to the
Administrative Agent, the Arrangers or any Fronting Lender for their own
account); (ii) except as contemplated by Section 2.21, extend the final
scheduled maturity date or any other scheduled date for the payment of any
principal of or interest on any Loan (including any scheduled date for the
mandatory reduction or termination of any Commitments), extend the time of
payment of any Reimbursement Obligation or any interest thereon, extend the
expiry date of any Letter of Credit beyond the first anniversary of the
Tranche 1 Termination Date or Tranche 2 Termination Date, as the case may be, or
extend the time of payment of any fees hereunder (other than fees payable to the
Administrative Agent, the Arrangers or any Fronting Lender for its own account);
or (iii) increase any Commitment of any such Lender over the amount thereof in
effect or extend the maturity thereof (it being understood that a waiver of any
condition precedent set forth in Section 4.2 or of any Default or Event of
Default, if agreed to by the Required Lenders, Required Tranche 1 Lenders or
Required Tranche 2 Lenders (as may be required hereunder with respect to such
waiver), shall not constitute such an increase);
 
                   (b)             unless agreed to by all of the Lenders, (i)
release Everest Group from its obligations under Article XII (other than as may
be otherwise specifically provided in this Agreement or in any other Credit
Document), (ii) reduce the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
"Required Lenders"), (iii) change any other provision of this Agreement or any
of the other Credit Documents requiring, by its terms, the consent or approval
of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, or (iv) change any provision of Section 2.15 or this
Section 11.6;
 
                   (c)             unless agreed to by all of the Tranche 1
Lenders, change the percentage set forth in the definition of "Required
Tranche 1 Lenders" (it being understood that no consent of any other Lender or
the Administrative Agent is required);
 
                   (d)             unless agreed to by all of the Tranche 2
Lenders, change the percentage set forth in the definition of "Required
Tranche 2 Lenders" (it being understood that no consent of any other Lender or
the Administrative Agent is required);
 
8470562v6 24740.00061
101

--------------------------------------------------------------------------------

                   (e)             unless agreed to by the Required Tranche 1
Lenders, (i) except for any such changes to which Section 11.6(a) applies,
change any provision of Article III that relates to Tranche 1 Letters of Credit,
or (ii) amend, modify or waive any condition precedent to any Borrowing of Loans
or issuance of a Tranche 1 Letter of Credit set forth in Section 4.2 (including
in connection with any waiver of an existing Default or Event of Default);
 
                   (f)              unless agreed to by the Required Tranche 2
Lenders, (i) except for any such changes to which Section 11.6(a) applies,
change any provision of Article III that relates to Tranche 2 Letters of Credit,
or (ii) amend, modify or waive any condition precedent to any issuance of a
Tranche 2 Letter of Credit set forth in Section 4.2 (including in connection
with any waiver of an existing Default or Event of Default);
 
                   (g)             unless agreed to by the Required Tranche 1
Lenders and the Required Tranche 2 Lenders, amend or modify the definition of
"Collateral Value", "Eligible Collateral" or Schedule 1.1(b);
 
                   (h)             unless agreed to by all of the Tranche 2
Lenders and, if any Tranche 1 Letters of Credit are outstanding as Secured
Letters of Credit at such time, all of the Tranche 1 Lenders (except, in any
case, as may be otherwise specifically provided in this Agreement or in any
other Credit Document), release all or substantially all of the Collateral
(except as may be otherwise specifically provided in this Agreement or in any
other Credit Document); and
 
                   (i)             unless agreed to by the L/C Agent, each
Fronting Lender or the Administrative Agent in addition to the Lenders required
as provided hereinabove to take such action, affect the respective rights or
obligations of the L/C Agent, such Fronting Lender or the Administrative Agent,
as applicable, hereunder or under any of the other Credit Documents (including
any amendment or modification to the definition of "Collateral Value", "Eligible
Collateral" or Schedule 1.1(b)); and
 
                                    provided further  that any Fee Letter may be
amended or modified, and any rights thereunder waived, in a writing signed by
the parties thereto.
 
                                    Notwithstanding anything to the contrary
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender and (ii) if
the Administrative Agent and the Borrowers shall have jointly identified (each
in its sole discretion) an obvious error or omission of a technical or
immaterial nature, in each case, in any provision of the Credit Documents, then
the Administrative Agent and the applicable Borrowers shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Credit Document if the same
is not objected to in writing by the Required Lenders within five Business Days
following the posting of such amendment to the Lenders.
 
8470562v6 24740.00061
102

--------------------------------------------------------------------------------

                   11.7         Assignments, Participations.
 
                   (a)             Each Lender may assign to one or more other
Eligible Assignees (each, an "Assignee") all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
the outstanding Loans made by it, the Note or Notes held by it and
participations in Letters of Credit); provided, however, that (i) any such
assignment (other than an assignment to a Lender or an Affiliate of a Lender)
shall not be made without the prior written consent of the Administrative Agent,
each Fronting Lender and the Borrowers (to be evidenced by their
counterexecution of the relevant Assignment and Assumption), which consent shall
not be unreasonably withheld (provided that the Borrowers' consent shall not be
required in the event an Event of Default shall have occurred and be continuing
or the assignment is to a Lender or an Affiliate of a Lender), (ii) each such
assignment shall be of a uniform, and not varying, percentage of all of the
assigning Lender's rights and obligations under this Agreement, (iii) unless
otherwise waived by the Borrowers and the Administrative Agent, except in the
case of an assignment to a Lender or an Affiliate of a Lender, no such
assignment shall be in an aggregate principal amount (determined as of the date
of the Assignment and Assumption with respect to such assignment) less than
$10,000,000; provided, however, the limitation on assignment in this clause
(iii) shall be no less than the aggregate principal amount of $5,000,000
(determined as of the date of the Assignment and Assumption with respect to such
assignment) if an Event of Default shall have occurred and be continuing, (iv)
the parties to each such assignment will execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption, together with any Note or Notes subject to such
assignment, and will pay a nonrefundable processing fee of $3,500 to the
Administrative Agent for its own account and (v) unless otherwise agreed between
the assigning Lender and the Assignee, no such assignment may be made unless
each outstanding Syndicated Letter of Credit is either amended or replaced to
give effect to such assignment.  Upon such execution, delivery, acceptance and
recording of the Assignment and Assumption, from and after the effective date
specified therein, which effective date shall be at least five Business Days
after the execution thereof (unless the Administrative Agent shall otherwise
agree), (A) the Assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption, shall have (in addition to any rights and obligations
theretofore held by it) the rights and obligations of the assigning Lender
hereunder with respect thereto and (B) the assigning Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Assumption, relinquish its rights (other than rights under the
provisions of this Agreement and the other Credit Documents relating to
indemnification or payment of fees, costs and expenses, to the extent such
rights relate to the time prior to the effective date of such Assignment and
Assumption) and be released from its obligations under this Agreement, except
for any obligations under outstanding Syndicated Letters of Credit that have not
been amended or replaced to remove such assigning Lender (and, in the case of an
Assignment and Assumption covering all or the remaining portion of such
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).  Unless otherwise waived by the Borrowers,
each Assignee which was not previously a Lender hereunder and which is a Foreign
Lender shall, within three Business Days of becoming a party hereto, deliver the
forms required by Section 2.17(d).
 
8470562v6 24740.00061
103

--------------------------------------------------------------------------------

                   (b)             In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Commitment.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this Section 11.7(b), then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
 
                   (c)             The Administrative Agent will, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain at its
address for notices referred to herein a copy of each Assignment and Assumption
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitments of, and principal amount of the
Loans owing to, each Lender from time to time (the "Register").  The entries in
the Register shall be conclusive and binding for all purposes, absent
demonstrable error, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrowers and each Lender at any reasonable time and from
time to time upon reasonable prior notice.
 
                   (d)             Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee and,
if required, counterexecuted by the Borrowers, together with the Note or Notes
subject to such assignment and the processing fee referred to in
Section 11.7(a), the Administrative Agent will (i) accept such Assignment and
Assumption, (ii) on the effective date thereof, record the information contained
therein in the Register and (iii) give notice thereof to the Borrowers and the
Lenders.  If requested by or on behalf of the Assignee, the Borrowers, at their
own expense, will execute and deliver to the Administrative Agent, in exchange
for the surrendered Note or Notes, a new Note or Notes to the order of the
Assignee (and, if the assigning Lender has retained any portion of its rights
and obligations hereunder, to the order of the assigning Lender), prepared in
accordance with the provisions of Section 2.4 as necessary to reflect, after
giving effect to the assignment, the Commitments of the Assignee and (to the
extent of any retained interests) the assigning Lender, dated the date of the
replaced Note or Notes and otherwise in substantially the form of Exhibit A. 
The Administrative Agent will return canceled Notes to Everest Group.
 
                   (e)             Each Lender may, without the consent of the
Borrowers, the Administrative Agent or any other Lender, sell to one or more
other Persons (each, a "Participant") participations in any portion comprising
less than all of its rights and obligations under this
 
8470562v6 24740.00061
104

--------------------------------------------------------------------------------

Agreement (including a portion of its Commitment, the outstanding Loans made by
it, and the Note or Notes held by it); provided, however, that (i) such Lender's
obligations under this Agreement shall remain unchanged and such Lender shall
remain solely responsible for the performance of such obligations, (ii) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement, and no Lender shall permit any Participant to
have any voting rights or any right to control the vote of such Lender with
respect to any amendment, modification, waiver, consent or other action
hereunder or under any other Credit Document (except as to actions that would
(x) reduce or forgive the principal amount of any Loan or any Reimbursement
Obligation, reduce the rate of or forgive any interest thereon, or reduce or
forgive any fees or other Obligations, (y) extend the maturity date or any other
date fixed for the payment of any principal of or interest on any Loan or any
Reimbursement Obligation, any fees or any other Obligations, or (z) increase or
extend any Commitment of any Lender), and (iii) no Participant shall have any
rights under this Agreement or any of the other Credit Documents, each
Participant's rights against the granting Lender in respect of any participation
to be those set forth in the participation agreement, and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not granted
such participation.  Notwithstanding the foregoing, each Participant shall have
the rights of a Lender for purposes of Sections 2.16(a), 2.16(b), 2.17, 2.18,
and 9.3, and shall be entitled to the benefits thereto, to the extent that the
Lender granting such participation would be entitled to such benefits if the
participation had not been made; provided that (i) no Participant shall be
entitled to receive any greater amount pursuant to any of such Sections than the
Lender granting such participation would have been entitled to receive in
respect of the amount of the participation made by such Lender to such
Participant had such participation not been made and (ii) each such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other Obligations under
the Credit Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement.  For the avoidance of doubt,
the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
                   (f)              Nothing in this Agreement shall be construed
to prohibit any Lender from pledging or assigning all or any portion of its
rights and interest hereunder or under any Note to secure obligations of such
Lender, including to any Federal Reserve Bank; provided, however, that no such
pledge or assignment shall release a Lender from any of its obligations
hereunder.
 
8470562v6 24740.00061
105

--------------------------------------------------------------------------------

                   (g)             The words "execution," "signed," "signature,"
and words of like import in any Assignment and Assumption shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act
or any state laws based on the Uniform Electronic Transactions Act.
 
                   (h)             Any Lender may, in connection with any
assignment, pledge or participation or proposed assignment, pledge or
participation pursuant to this Section 11.7, disclose to the Assignee or
Participant or proposed Assignee or Participant any information relating to the
Borrowers and their respective Subsidiaries furnished to it by or on behalf of
any other party hereto; provided that such Assignee or Participant or proposed
Assignee or Participant agrees in writing to keep such information confidential
to the same extent required of the Lenders under Section 11.13.
 
                   11.8         No Waiver.  The rights and remedies of the
Administrative Agent, the Arrangers and each Lender expressly set forth in this
Agreement and the other Credit Documents are cumulative and in addition to, and
not exclusive of, all other rights and remedies available at law, in equity or
otherwise.  No failure or delay on the part of the Administrative Agent, the
Arrangers or any Lender in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or be construed to be a
waiver of any Default or Event of Default.  No course of dealing between any of
the Borrowers and the Administrative Agent, the Arrangers or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default.  No notice to or demand upon the
Borrowers in any case shall entitle any Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of the Administrative Agent, the Arrangers or any Lender to exercise any right
or remedy or take any other or further action in any circumstances without
notice or demand.
 
                   11.9         Successors and Assigns.  This Agreement shall be
binding upon, inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto, and all references herein to any
party shall be deemed to include its successors and assigns; provided, however,
that (i) the Borrowers shall not sell, assign or transfer any of its rights,
interests, duties or obligations under this Agreement or any other Credit
Document without the prior written consent of all of the Lenders and (ii) any
Assignees and Participants shall have such rights and obligations with respect
to this Agreement and the other Credit Documents as are provided for under and
pursuant to the provisions of Section 11.7.
 
                   11.10       Survival.  All representations, warranties and
agreements made by or on behalf of the Borrowers or any of their respective
Subsidiaries in this Agreement and in the other Credit Documents shall survive
the execution and delivery hereof or thereof and the making and repayment of the
Loans and the issuance and repayment of the Letters of Credit.  In addition,
notwithstanding anything herein or under applicable law to the contrary, the
provisions of this
 
8470562v6 24740.00061
106

--------------------------------------------------------------------------------

Agreement and the other Credit Documents relating to confidentiality,
indemnification or payment of fees, costs and expenses, including the provisions
of Sections 2.16(a), 2.16(b), 2.17, 2.18, 11.1, 11.2, 11.13 and 11.15 shall
survive the payment in full of the Loans, the termination of the Commitments and
all Letters of Credit, and any termination of this Agreement or any of the other
Credit Documents.
 
                   11.11       Severability.  To the extent any provision of
this Agreement is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.  Without limiting the
foregoing provisions of this Section 11.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the Fronting Lenders, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
 
                   11.12      Construction.  The headings of the various
articles, sections and subsections of this Agreement and the table of contents
have been inserted for convenience only and shall not in any way affect the
meaning or construction of any of the provisions hereof.  Except as otherwise
expressly provided herein and in the other Credit Documents, in the event of any
inconsistency or conflict between any provision of this Agreement and any
provision of any of the other Credit Documents, the provision of this Agreement
shall control.
 
                   11.13      Confidentiality.  Each of the Administrative Agent
and each Lender agrees to (a) keep confidential, pursuant to its customary
procedures for handling confidential information of a similar nature and in
accordance with safe and sound banking practices, all nonpublic information
provided to it by or on behalf of Everest Group or any of its Subsidiaries in
connection with this Agreement or any other Credit Document, and (b) except as
otherwise provided for herein, to use such information solely in connection with
the Credit Documents and to not directly or indirectly disclose or make it
accessible to any third party, without the Borrowers' consent; provided,
however, that each of the Administrative Agent and each Lender may disclose such
information (i) to its affiliates, directors, employees and agents and to its
auditors, counsel and other professional advisors (provided such persons are
informed of the confidential nature of such nonpublic information and are
instructed by the Lender to keep such nonpublic information confidential to the
same extent required hereunder), (ii) at the demand or request of any bank
regulatory authority, self-regulatory body, court or other Governmental
Authority having or asserting jurisdiction over the Administrative Agent or such
Lender or any of their respective Affiliates or, on the advice of counsel, as
may be required pursuant to subpoena or other legal process, or otherwise in
order to comply with any applicable Requirement of Law, provided that, solely
with respect to any subpoena or legal process that does not involve any bank
regulatory authority, self-regulatory body or other Governmental Authority, if
permitted by law to do so, to the extent practicable the Administrative Agent or
such Lender will provide prior notice, and if not practicable, prompt notice, to
the Borrower so as to afford such Borrower the opportunity to seek a protective
order or other remedy aimed at protecting confidentiality, (iii) in connection
with any proceeding to enforce its rights hereunder or under any other Credit
Document or in any other litigation or proceeding in connection with
 
8470562v6 24740.00061
107

--------------------------------------------------------------------------------

the Credit Documents, (iv) to the Administrative Agent, the Arrangers or any
other Lender or to any direct, indirect, actual or prospective counterparty (and
its advisor) to any swap, derivative or securitization transaction related to
the obligations under this Agreement (provided that all parties to such
transaction agree to comply with the confidentiality provisions of this
Section 11.13), (v) to the extent the same has become publicly available other
than as a result of a breach of this Agreement and (vi) pursuant to and in
accordance with the provisions of Section 11.7(h).
 
                   11.14       Counterparts; Effectiveness.  This Agreement may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronically shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
                   11.15      Disclosure of Information.  The Borrowers agree
and consent to the Administrative Agent's and the Arrangers' disclosure of
information relating to this transaction to Gold Sheets and other similar bank
trade publications.  Such information will consist of deal terms and other
information customarily found in such publications; provided that, except as
otherwise permitted hereunder, neither the Administrative Agent nor the
Arrangers may disclose information not made publicly available by the Borrowers,
without Everest Group's prior written consent.
 
                   11.16      Nonreliance.  Each Lender hereby represents that
it is not relying on or looking to any Margin Stock for the repayment of the
Loans provided for herein.
 
                   11.17      Entire Agreement.  THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH
(A) EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND
THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, (B) SUPERSEDE ANY AND
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, INCLUDING THE COMMITMENT
LETTER FROM WELLS FARGO AND THE ARRANGERS TO THE BORROWERS DATED APRIL 29, 2016,
BUT SPECIFICALLY EXCLUDING THE FEE LETTERS AND (C) MAY NOT BE AMENDED,
SUPPLEMENTED, CONTRADICTED OR OTHERWISE MODIFIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
                   11.18      PATRIOT Act Notice.  Each Lender that is subject
to the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrowers that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses
 
8470562v6 24740.00061
108

--------------------------------------------------------------------------------

of the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the PATRIOT Act.
 
                   11.19      Addition and Termination of Borrowers.
 
                   (a)             Everest Group may from time to time after the
Restatement Effective Date designate one or more Subsidiaries as an additional
Borrower.  The effective date of any designation of an additional Borrower shall
be the date upon which each of the conditions set forth in Section 4.2 and the
following terms and conditions shall have been satisfied or waived in accordance
with the terms of this Agreement (the "Designation Date"):
 
                  (i)                     On or prior to the applicable
Designation Date, each such Person shall enter into an appropriately completed
Assumption Agreement;
 
                  (ii)                   If such Person is organized in a
jurisdiction other than Bermuda or the United States, each Lender shall have
consented to such designation; and
 
                  (iii)               On or prior to the applicable Designation
Date, the Administrative Agent shall have received from such Person the items
required to be delivered under Sections 4.1(a), 4.1(b) and 4.1(g) with respect
to such Person in substantially the same form delivered to the Administrative
Agent on the Restatement Effective Date.
 
                   (b)             So long as (i) the principal of and interest
on any Loans made to any Subsidiary Borrower under this Agreement shall have
been repaid or paid in full, (ii) no Letters of Credit shall be outstanding for
the account of such Subsidiary Borrower, and (iii) no other Obligations of such
Subsidiary Borrower shall remain outstanding, Everest Group may, by not less
than two Business Days' prior written notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), terminate such Subsidiary's status
as a "Subsidiary Borrower" hereunder.
 
                   11.20      Judgment Currency.  The obligations of any
Borrower in respect of any sum due to the Administrative Agent, any Issuing
Lender or any Lender hereunder or under any Credit Document shall,
notwithstanding any judgment in a currency (the "judgment currency") other than
the currency in which such sum originally due to such party is denominated (the
"original currency"), be discharged only to the extent that on the Business Day
following receipt by such party of any sum adjudged to be so due in the judgment
currency such party may in accordance with normal banking procedures purchase
the original currency with the judgment currency.  If the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to such party to this Agreement, such party agrees to remit to
such Borrower the amount of such excess. This covenant shall survive the
termination of this Agreement and payment of the Loans and all other amounts
payable hereunder.
 
                   11.21      Effectiveness of the Amendment and Restatement;
Existing Credit Agreement.  This Agreement shall become effective on the
Restatement Effective Date, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and
 
8470562v6 24740.00061
109

--------------------------------------------------------------------------------

assigns.  Until this Agreement becomes effective, the Existing Credit Agreement
shall remain in full force and effect and shall not be affected hereby.  After
the Restatement Effective Date, all obligations of each Borrower under the
Existing Credit Agreement shall become obligations of such Borrower hereunder,
secured by the Liens granted under the Security Documents, and the provisions of
the Existing Credit Agreement shall be superseded by the provisions hereof. 
Except as otherwise expressly stated hereunder, the term of this Agreement is
for all purposes deemed to have commenced on the Restatement Effective Date.  As
of the Restatement Effective Date, each of the lenders to the Existing Credit
Agreement that is not a Lender hereunder will cease being a "Lender" under the
Existing Credit Agreement and their respective obligations thereunder to extend
credit to the Borrowers shall automatically terminate.
 
                   11.22      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
                   (a)             the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and
 
                   (b)             the effects of any Bail-in Action on any such
liability, including, if applicable:
 
                  (i)                     a reduction in full or in part or
cancellation of any such liability;
 
                  (ii)                   a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Credit Document;
or
 
                  (iii)               the variation of the terms of such
liability  in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.
 
ARTICLE XII
 
THE GUARANTY
 
                   12.1         The Guaranty.
 
                   (a)             In order to induce the Lenders to enter into
this Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Everest Group from the proceeds of the Loans and the
issuance of the Letters of Credit, Everest Group hereby unconditionally,
absolutely and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of all Obligations of each of the other Borrowers
under the Credit Documents
 
8470562v6 24740.00061
110

--------------------------------------------------------------------------------

including the principal of and interest on the Loans and Reimbursement
Obligations owing by such other Borrowers pursuant to this Agreement.  This
Guaranty is a guaranty of payment and not of collection.  Upon failure by any
Borrower to pay punctually any such amount, Everest Group agrees to pay
forthwith on demand the amount not so paid at the place and in the manner
specified in this Agreement.
 
                   12.2         Guaranty Unconditional.  The obligations of
Everest Group under this Article XII shall be unconditional, absolute and
irrevocable and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:
 
                  (i)        any extension, renewal, settlement, compromise,
waiver or release (including with respect to any Collateral) in respect of any
obligation of any other obligor under any of the Credit Documents, by operation
of law or otherwise;
 
                  (ii)       any modification or amendment of or supplement to
any of the Credit Documents;
 
                  (iii)      any release, non-perfection or invalidity of any
direct or indirect security for any obligation of any other obligor under any of
the Credit Documents;
 
                  (iv)      any change in the corporate existence, structure or
ownership of any obligor, or any proceeding under any Debtor Relief Law
affecting any other obligor or its assets or any resulting release or discharge
of any obligation of any other obligor contained in any of the Credit Documents;
 
                  (v)       the existence of any claim, set-off or other rights
which any obligor may have at any time against any other obligor, the
Administrative Agent, the L/C Agent, any Issuing Lender, any Lender or any other
corporation or person, whether in connection with any of the Credit Documents or
any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
 
                  (vi)      any invalidity or unenforceability relating to or
against any other obligor for any reason of any of the Credit Documents, or any
provision of applicable law or regulation purporting to prohibit the payment by
any other obligor of principal, interest or any other amount payable under any
of the Credit Documents;
 
                  (vii)     any law, regulation or order of any jurisdiction, or
any other event, affecting any term of any obligation or the Lenders' rights
with respect thereto; or
 
                  (viii)    any other act or omission to act or delay of any
kind by any obligor, the Administrative Agent, the L/C Issuer, any Issuing
Lender, any Lender or any other corporation or person or any other circumstance
whatsoever (other than the defense of payment) which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of or
defense to Everest Group's obligations under this Article XII.
 
8470562v6 24740.00061
111

--------------------------------------------------------------------------------

                   12.3         Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances.  Everest Group's obligations under this
Article XII shall remain in full force and effect until the commitments of the
Lenders hereunder shall have terminated, no Letters of Credit shall be
outstanding and all amounts payable by the other Borrowers under the Credit
Documents shall have been paid in full.  If at any time any payment of the
principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Borrower under the Credit Documents is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Borrower or otherwise, Everest Group's obligations under
this Article XII with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.
 
                   12.4         Waiver by Everest Group.  Everest Group
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any corporation or person against any other obligor or any
other corporation or person.  Everest Group warrants and agrees that each waiver
set forth in this Section 12.4 is made with full knowledge of its significance
and consequences, and such waivers shall be effective to the maximum extent
permitted by law.
 
                   12.5         Subrogation.  Everest Group hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against any other Borrower, or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
Everest Group's obligations under or in respect of this Guaranty or any other
Credit Document, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender against any other Borrower or any other insider guarantor
or any Collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including the right to take or receive
from any other Borrower or any other insider guarantor, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim, remedy or right, unless and until all
Obligations payable under this Agreement shall have been paid in full in cash,
no Letters of Credit shall be outstanding and the commitments of the Lenders
hereunder shall have expired or been terminated.  If any amount shall be paid to
Everest Group in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of all amounts payable
under this Guaranty, and (b) the Final Maturity Date, such amount shall be
received and held in trust for the benefit of the Lenders, shall be segregated
from other property and funds of Everest Group and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to all amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Credit Documents, or to be held as collateral for any  amounts
payable under this Guaranty thereafter arising.  If (i) Everest Group shall make
payment to any Lender of all or any amounts payable under this Guaranty,
(ii) all amounts payable under this Guaranty shall have been paid in full in
cash, and (iii) the Final Maturity Date shall have occurred, the Lenders will,
at Everest Group's request and expense, execute and deliver to Everest Group
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to Everest Group of an
interest in the obligations resulting from such payment made by Everest Group
pursuant to this Guaranty.
 
8470562v6 24740.00061
112

--------------------------------------------------------------------------------

                   12.6         Stay of Acceleration.  If acceleration of the
time for payment of any amount payable by any Borrower under any of the Credit
Documents is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by Everest Group under this
Article XII forthwith on demand by the Administrative Agent made at the request
of the Required Lenders.
 
                   12.7         Continuing Guaranty; Assignments.  This Guaranty
is a continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all Obligations payable under this
Agreement and (ii) the Final Maturity Date, (b) be binding upon Everest Group,
its successors and assigns and (c) inure to the benefit of and be enforceable by
the Lenders and their successors, transferees and assigns.  Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as and to the extent provided in Section 11.7.
 
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
8470562v6 24740.00061
113

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
 
 
 
EVEREST RE GROUP, LTD.
 
By:     /S/ CRAIG HOWIE                                            
              
 
Name:  Craig Howie
 
Title:      Executive Vice President, CFO and Treasurer
 
 
 
EVEREST REINSURANCE (BERMUDA), LTD.
 
By:    /S/ SANJOY MUKHERJEE                                              
 
Name:  Sanjoy Mukherjee
 
Title:      CEO and Managing Director
 
 
 
EVEREST INTERNATIONAL REINSURANCE, LTD.
 
By:     /S/ SANJOY MUKHERJEE                                             
 
Name:  Sanjoy Mukherjee
 
Title:      CEO and Managing Director
 
 
 
 
 
 
 
 
 

 
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Fronting Lender, L/C Agent and as a Lender
 
By:     /S/ WILLIAM R. GOLEY                                                  
Name:   Will Goley
Title:       Director
 
 
 
 
 
 
 
 
 
 
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
 
CITIBANK, N.A.
 
 
 
By:         /S/ MAUREEN MARONEY                                          
 
Name:  Maureen Maroney                                                       
 
Title:      Vice
President                                                             
 
 
 
 
 
 
 
 
 
                                                                    
Signature Page to Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 
BARCLAYS BANK PLC
 
 
 
By:          /S/ KAYODE SULOLA                                                 
 
Name:  Kayode
Sulola                                                              
 
Title:   
  AVP                                                                                
 
 
 
 
 
 
 
 
 
 
 
                                                                   
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
 
HSBC BANK USA, N.A.
 
 
 
By:          /S/ JODY FELDMAN                                                  
 
Name:  Jody
Feldman                                                              
 
Title:      Director, FIG Insurance                                             
 
 
 

 
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
By:          /S/ VIRGINIA COSENZA                                             
 
Name:  Virginia
Cosenza                                                          
 
Title:      Vice
President                                                             
 
 
 
 
By:          /S/ MICHAEL SHANNON                                           
 
Name:  Michael Shannon                                                        
 
Title:      Vice
President                                                             
 
 
 
 
 
 
 
 
                                                                         
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
 
LLOYDS BANK PLC
 
 
 
By:         /S/ DENNIS McCLELLAN                                           
 
Name:  Dennis McClellan                                                        
 
Title:      Assistant Vice President                                           
               M040                
 
 
 
 
By:         /S/ DAVEN POPAL             
                                         
 
Name:  Daven Popal        
                                                        
 
Title:      Senior Vice President               
                                
               Transaction Execution
               Category A
               P003                                                          
 
 
 
                                          
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 
 
COMMERZBANK AG, NEW YORK BRANCH
 
 
 
By:          /S/ BARRY S. FEIGENBAUM                                    
 
Name:  Barry S. Feigenbaum                                                  
 
Title:      Managing
Director                                                     
 
 
 
 
 
By:          /S/ CHRISTOPH ZIMMERMANN                              
 
Name:   Christoph Zimmermann                                           
 
Title:      Vice President
                                                            
 
 
 
 
                
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
By:          /S/ KEIKO KIYOHARA                                                
 
Name:   Keiko
Kiyohara                                                           
 
Title:       Vice
President                                                            
                        
 
 
 
 
 
 
 
 
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
 
ROYAL BANK OF CANADA
 
 
 
By:          /S/ TOM PATON                   
                                      
 
Name:   Tom
Paton                                                                   
 
Title:      Director, National Client Group                               
 
                                          
 
 
 
 
 
 
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 
 
THE BANK OF NEW YORK MELLON
 
 
 
By:          /S/ RICHARD G. SHAW                                              
 
Name:   Richard G. Shaw                                                         
 
Title:       Vice
President                                                            
 


 
 
 

 
 
Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT A
Borrower's Taxpayer Identification No. ___________
FORM OF
NOTE
$___________                                                                                                                                                                                                                                                                                                                                           __,
2016
Charlotte, North Carolina
FOR VALUE RECEIVED, [EVEREST RE GROUP, LTD., a company organized under the laws
of Bermuda,] [EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the
laws of Bermuda,] [EVEREST INTERNATIONAL REINSURANCE, LTD., a company organized
under the laws of Bermuda] (the "Borrower"), hereby promises to pay to the order
of
______________________________ (the "Lender"), at the offices of Wells Fargo
Bank, National Association (the "Administrative Agent") located at One Wells
Fargo Center, 301 South College Street, Charlotte, North Carolina (or at such
other place or places as the Administrative Agent may designate), at the times
and in the manner provided in the Third Amended and Restated Credit Agreement,
dated as of May 26, 2016 (as amended, restated, modified or supplemented from
time to time, the "Credit Agreement"), among the Borrower, the other Borrowers
named therein, the Lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as Administrative Agent, the principal sum of
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Loans made by the Lender to the
Borrower, under the terms and conditions of this promissory note (this "Note")
and the Credit Agreement.  The defined terms in the Credit Agreement are used
herein with the same meaning.  The Borrower also promises to pay interest on the
aggregate unpaid principal amount of this Note at the rates applicable thereto
from time to time as provided in the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement and is issued
to evidence the Loans made by the Lender pursuant to the Credit Agreement.  All
of the terms, conditions and covenants of the Credit Agreement are expressly
made a part of this Note by reference in the same manner and with the same
effect as if set forth herein at length, and any holder of this Note is entitled
to the benefits of and remedies provided in the Credit Agreement and the other
Credit Documents.  Reference is made to the Credit Agreement for provisions
relating to the interest rate, maturity, payment, prepayment and acceleration of
this Note.
In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.

--------------------------------------------------------------------------------

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys' fees.
This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York.  The Borrower hereby
submits to the exclusive jurisdiction and venue of the federal and state courts
located in Borough of Manhattan, New York, although the Lender shall not be
limited to bringing an action in such courts.
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed under seal
by its duly authorized corporate officer as of the day and year first above
written.
[EVEREST RE GROUP, LTD.]
[EVEREST REINSURANCE (BERMUDA),
LTD.]
[EVEREST INTERNATIONAL
REINSURANCE, LTD.]
By:                                                                             
                    
Name:                                                                                        
Title:                                                                   
                         



--------------------------------------------------------------------------------

EXHIBIT B-1
FORM OF
NOTICE OF BORROWING
[Date]
Wells Fargo Bank, National Association, as Administrative Agent
1525 West W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
Ladies and Gentlemen:
The undersigned, [EVEREST RE GROUP, LTD., a company organized under the laws of
Bermuda] [EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the
laws of Bermuda] [EVEREST INTERNATIONAL REINSURANCE, LTD., a company organized
under the laws of Bermuda] (the "Borrower"), refers to the Third Amended and
Restated Credit Agreement, dated as of May 26, 2016, among the Borrower, the
other Borrowers named therein, certain banks and other financial institutions
from time to time parties thereto (the "Lenders"), and you, as Administrative
Agent for the Lenders (as amended, restated, modified or supplemented from time
to time, the "Credit Agreement," the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.2(b) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a Borrowing of Loans under the Credit Agreement, and to that end sets
forth below the information relating to such Borrowing (the "Proposed
Borrowing") as required by Section 2.2(b) of the Credit Agreement:
(i)                                The aggregate principal amount of the
Proposed Borrowing is $_______________.1
(ii)                               The Loans constituting the Proposed Borrowing
shall be initially made as [Base Rate Loans] [LIBOR Loans].2
(iii)                              [The initial Interest Period for the LIBOR
Loans comprising the Proposed Borrowing shall be [one/two/three/six months].]3
(iv)                              The Proposed Borrowing is requested to be made
on __________________ (the "Borrowing Date").4



--------------------------------------------------------------------------------

1Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.
2Select the applicable Type of Loans.
3Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.

--------------------------------------------------------------------------------

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:


A.            Each of the representations and warranties contained in Article V
of the Credit Agreement [(except for the representations and warranties
contained in Section 5.10, clause (i) of Section 5.5, and clause (ii) of Section
5.13(c) of the Credit Agreement)]5 and in the other Credit Documents is and will
be true and correct in all material respects on and as of each such date, with
the same effect as if made on and as of each such date, both immediately before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty was true and correct in all material respects as of
such date);


B.            No Default or Event of Default has occurred and is continuing or
would result from the Proposed Borrowing or from the application of the proceeds
therefrom; and


C.            After giving effect to the Proposed Borrowing, the aggregate
Tranche 1 Credit Exposure will not exceed the aggregate Tranche 1 Commitments.
 
Very truly yours,
 
[EVEREST RE GROUP, LTD.]
[EVEREST REINSURANCE (BERMUDA),
LTD.]
[EVEREST INTERNATIONAL
REINSURANCE, LTD.]
By:                                                                          
                       
Name:                                                                                        
Title:                                                               
                             



--------------------------------------------------------------------------------


4Written notice must be received on a Business Day (i) not later than 11:00
a.m., Charlotte time, three Business Days prior to the Borrowing Date (in the
case of LIBOR Loans) and (ii) not later than 10:00 a.m., Charlotte time, on the
Borrowing Date (in the case of Base Rate Loans).
5The Borrower is required to make the representations and warranties contained
in these sections only if borrowing on the Restatement Effective Date.
2

--------------------------------------------------------------------------------

EXHIBIT B-2
FORM OF
NOTICE OF CONVERSION/CONTINUATION
[Date]
Wells Fargo Bank, National Association, as Administrative Agent
1525 West W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
Ladies and Gentlemen:
The undersigned, [EVEREST RE GROUP, LTD., a company organized under the laws of
Bermuda] [EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the
laws of Bermuda] [EVEREST INTERNATIONAL REINSURANCE, LTD., a company organized
under the laws of Bermuda] (the "Borrower"), refers to the Third Amended and
Restated Credit Agreement, dated as of May 26, 2016, among the Borrower, the
other Borrowers named therein, certain banks and other financial institutions
from time to time parties thereto (the "Lenders"), and you, as Administrative
Agent for the Lenders (as amended, restated, modified or supplemented from time
to time, the "Credit Agreement," the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.11(b) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a [conversion] [continuation]1 of Loans under the Credit Agreement, and
to that end sets forth below the information relating to such
[conversion] [continuation] (the "Proposed [Conversion] [Continuation]") as
required by Section 2.11(b) of the Credit Agreement:


(i)             The Proposed [Conversion] [Continuation] is requested to be made
on _______________.2
(ii)            The Proposed [Conversion] [Continuation] involves $____________3
in aggregate principal amount of Loans made pursuant to a Borrowing on
________________,4 which Loans are presently maintained as
_____________________________
1Insert "conversion" or "continuation" throughout the notice, as applicable.
2Shall be a Business Day at least one Business Day after the date hereof (in the
case of any conversion of LIBOR Loans into Base Rate Loans) or at least three
Business Days after the date hereof (in the case of any conversion of Base Rate
Loans into, or continuation of, LIBOR Loans).
3Amount of Proposed Conversion or Continuation must comply with Section 2.11(a)
of the Credit Agreement.
4Insert the applicable Borrowing Date for the Loans being converted or
continued.

--------------------------------------------------------------------------------

[Base Rate] [LIBOR] Loans and are proposed hereby to be [converted into Base
Rate Loans] [converted into LIBOR Loans] [continued as LIBOR Loans].5
 
(iii)          [The initial Interest Period for the Loans being [converted
into] [continued as] LIBOR Loans pursuant to the Proposed
[Conversion] [Continuation] shall be [one/two/three/six months].]6

                                                [The Borrower hereby certifies
that the following statement is true both on and as of the date hereof and on
and as of the effective date of the Proposed [Conversion] [Continuation]: no
Default or Event of Default has or will have occurred and is continuing or would
result from the Proposed [Conversion] [Continuation].]7
 
 
Very truly yours,
 
[EVEREST RE GROUP, LTD.]
[EVEREST REINSURANCE (BERMUDA),
LTD.]
[EVEREST INTERNATIONAL
REINSURANCE, LTD.]
By:                                                                          
                       
Name:                                                                                        
Title:                                                               
                             

 




--------------------------------------------------------------------------------

5Complete with the applicable bracketed language.
6Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.
7Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans.
2

--------------------------------------------------------------------------------

EXHIBIT B-3
FORM OF
SYNDICATED LETTER OF CREDIT NOTICE
[Date]
Wells Fargo Bank, National Association, as L/C Agent
401 Linden Street
Mailcode NC-6034
Winston-Salem, North Carolina 27101
Attention:  Standby Letter of Credit Department
Facsimile:  (336) 735-0952
Wells Fargo Bank, National Association
301 South College Street
11th Floor
Mail Code: D1053-115
Charlotte, NC 28288-0760
Attn: Will Goley
Ladies and Gentlemen:
The undersigned, [EVEREST RE GROUP, LTD., a company organized under the laws of
Bermuda] [EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the
laws of Bermuda] [EVEREST INTERNATIONAL REINSURANCE, LTD., a company organized
under the laws of Bermuda] (the "Borrower"), refers to the Third Amended and
Restated Credit Agreement, dated as of May 26, 2016, among the Borrower, the
other Borrowers named therein, certain banks and other financial institutions
from time to time parties thereto (the "Lenders"), and you, as Administrative
Agent for the Lenders (as amended, restated, modified or supplemented from time
to time, the "Credit Agreement," the terms defined therein being used herein as
therein defined), and, pursuant to Section 3.3(a) of the Credit Agreement,
hereby gives you, as L/C Agent, irrevocable notice that the Borrower requests
the issuance of a Syndicated Letter of Credit for its account under the Credit
Agreement, and to that end sets forth below the information relating to such
Syndicated Letter of Credit (the "Requested Letter of Credit") as required by
Section 3.3 of the Credit Agreement:
(i)       The Business Day on which the Requested Letter of Credit is requested
to be issued is _______________.1
(ii)      The Requested Letter of Credit is a [Tranche 1 Letter of
Credit] [Tranche 2 Letter of Credit].2
 

--------------------------------------------------------------------------------

1Shall be at least three Business Days (or such shorter period as is acceptable
to the Issuing Lender in any given case) after the date hereof.

--------------------------------------------------------------------------------

(iii)     [The Requested Letter of Credit is to be issued as a Secured Letter of
Credit pursuant to Section 3.8(a) of the Credit Agreement.]3
(iv)     The Stated Amount of the Requested Letter of Credit is $____________.
(v)      The expiry date of the Requested Letter of Credit is ______________.
(vi)     The name and address of the beneficiary of the Requested Letter of
Credit is ___________________________________

The undersigned agrees to complete all application procedures and documents
required by you in connection with the Requested Letter of Credit.
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of issuance of the Requested Letter of
Credit:


A.            Each of the representations and warranties contained in Article V
of the Credit Agreement [(except for the representations and warranties
contained in Section 5.10, clause (i) of Section 5.5, and clause (ii) of Section
5.13(c) of the Credit Agreement)]4 and in the other Credit Documents is and will
be true and correct in all material respects on and as of each such date, with
the same effect as if made on and as of each such date, both immediately before
and after giving effect to the issuance of the Requested Letter of Credit
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty was true and correct in all material respects as of such date);


B.            No Default or Event of Default has occurred and is continuing or
would result from the issuance of the Requested Letter of Credit; and


C.            [After giving effect to the issuance of the Requested Letter of
Credit, the sum of (i) the aggregate principal amount of Loans outstanding and
(ii) the aggregate Tranche 1 Letter of Credit Exposure of all Tranche 1 Lenders
will not exceed the aggregate Tranche 1 Commitments.]5 [After giving effect to
the issuance of the Requested Letter of Credit, the aggregate Tranche 2 Letter
of Credit Exposure of all Tranche 2 Lenders will not exceed the aggregate
Tranche 2 Commitments.]6
 
 
 

--------------------------------------------------------------------------------

2Specify whether the Letter of Credit to be issued is a Tranche 1 Letter of
Credit or Tranche 2 Letter of Credit.
3For Tranche 1 Letters of Credit only.
4The Borrower is required to make the representations and warranties contained
in these sections only on the Restatement Effective Date.
5For Tranche 1 Letters of Credit only.
6For Tranche 2 Letters of Credit only.
2

--------------------------------------------------------------------------------

D.            [After giving effect to the issuance of the Requested Letter of
Credit, the Secured Letter of Credit Exposure will not exceed the aggregate
Collateral Value.]7


E.            [After giving effect to the issuance of the Requested Letter of
Credit, the aggregate Secured Letter of Credit Exposure pertaining to the
Borrower will not exceed the Collateral Value in the Borrower's Custodial
Account.]8

 
 
Very truly yours,
 
[EVEREST RE GROUP, LTD.]
[EVEREST REINSURANCE (BERMUDA),
LTD.]
[EVEREST INTERNATIONAL
REINSURANCE, LTD.]
By:                                                                          
                       
Name:                                                                                        
Title:                                                               
                             






--------------------------------------------------------------------------------

7For Secured Letters of Credit only.
8For Secured Letters of Credit only.
3

--------------------------------------------------------------------------------

EXHIBIT B-4
FORM OF
PARTICIPATED LETTER OF CREDIT NOTICE
[Date]
Wells Fargo Bank, National Association, as Fronting Lender
401 Linden Street
Mailcode NC-6034
Winston-Salem, North Carolina 27101
Attention:  Standby Letter of Credit Department
Facsimile:  (336) 735-0952
Wells Fargo Bank, National Association
301 South College Street
11th Floor
Mail Code: D1053-115
Charlotte, NC 28288-0760
Attn: Will Goley
Ladies and Gentlemen:
The undersigned, [EVEREST RE GROUP, LTD., a company organized under the laws of
Bermuda] [EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the
laws of Bermuda] [EVEREST INTERNATIONAL REINSURANCE, LTD., a company organized
under the laws of Bermuda] (the "Borrower"), refers to the Third Amended and
Restated Credit Agreement, dated as of May 26, 2016, among the Borrower, the
other Borrowers named therein, certain banks and other financial institutions
from time to time parties thereto (the "Lenders"), and you, as Administrative
Agent for the Lenders (as amended, restated, modified or supplemented from time
to time, the "Credit Agreement," the terms defined therein being used herein as
therein defined), and, pursuant to Section 3.4 of the Credit Agreement, hereby
gives you, as Fronting Lender, irrevocable notice that the Borrower requests the
issuance of a Participated Letter of Credit for its account under the Credit
Agreement, and to that end sets forth below the information relating to such
Letter of Credit (the "Requested Letter of Credit") as required by Section 3.4
of the Credit Agreement:

(i)        The Business Day on which the Requested Letter of Credit is requested
to be issued is _______________.1
 
(ii)       The Stated Amount and currency of the Requested Letter of Credit is
[$]____________.
 
 



--------------------------------------------------------------------------------

1Shall be at least three Business Days (or such shorter period as is acceptable
to the Issuing Lender in any given case) after the date hereof.
 

--------------------------------------------------------------------------------

(iii)      The expiry date of the Requested Letter of Credit is ______________.
 
(iv)     The name and address of the beneficiary of the Requested Letter of
Credit is __________________________________________________________.
 
The undersigned agrees to complete all application procedures and documents
required by you in connection with the Requested Letter of Credit.
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of issuance of the Requested Letter of
Credit:
F.            Each of the representations and warranties contained in Article V
of the Credit Agreement [(except for the representations and warranties
contained in Section 5.10, clause (i) of Section 5.5, and clause (ii) of Section
5.13(c) of the Credit Agreement)]2 and in the other Credit Documents is and will
be true and correct in all material respects on and as of each such date, with
the same effect as if made on and as of each such date, both immediately before
and after giving effect to the issuance of the Requested Letter of Credit
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty was true and correct in all material respects as of such date);
 
G.            No Default or Event of Default has occurred and is continuing or
would result from the issuance of the Requested Letter of Credit; and
 
H.            After giving effect to the issuance of the Requested Letter of
Credit, the aggregate Tranche 2 Letter of Credit Exposure of all Tranche 2
Lenders will not exceed the aggregate Tranche 2 Commitments.
 
I.            [After giving effect to the issuance of the Requested Letter of
Credit, (a) the aggregate Stated Amount thereof, when added to the aggregate
Stated Amount of all other outstanding Participated Letters of Credit issued by
Wells Fargo, in its capacity as Fronting Lender, at such time will not exceed
$500,000,000 (or such other amount as has been agreed to by Wells Fargo and the
Borrowers), and (b) if the Requested Letter of Credit is to be issued in a
Foreign Currency, the aggregate Stated Amount thereof, when added to the
aggregate Stated Amount of all other outstanding Letters of Credit issued by
Wells Fargo in a Foreign Currency at such time will not exceed $25,000,000.]3 
 
 
 
Very truly yours,
 
[EVEREST RE GROUP, LTD.]
[EVEREST REINSURANCE (BERMUDA),
LTD.]
[EVEREST INTERNATIONAL
REINSURANCE, LTD.]
 
.





--------------------------------------------------------------------------------

2 The Borrower is required to make the representations and warranties contained
in these sections only on the Restatement Effective Date.
3 Insert if Wells Fargo is the Fronting Lender.
 
2

--------------------------------------------------------------------------------

 
By:                                                                          
                       
Name:                                                                                        
Title:                                                               
                             


 
 
 
3

--------------------------------------------------------------------------------

EXHIBIT C
FORM OF
COMPLIANCE CERTIFICATE
THIS CERTIFICATE is given pursuant to Section 6.3(a) of the Third Amended and
Restated Credit Agreement, dated as of May 26, 2016 (as amended, restated,
modified or supplemented from time to time, the "Credit Agreement," the terms
defined therein being used herein as therein defined), among EVEREST RE GROUP,
LTD., a company organized under the laws of Bermuda ("Everest Group"), the other
Borrowers named therein, certain banks and other financial institutions from
time to time parties thereto (the "Lenders"), and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders.
The undersigned hereby certifies that:


1.            He is the [Chief Financial Officer] [Treasurer] [Assistant
Treasurer] [Comptroller] of Everest Group.
 
2.            Enclosed with this Certificate are copies of the financial
statements of Everest Group and its Subsidiaries as of _____________, and for
the [________-month period] [year] then ended, required to be delivered under
Section [6.1(a)] [6.1(b)] of the Credit Agreement.  Such financial statements
have been prepared in accordance with GAAP [(subject to the absence of notes
required by GAAP and subject to normal year-end adjustments)]1 and present
fairly, in all material respects, the financial condition of Everest Group and
its Subsidiaries on a consolidated basis as of the date indicated and the
results of operations of Everest Group and its Subsidiaries on a consolidated
basis for the period covered thereby.
 
3.            The undersigned has reviewed the terms of the Credit Agreement and
has made, or caused to be made under the supervision of the undersigned, a
review in reasonable detail of the transactions and condition of Everest Group
and its Subsidiaries during the accounting period covered by such financial
statements.
 
4.            The examination described in paragraph 3 above did not disclose,
and the undersigned has no knowledge of the existence of, any Default or Event
of Default during or at the end of the accounting period covered by such
financial statements or as of the date of this Certificate [, except as set
forth below.
 
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that Everest has taken or
proposes to take with respect thereto].
 
5.            Attached to this Certificate as Attachment A is a covenant
compliance worksheet reflecting the computation of the financial covenants set
forth in Article VII of the Credit Agreement as of the last day of the period
covered by the financial statements enclosed herewith.





--------------------------------------------------------------------------------

1Insert in the case of quarterly financial statements.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.
 
 
EVEREST RE GROUP, LTD.
By:                                                                            
                     
Name:                                                                                        
Title:                                                 
                                            





2

--------------------------------------------------------------------------------

ATTACHMENT A


GAAP COVENANT COMPLIANCE WORKSHEET


A.  Consolidated Indebtedness to Total Capitalization
(Section 7.1 of the Credit Agreement)
 
 


(1)    Consolidated Indebtedness as of the date of
         determination (excluding, to the extent otherwise
         included, amounts due to Hybrid Securities)
     
$                 
   
 
(2)    Total Capitalization of the Borrower as of such date
 
           
  (a)            Consolidated Indebtedness as of such
                  date (from Line 1 above)
 
 
$
       
 
  (b)            Consolidated Net Worth as of such date
                   (excluding Disqualified Capital Stock)
 
 
 
$
       
 
  (c)            Aggregate principal amount of all Hybrid
                  Securities as of such date
 
 
$
       
 
  (d)           Sum of Line 2(a), Line 2(b) and Line 2(c)
 
 
$
       
 
(3)    Hybrid Securities exclusion:
  Multiply Line 2(d) by 15%
 
 
 
$
       
 
(4)    Adjustment for Hybrid Securities:
  Subtract line (3) from Line 2(c) (if not a
  positive number, enter 0)
     
$
   
 
(5)    Consolidated Indebtedness plus Hybrid Securities
         adjustment:
  Add Line 1 and Line 4
     
$
   
 
(6)    Consolidated Indebtedness (as adjusted) to Total
         Capitalization as of the date of determination:
  Divide Line 5 by Line 2(d)
      $    
 
(7)    Maximum Consolidated Indebtedness to Total
         Capitalization Ratio as of the date of determination
     

 
 
0.35 : 1.0
 

 
 
 

--------------------------------------------------------------------------------

B.  Minimum Consolidated Net Worth
(Section 7.2 of the Credit Agreement)
 

 


(1)        Consolidated Net Worth as of the date of
             determination:
 
 
$
 
 
           
(2)        Minimum Amount as of the date of determination:
                 
       (a)       Initial Minimum Amount:
 
$
5,370,978,939
             
       (b)       Consolidated Net Income (if positive) per
                   fiscal quarter (ending on or after the
                   Restatement Effective Date)
  $              
       (c)       Net Income Adjustment
 
         Multiply Line 2(b) by 0.25
        $        
       (d)       Increase in Consolidated Net Worth
                  attributable to the issuance of ordinary and
                  preferred shares
  $              
       (e)       Net Worth Adjustment
         Multiply Line 2(d) by 0.25
        $        
       (f)        Minimum Consolidated Net Worth as of the Date of Determination
         Add Lines 2(a), Line 2(c) and Line 2(e)
         
 
  $    








--------------------------------------------------------------------------------

C.  Minimum Financial Strength Rating
(Section 7.3 of the Credit Agreement)
 


(1)
Has Everest Bermuda maintained a financial strength rating by
A.M. Best Company at all times from the date of the most recently
delivered Compliance Certificate to and including the date hereof?
___  Yes
___  No
(2)
Has the financial strength rating by A.M. Best Company for
Everest Bermuda been equal to or better than "B++" at all times
during the period described in line (1) above?
___  Yes
___  No


 



--------------------------------------------------------------------------------

EXHIBIT D
FORM OF
ASSIGNMENT AND ASSUMPTION
THIS ASSIGNMENT AND ASSUMPTION (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the "Assignor") and the Assignee identified
in item 2 below (the "Assignee").  Capitalized terms used but not defined herein
shall have the meanings given to them in the Third Amended and Restated Credit
Agreement identified below (as amended, the "Credit Agreement"), receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any Letters of Credit [(including
any outstanding Syndicated Letters of Credit that have not been amended or
replaced to give effect to this Assignment and Assumption)]1 and guarantees
included in such facilities), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
"Assigned Interest").  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.             Assignor:                                        
                                                                                                                                                                    

[Assignor [is] [is not] a Defaulting Lender.]

2.             Assignee:                                        
                                                                                                                                                                                                                     





--------------------------------------------------------------------------------

1 If there are any Syndicated Letters of Credit outstanding as of the Effective
Date that have not been amended to replace the Assignor with the Assignee, then
the Assignor and Assignee may enter into arrangements between themselves to
address the Assignor's potential liability under such Syndicated Letters of
Credit.

--------------------------------------------------------------------------------

[indicate [Affiliate] of [identify Lender]]

3.             Borrowers:                                         Everest Re
Group, Ltd.
Everest Reinsurance (Bermuda), Ltd.
Everest International Reinsurance, Ltd.

4.             Administrative Agent:  Wells Fargo Bank, National Association, as
the administrative agent under the Credit Agreement.

5.             Credit Agreement:                Third Amended and Restated
Credit Agreement, dated as of May 26, 2016 (as amended, modified, restated or
supplemented from time to time, the "Credit Agreement"), among the Borrowers,
certain lenders from time to time parties thereto (the "Lenders"), Wells Fargo
Bank, National Association, as Administrative Agent.

6. Assigned Interest:

Assignor
Assignee
Tranche Assigned2
Aggregate Amount of Commitment/Loans/Letter of Credit Exposure for all Lenders3
Amount of Commitment/Loans/Letter of Credit Exposure Assigned
Percentage Assigned of Commitment/Loans/Letter of Credit Exposure4
CUSIP
Number
                                                       

[7.             Trade Date:                                        
                                                         
                                                                  ]5

8.             Effective Date:      
                                                                      
                                                                                             
[TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]





--------------------------------------------------------------------------------

 
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., "Tranche 1
Commitment," "Tranche 2 Commitment")
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
2

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:
[NAME OF ASSIGNOR]
By:                                    
                                                             
Name:                                                                                        
Title:                                                                         
                    
ASSIGNEE:
[NAME OF ASSIGNEE]
By:                                       
                                                          
Name:                                                                                        
Title:                   
                                                                          
[Consented to and]6 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Fronting Lender
By: 
                                                                                                       
           
Name:                                 
                                                                           
Title:                                             
                                                                     






--------------------------------------------------------------------------------

6To be added only if the consent of the Administrative Agent and/or Fronting
Lender is required by the terms of the Credit Agreement.
3

--------------------------------------------------------------------------------

[Consented to:]1
EVEREST RE GROUP, LTD.
By:                                                        
                                                              
Name:                                                         
                                                   
Title:                                                                    
                                             
EVEREST REINSURANCE (BERMUDA), LTD.
By:                                                             
                                                         
Name:                                                  
                                                          
Title:                                                                     
                                            
EVEREST INTERNATIONAL REINSURANCE, LTD.
By:                                                        
                                                              
Name:                                                         
                                                   
Title:                                                                    
                                             
 




--------------------------------------------------------------------------------

1 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption
Third Amended and Restated Credit Agreement, dated as of May 26, 2016 (the
"Credit Agreement"), among Everest Re Group, Ltd., a company organized under the
laws of Bermuda ("Everest Group"), Everest Reinsurance (Bermuda), Ltd., a
company organized under the laws of Bermuda ("Everest Bermuda"), Everest
International Reinsurance, Ltd., a company organized under the laws of Bermuda
("Everest International", and collectively with Everest Group and Everest
Bermuda, the "Borrowers"), certain Lenders from time to time parties thereto,
and Wells Fargo Bank, National Association, as Administrative Agent.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.                 Representations and Warranties.
1.1             Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Credit Document or (iv) the performance or observance by the Borrowers,
any of their respective Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2.            Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
(subject to the receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it or the Person exercising
discretion in making its decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest , (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the

--------------------------------------------------------------------------------

Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Documents are required to be performed by it as a
Lender.
2.                 Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
3.                 General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.


2

--------------------------------------------------------------------------------

EXHIBIT E
[Reserved]
 
 
 

--------------------------------------------------------------------------------

EXHIBIT F
FORM OF
COLLATERAL VALUE REPORT
____________, 20__
Wells Fargo Bank, National Association, as Administrative Agent
301 South College Street
11th Floor
Mail Code: D1053-115
Charlotte, NC 28288-0760
Attn: Will Goley
Ladies and Gentlemen:
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of May 26, 2016, among Everest Re Group, Ltd., a company organized under the
laws of Bermuda ("Everest Group"), Everest Reinsurance (Bermuda), Ltd., a
company organized under the laws of Bermuda ("Everest Bermuda"), Everest
International Reinsurance, Ltd., a company organized under the laws of Bermuda
("Everest International" and, collectively with Everest Group and Everest
Bermuda, the "Borrowers"), the Lenders defined therein and Wells Fargo Bank,
National Association ("Wells Fargo"), as administrative agent for the Lenders
(as amended or otherwise modified from time to time, the "Credit Agreement"). 
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.
This Collateral Value Report is delivered pursuant to Section 6.11(b) of the
Credit Agreement.  The date of this Collateral Value Report is _____________,
20__ (the "Report Date").  Set forth on Attachment A is the computation of the
Collateral Value of both the Borrower submitting this report and the aggregate
Collateral Value of the Borrowers and certain other information required by
Section 6.11(b) of the Credit Agreement as of ______________, 20__ (the
"Valuation Date"), calculated in accordance with the definition of "Collateral
Value" contained in the Credit Agreement and the other provisions of the Credit
Agreement (including Section 8.11 thereof and Schedule 1.1(b) thereto).
The undersigned hereby certifies that (i) the information on Attachment A
correctly sets forth the Collateral Value (in the aggregate and for each
category of Collateral) of the Borrower submitting this report and for all
Borrowers and the Secured Letter of Credit Exposure (in the aggregate and with
respect to Secured Letters of Credit issued for the account of the Borrower) as
of the Valuation Date; (ii) the aggregate Secured Letter of Credit Exposure does
not exceed the aggregate Collateral Value as of the Valuation Date; (iii) the
Secured Letter of Credit Exposure with respect to Secured Letters of Credit
issued for the account of the Borrower does not exceed the Collateral Value of
the Borrower; and (iv) nothing has come to the attention of the undersigned to
cause the undersigned to believe that the Administrative Agent, for the ratable
 

--------------------------------------------------------------------------------

benefit of the Secured Lenders, does not have a first priority perfected Lien
(subject to permitted Liens in favor of Custodians) on and security interest in
the Collateral set forth on Attachment A as of the Report Date.
[NAME OF BORROWER]
By:                                  
                                                               
Name:                                                                                        
Title:                           
                                                                 
 
 
 
 

 
 

--------------------------------------------------------------------------------

ATTACHMENT A
Collateral Value for all Borrowers
Category of Investment/Security
Eligible Percentage
 
Cash (denominated in U.S. Dollars)
100%
Certificates of deposit and savings, money market and demand deposit accounts
issued by federally insured U.S. banks rated Aa3/AA- or better
95%
U.S. Treasury bills, bonds & notes (excluding savings bonds)
Maturity 2 years or less
Maturity over 2 years
 
 
95% of Market
90% of Market
Investment-grade corporate/municipal bonds (Rating AA-/Aa3 or better,
denominated in U.S. Dollars)
Maturity 5 years or less
Maturity over 5 years
 
 
90% of Market
85% of Market
Investment-grade corporate/municipal bonds (Rating A1/A+ through BBB/Baa2,
non-convertible, NYSE-traded, denominated in U.S. Dollars)
Maturity 5 years or less
Maturity over 5 years
 
 
85% of Market
80% of Market
Agency RMBS (GNMA, FNMA, FHLMC; Rating Aa3/AA- or better)1
Weighted average life ≤ 2 years
Weighted average life > 2 years and ≤ 5 years
Weighted average life > 5 years and ≤ 10 years
Weighted average life > 10 years
 
95% of Market
90% of Market
85% of Market
80% of Market
Commercial paper (Rating A1, P1, non-floating rate)
90% of Market

Aggregate Secured Letter of Credit Exposure
Beneficiary
Issue Date
 
Undrawn Amount
   
Unreimbursed Drawings
        
$ 
   
$ 
                                                                               
 
Total Secured Letter of Credit Exposure
   
$ 
   
$
 

Ratio of aggregate Collateral Value to aggregate Secured Letter of Credit
Exposure:                                                    



--------------------------------------------------------------------------------

1 Agency RMBS shall not contain any resecuritizations to be considered Eligible
Collateral.
 

--------------------------------------------------------------------------------

Collateral Value for Borrower
Category of Investment/Security
Eligible Percentage
 
Cash (denominated in U.S. Dollars)
100%
Certificates of deposit and savings, money market and demand deposit accounts
issued by federally insured U.S. banks rated Aa3/AA- or better
95%
U.S. Treasury bills, bonds & notes (excluding savings bonds)
Maturity 2 years or less
Maturity over 2 years
 
 
95% of Market
90% of Market
Investment-grade corporate/municipal bonds (Rating AA-/Aa3 or better,
denominated in U.S. Dollars)
Maturity 5 years or less
Maturity over 5 years
 
 
90% of Market
85% of Market
Investment-grade corporate/municipal bonds (Rating A1/A+ through BBB/Baa2,
non-convertible, NYSE-traded, denominated in U.S. Dollars)
Maturity 5 years or less
Maturity over 5 years
 
 
85% of Market
80% of Market
Agency RMBS (GNMA, FNMA, FHLMC; Rating Aa3/AA- or better)2
Weighted average life ≤ 2 years
Weighted average life > 2 years and ≤ 5 years
Weighted average life > 5 years and ≤ 10 years
Weighted average life > 10 years
 
95% of Market
90% of Market
85% of Market
80% of Market
Commercial paper (Rating A1, P1, non-floating rate)
90% of Market

Secured Letter of Credit Exposure of Borrower
Beneficiary
Issue Date
 
Undrawn Amount
   
Unreimbursed Drawings
        
$
     
$
                                                                               
                       
Total Secured Letter of Credit Exposure
   
$
     
$
   

Ratio of Collateral Value to Secured Letter of Credit Exposure for
Borrower:                                                        
 
 

 

--------------------------------------------------------------------------------

2 Agency RMBS shall not contain any resecuritizations to be considered Eligible
Collateral.
2

--------------------------------------------------------------------------------

EXHIBIT G
FORM OF
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this "Joinder Agreement") is made this ____ day of
___________, 20__, by __________________, a _________________ (the "New
Lender").  Reference is made to the Third Amended and Restated Credit Agreement,
dated as of May 26, 2016, among Everest Re Group, Ltd., a company organized
under the laws of Bermuda ("Everest Group"), Everest Reinsurance (Bermuda),
Ltd., a company organized under the laws of Bermuda ("Everest Bermuda"), Everest
International Reinsurance, Ltd., a company organized under the laws of Bermuda
("Everest International"), and the other Subsidiary Borrowers named therein
(collectively with Everest Group, Everest Bermuda and Everest International, the
"Borrowers"), the Lenders defined therein and Wells Fargo Bank, National
Association ("Wells Fargo"), as administrative agent for the Lenders (in such
capacity, the "Administrative Agent") (as amended or otherwise modified from
time to time, the "Credit Agreement").  Terms defined in the Credit Agreement
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.
The New Lender hereby agrees as follows:
1.                 Joinder Agreement.  Subject to the terms and conditions
hereof and of the Credit Agreement, the New Lender hereby agrees to become a
Lender under the Credit Agreement with an Additional Commitment of
_______________ Dollars ($__________).  After giving effect to this Joinder
Agreement and the adjustments required under clause (ii) of Section 2.20(d) of
the Credit Agreement, the New Lender's Commitment and the aggregate outstanding
principal amounts of the Loans owing to the New Lender and Letter of Credit
Exposure assigned to the New Lender will be as set forth in Item 4 of Annex I
attached hereto.
2.                 New Lender Representations.  The New Lender (i) confirms that
it has received a copy of the Credit Agreement, together with copies of the
financial statements of Everest Group delivered to the Administrative Agent
pursuant to the Credit Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement, (ii) represents and warrants that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Joinder Agreement,
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(iv) appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf under the Credit Documents, and to exercise
such powers and to perform such duties, as are specifically delegated to or
required of the Administrative Agent by the terms thereof, together with such
other powers as are reasonably incidental thereto, (v) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are
3

--------------------------------------------------------------------------------

required to be performed by it as a Lender, (vi) represents and warrants that it
has full power and authority, and has taken all action necessary, to execute and
deliver this Joinder Agreement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (vii) specifies as its
address for payments and notices the office set forth beneath its name on its
signature page hereto, and (viii) has delivered, if it is a Foreign Lender, any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly complete and executed by the New Lender.
3.                 Effective Date.  Following the execution of this Joinder
Agreement by the New Lender, an executed original hereof, together with all
attachments hereto, shall be delivered to the Administrative Agent.  The
effective date of this Joinder Agreement (the "Effective Date") shall be the
date of execution hereof by the Borrowers, the Administrative Agent and the New
Lender.  As of the Effective Date, the Lender shall be a party to the Credit
Agreement and, to the extent provided in this Joinder Agreement, shall have the
rights and obligations of a Lender thereunder and under the other Credit
Documents.
4.                 Governing Law.  This Joinder Agreement shall be governed by,
and construed in accordance with, the law of the State of New York.
5.                 Entire Agreement.  This Joinder Agreement, together with the
Credit Agreement and the other Credit Documents, embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings of the parties, verbal or written, relating to the subject matter
hereof.
6.                 Successors and Assigns.  This Joinder Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
successors and assigns.
7.                 Counterparts.  This Joinder Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which, when so executed and delivered, shall be an original, but all of
which shall together constitute one and the same instrument.
[signatures on following page]

 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.
[NAME OF NEW LENDER]
By:                        
                                                                       
Name:                                                                                      
Title:                                                     
                                     
Accepted this ___ day of
_____________, _____:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:                                                                                                                       
Name:                                                                                 
                           
Title:                                                                 
                                                
EVEREST RE GROUP, LTD.
By:                                                                                                                       
Name:                                                                                 
                           
Title:                                                                 
                                                
 
EVEREST REINSURANCE (BERMUDA), LTD.
By:                                                                                                                       
Name:                                                                                 
                           
Title:                                                                 
                                                
EVEREST INTERNATIONAL REINSURANCE, LTD.
By:                                                                                                                       
Name:                                                                                 
                           
Title:                                                                 
                                                
 
5

--------------------------------------------------------------------------------

ANNEX I
1.                  Borrowers:                          Everest Re Group, Ltd.
      Everest Reinsurance (Bermuda), Ltd.
      Everest International Reinsurance, Ltd.
2.                  Name and Date of Credit Agreement:
Third Amended and Restated Credit Agreement, dated as of May 26, 2016, among the
Borrowers, certain Lenders from time to time parties thereto and Wells Fargo
Bank, National Association, as Administrative Agent.
3.                  Date of Joinder Agreement:  ___________, _____

4. Amounts (as of date of adjustment pursuant to clause (ii) of Section 2.20(d)
of the Credit Agreement):

Tranche1
 
Aggregate Amount of Commitment/Loans/
Letter of Credit Exposure for all Lenders under Facility
   
Amount of Commitment/Loans/
Letter of Credit Exposure Assigned
 
Percentage Assigned of Commitment/Loans/
Letter of Credit Exposure2
     
$
     $
 
 
%
     
$
     $
 
 
%
     
$
     $
 
 
%
 

5.            Addresses for Payments and Notices:
New Lender:                                For Funding/Notices:
__________________________
__________________________
__________________________
__________________________
__________________________
Facsimile: (___) ________
Reference


For Payments:
__________________________
__________________________
__________________________
__________________________
__________________________
Facsimile: (___) ________
 



--------------------------------------------------------------------------------

1   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement under which the New Lender is making its commitment (e.g.
"Tranche 1 Commitment" and/or "Tranche 2 Commitment").
2   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans/Letter of Credit Exposure of all Lenders thereunder.
 

--------------------------------------------------------------------------------

Reference:

6.             Effective Date:            _______________, ______ (in accordance
with Section 3 of the Joinder Agreement).

 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

EXHIBIT H
FORM OF
ASSUMPTION AGREEMENT
THIS ASSUMPTION AGREEMENT, dated as of the _____ day of _____________, 20__
(this "Agreement"), is executed and delivered by ________________________, a
______________ corporation (the "Company"), Everest Re Group, Ltd., a company
organized under the laws of Bermuda ("Everest Group"), and Wells Fargo Bank,
National Association, in its capacity as administrative agent under the Credit
Agreement referred to hereinbelow (in such capacity, the "Administrative
Agent"), pursuant to Section 11.19 of the Credit Agreement.  Capitalized terms
used herein without definition shall have the meanings given to them in the
Credit Agreement.
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of May 26, 2016, among Everest Re Group, Everest Reinsurance (Bermuda), Ltd., a
company organized under the laws of Bermuda ("Everest Bermuda"), Everest
International Reinsurance, Ltd., a company organized under the laws of Bermuda
("Everest International"), and the other Subsidiary Borrowers named therein
(collectively with Everest Group, Everest Bermuda and Everest International, the
"Borrowers"), the Lenders defined therein and the Administrative Agent (as
amended or otherwise modified from time to time, the "Credit Agreement"). 
Pursuant to Section 11.19 of the Credit Agreement, Everest Group may from time
to time after the Restatement Effective Date designate one or more Persons as
additional Borrowers, subject to, among other things, the execution and delivery
by such designated Borrower of an Assumption Agreement.  The Company is a
Subsidiary of Everest Group and will obtain benefits as a result of the
extension of credit under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desires to execute and deliver this Agreement. 
Therefore, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company hereby agrees as follows:
1.                 The Company hereby joins in and agrees to be bound by each
and all of the provisions of the Credit Agreement as a Borrower thereunder.  In
furtherance (and without limitation) of the foregoing, the Company hereby agrees
to pay and perform all of the Obligations of the Company as a Borrower under the
Credit Agreement and the other Credit Documents to which it is or hereafter
becomes a party, all on the terms and subject to the conditions set forth in the
Credit Agreement.  The Company further agrees to execute and deliver all other
documents and instruments and take all other actions required under or pursuant
to the provisions of Section 11.19 of the Credit Agreement in connection with
its joinder as a Borrower under the Credit Agreement.
2.                 Each of Everest Group and the Company hereby represents and
warrants that each representation and warranty contained in Article V of the
Credit Agreement (except those found at Section 5.10, clause (i) of
Section 5.5, and clause (ii) of Section 5.13(c)) and in the other Credit
Documents is true and correct in all material respects on and as of the date
hereof (except to the extent any such representation or warranty is expressly
stated to have been made as of a

--------------------------------------------------------------------------------

specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date), as if such representations
and warranties were set forth at length herein.
3.                 This Agreement shall be a Credit Document (within the meaning
of such term under the Credit Agreement), shall be binding upon and enforceable
against the Company and its successors and assigns, and shall inure to the
benefit of and be enforceable by the Administrative Agent and each Lender and
their respective successors and assigns.  This Agreement and any attachments
hereto are hereby incorporated into the Credit Agreement and made a part
thereof.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers as of the date first above written.
[NAME OF COMPANY]
By:                                     
                                                          
Name:                                                 
                                       
Title:                                                        
                                   
EVEREST RE GROUP, LTD.
By:                                                             
                                  
Name:                                       
                                                    
Title:                                                     
                                      
Accepted and agreed to:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:                                     
                                                                   
Name:                                                        
                                      
Title:                                                                                                     

--------------------------------------------------------------------------------

Schedule 1.1(a)
Commitments and
Notice Addresses




Commitments
Lender
Tranche 1
Commitment
   
Tranche 2
Commitment
 
Wells Fargo Bank, National Association
$25,000,000.00
   
$75,000,000.00
 
Citibank, N.A.
$25,000,000.00
   
$75,000,000.00
 
Barclays Bank PLC
$25,000,000.00
   
$75,000,000.00
 
HSBC Bank USA, N.A.
$25,000,000.00
   
$75,000,000.00
 
Deutsche Bank AG New York Branch
$20,000,000.00
   
$60,000,000.00
 
Lloyds Bank plc
$20,000,000.00
   
$60,000,000.00
 
Commerzbank AG, New York Branch
$15,000,000.00
   
$45,000,000.00
 
JPMorgan Chase Bank, N.A.
$15,000,000.00
   
$45,000,000.00
 
Royal Bank of Canada
$15,000,000.00
   
$45,000,000.00
 
The Bank of New York Mellon
$15,000,000.00
   
$45,000,000.00
 
Total
$200,000,000.00
   
$600,000,000.00
 





Notice Addresses
Party
 Address
Borrower
 
Everest Re Group, Ltd.
Seon Place
141 Front Street, 4th floor
Hamilton HM 19
Bermuda
Attention:  Sanjoy Mukherjee
Facsimile:  (441) 295-4828
 
with a copy to:
 
Everest Global Services, Inc.
Westgate Corporate Center
477 Martinsville Road
P.O. Box 830
Liberty Corner, NJ 07938-0830
Attention:  Kevin Burns
Facsimile:  (908) 604-3412

 

--------------------------------------------------------------------------------

 
Wells Fargo Bank, National Association
 
Wells Fargo Bank, N.A.
Charlotte, NC
ABA:  121000248
Acct:  01104331628807
Acct Name:  Agency Services Clearing A/C
Ref:  Everest Re Group, Ltd.
Attn:  Financial Cash Controls
 
Address for notices as Administrative Agent:
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
Telephone:  (704) 590 2770
Facsimile:  (704) 590 2790
E-mail:  agencyservices.requests@wellsfargo.com
 
Address for notices as L/C Agent or Fronting Lender:
 
Wells Fargo Bank, National Association
401 Linden Street
Mailcode NC-6034
Winston Salem, North Carolina 27101
Attention:  Standby Letter of Credit Department
Facsimile:  (336) 735-0952
 
with a copy to:
 
Wells Fargo Bank, National Association
301 South College Street
11th Floor
Mail Code: D1053-115
Charlotte, NC 28288-0760
Attn: Will Goley
Facsimile:  (704) 715-1486
 




--------------------------------------------------------------------------------



Schedule 1.1(b)
Collateral Values1

Category of Investment/Security
Eligible Percentage
 
Cash (denominated in U.S. Dollars)
100%
Certificates of deposit and savings, money market and demand deposit accounts
issued by federally insured
U.S. banks rated Aa3/AA- or better
95%
U.S. Treasury bills, bonds & notes (excluding savings bonds)
Maturity 2 years or less
Maturity over 2 years
 
 
95% of Market
90% of Market
Investment-grade corporate/municipal bonds (Rating AA-/Aa3 or better,
denominated in U.S. Dollars)
Maturity 5 years or less
Maturity over 5 years
 
 
90% of Market
85% of Market
Investment-grade corporate/municipal bonds (Rating A1/A+ through BBB/Baa2,
non-convertible,
NYSE-traded, denominated in U.S. Dollars)
Maturity 5 years or less
Maturity over 5 years
 
 
85% of Market
80% of Market
Agency RMBS (GNMA, FNMA, FHLMC; Rating Aa3/AA- or better)2
Weighted average life ≤ 2 years
Weighted average life > 2 years and ≤ 5 years
Weighted average life > 5 years and ≤ 10 years
Weighted average life > 10 years
 
95% of Market
90% of Market
85% of Market
80% of Market
Commercial paper (Rating A1, P1, non-floating rate)
90% of Market







--------------------------------------------------------------------------------

1Other than U.S. Treasury bills, bonds & notes, no single issue or issuer shall
comprise greater than 10% of the Collateral Base at any time.  Commercial paper
shall not comprise greater than 15% of the Collateral Base at any time,
regardless of issuer.   Collateral having a rating of BBB+/Baa1 or lower shall
not comprise greater than 25% of the Collateral Base at any time, regardless of
issuer.  No Collateral (including, without limitation, cash) shall be included
in the calculation of the Collateral Base unless the Administrative Agent has a
first priority perfected lien on and security interest in such Collateral and
the collateral account in which such Collateral is held.  No Collateral which is
subject to a securities lending arrangement shall be included in a Collateral
Base.  All Collateral must be capable of being marked to market on a daily basis
and cleared and settled within the United States.
2 Agency RMBS shall not contain any resecuritizations to be considered Eligible
Collateral.

--------------------------------------------------------------------------------


Schedule 5.7
Subsidiaries
 
 
 
 
[image00001.jpg]
 
 
 
 

--------------------------------------------------------------------------------



Schedule 8.3
Liens


None.
 
 